 
Exhibit 10.1
 
AGREEMENT TO PROVIDE ACCESS-A-RIDE PARATRANSIT
TRANSPORTATION SERVICE
 
CONTRACT NO. 07H9751C
 
AGREEMENT made this 24th day of December, 2008, between the New York City
Transit Authority ("Authority, NYCT or Transit"), a New York State public
benefit corporation organized and existing pursuant to the laws of the state of
New York and having its principal offices at 2 Broadway, New York, NY 10004, and
Atlantic Paratrans of NYC, Inc. (hereafter the "Contractor") a New York
corporation with its principal offices located at 7 North Street, Staten Island,
NY 10302.
 
WHEREAS, the Authority solicited proposals for Access-A-Ride Paratransit
Transportation Service in accordance with the applicable provisions of the
Public Authorities Law of the State of New York; and
 
WHEREAS, following receipt of proposals, the Authority initiated negotiations
with Proposers, including the Contractor; and
 
WHEREAS, the Contractor represents that it has the requisite financial,
technical, professional and personnel resources to fully and properly perform
this Agreement; and
 
WHEREAS, the Contractor's Best and Final Offer submitted on June 26, 2008, as
ultimately accepted by the Authority.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, and based on the
foregoing recitals which fonn a part of this Agreement, the parties hereto agree
as follows:
 
1.       Contents of Agreement.
 
This Agreement shall consist of the following contract documents (the "Contract
Documents"), which are attached hereto and incorporated herein, or, if not
physically so attached hereto, are deemed to be attached hereto consisting of:
 
 
a)
The Notice of Award; and

 
 
b)
The provisions of this Agreement; the Important Notice to Proposers including
the final Contract Terms and Conditions attached hereto, including the Specific
Contract Provisions and the General Contract Provisions which incorporate the
pre-award Addenda and changes to the Contract Terms and Conditions set forth in
the request for Best and Final Offer (BAFO), the Testimonium and Acknowledgement
pages; and

 
c)
The following Attachments:

 
 
Attachment No. 1
Scope of Work (Final)

 
Attachment No. 2
Price Schedule

 
Attachment No. 3
Form of Vehicle Lease Agreement

 
 
Page 1

--------------------------------------------------------------------------------

 
 
 
Attachment No. 4
Schedule A, Insurance Requirements

 
Attachment No. 5
Schedule J, Responsibility Questionnaire

 
Attachment No. 6
Schedule K, Opportunities for Minority and Women Owned Business Enterprises

 
Attachment No. 7
Schedule W, Compliance with NYS Finance Law Sections 139-j and 139-k

 
Attachment No. 8
Schedule X, Federal Drug and Alcohol Testing Requirements

 
Attachment No. 9
Sample Printed Trip Ticket

 
Attachment No. 10
Sample Printed Manifest

 
Attachment No. 11
Operator Vehicle Condition (OVC) Card

 
Attachment No. 12
Preventative Maintenance Worksheet

 
Attachment No. 13
DMV Approved Accident Prevention Course Providers

 
Attachment No. 14
Road Call Form

 
Attachment No. 15
Paratransit Accident/Incident Reports

 
Attachment No. 16
National Transit Database (NTD) Safety and Security Requirements

 
Attachment No. 17
AAR Coupon

 
Attachment No. 18
Driver Hire/Drop Notice

 
Attachment No. 19
Midnight Fleet Verification Form

 
Attachment No. 20
Warranty Information for Sedans

 
Attachment No. 21
Warranty Information for Vans

 
Attachment No. 22
Customer No Show Form

 
Attachment No. 23
Maintenance Performed/Supplies Usage Report

 
Attachment No. 24
FTA Drug and Alcohol Testing Program

 
Attachment No. 25
Operator Transfer Forms

 
Attachment No. 26
Operator Check by Road Supervisor Form

 
Attachment No. 27
Vehicle Lettering Illustration

 
Attachment No. 28
Fleet Profile

 
Attachment No. 29
Common Carrier Application

 
Attachment No. 30
Start Up/Expansion Plan

 
Attachment No. 31
Original RFP, Addenda 1 through 5 and Best and Final Offer Request (Included by
Reference); and

 
 
d)
The Contractor’s BAFO Price Proposal dated June 26, 2008, as corrected or
revised on or about July 3, 2008 (as ultimately accepted by the Authority),
which is not physically attached hereto.  This Agreement is deemed to include
the entire BAFO Price Proposal by reference, which the Contractor deems to be
propriety and confidential to the extent that it contains the basis for
Contractor’s pricing.  It is understood that this shall not be construed to
preclude or limit the Authority’s disclosure for the Price Schedule, Attachment
2, hereto; and

 
 
e)
The Contractor’s Schedule J Responsibility Questionnaire (Attachment No. 5)
which is not physically attached hereto.  The Agreement is deemed to include by
reference those portions of the Responsibility Questionnaire which contain
additional conditions and obligations on the Contractor and rights in favor of
the Authority; and

 
 
Page 2

--------------------------------------------------------------------------------

 
 
 
f)
The original RFP, Addenda 1 through 5 and the request for Best and Final Offers
is hereby included by reference.  In addition, the portions of Addenda 1 though
5 which modified language in the Contract Documents have been incorporated
herein.

 
2. 
Project Description.

 
The Scope of Work for this Project is set forth in the Attachment No. 1 to the
Agreement.  The Contractor agrees to complete the Work in accordance with said
Agreement.
 
3.
Contractor’s Duties and Responsibilities.

 
The Contractor shall be responsible for performing all Work outlined or
described in detail in this Agreement for fulfillment of the Work. The Authority
is responsible only for performance obligations that by the terms of this
Agreement are clearly assigned to the Authority.
 
It is understood that the term “Contract” as used in Contract Documents, shall
generally be synonymous with the word “Agreement,” as used herein, and the words
“Work” and “Project.” As used herein and elsewhere in the Contract Documents are
generally synonymous with one another.  Other terms used herein which are
defined terms elsewhere in the Contract Documents shall have the same meanings
as set forth in the latter, unless, by the context in which such term is used
herein, a different meaning is apparently intended.
 
This Agreement shall be deemed to have been jointly drafted, and, in construing
and interpreting this Agreement, no provision hereof shall be construed or
interpreted for or against either party hereto on the ground that such
provision, any other provision or the Agreement as a whole was purportedly
prepared or requested by such party.
 
THE REMAINDER OF THIS PAGE IS PURPOSELY LEFT BLANK
 
 
Page 3

--------------------------------------------------------------------------------

 
 
CONTRACT EXECUTION
 
CONTRACT NO. 07H9751C
 
In WITNESS WHEREOF, this Contract has been executed by both the NEW YORK CITY
TRANSIT AUTHORITY and ATLANTIC PARATRANS OF NYC, INC., the CONTRACTOR*, on the
day and year indicated on the applicable “Acknowledgment” documents.  The
CONTRACTOR, if a corporation has also affixed its seal to this instrument on the
day and year indicated on the “Acknowledgment for the CONTRACTOR” document.
 
THE NEW YORK CITY TRANSIT AUTHORITY
 

 
By:
/s/ Timothy r. Rooney
 
12/24/08
   
      Timothy P. Rooney
 
Date
   
Assistant Chief Procurement Officer
   

 
THE CONTRACTOR
 
                                 ATLANTIC PARATRANS OF NYC,
INC.                            (Seal)
 
By: _Domenic Gatto, CEO/President_______
(Print Name and Title)
 

 
By:
/s/ Domenic Gatto
 
12/23/08
   
(Signature)
 
Date

 

--------------------------------------------------------------------------------

* The Contractor, if a partnership, joint venture or corporation, must execute
this Contract in the exact firm or corporate name as it appears in its
partnership or joint venture agreement or certificate of incorporation.  If the
Contractor is a corporation and this Contract is executed by an Officer other
than the President or Vice President, the Contractor shall furnish a certified
copy of by-laws or a resolution authorizing said Officer to sign, unless same
has previously been furnished to the Authority.  If the Contractor is a joint
venture or partnership, and an individual executes this Contract on behalf of
more than one member of the joint venture or partnership, documentation shall be
furnished establishing such individual’s authority to bind each such member.

 
Page 4

--------------------------------------------------------------------------------

 
SPECIFIC CONTRACT PROVISIONS
 
ARTICLE 101
DEFINITIONS



A.
The following terms used in this Contract shall, except where, by the context,
it is clear that another meaning is intended, be construed as follows:

 
 
1.
“Access-A-Ride” or “AAR” shall mean New York City Transit Authority paratransit
service.



 
2.
“Accident” shall mean an event causing property damage in excess of $1,000.00 or
any personal injury that occurs during the Contractor’s operation of any AAR
service.



 
3.
“Accident Damage” shall mean any property damage caused as a result of an
Accident.



 
4.
“Addenda” or “Addendum” shall mean the additional Contract provisions relating
to the Contract issued in writing by the Authority prior to the Award Date.



 
5.
“Americans with Disabilities Act of 1990” or “ADA” shall mean the Federal civil
rights legislation requiring, among other things, that paratransit service
comparable to fixed route service be provided to persons with disabilities who
meet ADA paratransit eligibility criteria.



 
6.
“ADEPT” shall mean the automated reservation, scheduling and dispatch software
system presently used by the Authority to provide centralized AAR trip
reservation and scheduling.



 
7.
“Assistive Device” shall mean devices used by physically disabled persons for
mobility and/or communication, such as canes, walkers, oxygen equipment, etc.



 
8.
“Authority” or “NYCT” or “NYC Transit” shall mean the New York City Transit
Authority, a public benefit corporation existing by virtue of the Public
Authorities Law, Title 9 of Article 5, and any other authority, board, body,
commission, official or officials to which or to whom the powers now belonging
to the said Authority with respect to the location, construction, equipment,
maintenance and operation of transit facilities shall by virtue of any act or
acts hereinafter passed or be held to appertain.



 
9.
“Authorized Fuel Usage” shall mean any fuel usage less than or equal to 1.5
gallons for Vans and 1.15 gallons for Sedans per Vehicle Service Hour.



10.
“Automatic Vehicle Location and Monitoring” or “AVLM” shall mean a computerized
system that utilizes a global positioning system with mobile data terminals to
produce two-way wireless data communication concerning the speed and directional
movement of subject Vehicle(s) via dynamic, graphic display screen at remote
dispatch/control location(s).



11.
“Award Date” shall mean the date the Notice of Award is issued.


 
Page 1 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


12.
“Borough” shall mean one of the five (5) political jurisdictions (counties)
comprising the City of New York.  They are the Bronx, Brooklyn, Manhattan,
Queens and Staten Island.



13.
“City” shall mean the City of New York, according to its boundaries at the date
of this Contract.



14.
“Command Center” shall mean the Authority site for operating Access-A-Ride
reservations, scheduling and Customer assistance functions.



15.
“Contract," "Contract Documents" or "Agreement" shall mean the Attachments,
Appendix, Contract Testimonium, General Contract Provisions, Specific Contract
Provisions, Schedules deemed included (if any), Technical Specifications (if
any), Scope of Work, Forms of Bonds (if any), Contract Drawings (if any), all
Addenda hereafter issued (if any), and the Notice of Award.



16.
“Contractor” shall mean the proposer to whom this Contract is awarded, its
successors and assignees.  For convenience the Contractor is hereinafter
referred to as if the Contractor were an individual.  The word “he” shall, as
the sense may require include “she,” “it” and “they;” the word “him” shall
include “her,” “it” and “them;” and the word “his” shall include “her,” “its”
and “their.”



17.
“Contractor No Show” shall mean any instance that the Contractor does not arrive
at the Scheduled Pickup location during the Scheduled Pickup Window or when the
Contractor arrives at the Scheduled Pickup location more than forty-five (45)
minutes after the Scheduled Pickup Time, and the Customer is not provided
service.



18.
“Customer” shall mean an individual with disabilities who the Authority has
determined meets ADA paratransit eligibility criteria and has been issued an AAR
identification card, also known as or AAR registrant.



19.
"Customer Assistance Division" shall mean a division of the Authority which
provides customer information and complaint management.



20.
“Customer No Show” shall mean the Customer has not presented him/herself,
declines the trip or is unable for any reason to take the trip when the Operator
has arrived and waited for the Customer in accordance with the Contract.



21.
“Deletion” shall mean a Customer trip originally scheduled on the Manifest that
is subsequently cancelled.



22.
"Directed," "required," "permitted," "ordered," "designated," "selected,"
"prescribed," or words of like import used in the specifications or upon the
drawings (if any) shall mean, respectively, the direction, requirement,
permission, order, designation, selection or prescription of the Project
Manager; and similarly the words "approved," "approved manner," "approval,"
“acceptable," "satisfactory," "equal," "necessary," or words of like import
shall mean, respectively, approved by, or acceptable or satisfactory to, or
equal, or necessary in the opinion of the Project Manager.


 
Page 2 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


23.
“Dispatch” shall mean the Contractor’s unit responsible for directing and
monitoring the Revenue Service, and communicating information to and between the
Operators and the Command Center.



24.
“Dispatch Liaison” shall mean a Contractor Dispatcher who shall be located at
the Command Center to coordinate Command Center personnel with Contractor
Dispatchers and Operators.



25.
“Dispatcher” shall mean the individual responsible for directing, monitoring and
communicating with Operators and coordinating with the Command Center.



26.
“Disputes Resolution Officer” or “DRO” shall mean the Labor & Employee Relations
Officer, Department of Buses.



27.
"DMV" shall mean the New York State Department of Motor Vehicles.



28.
“DOT” shall mean the United States Department of Transportation.



29.
“Federal” or words of like import shall mean the United States of America.



30.
“FTA” shall mean the Federal Transit Administration.



31.
“Guest” shall mean any person accompanying an AAR Customer other than the
Personal Care Attendant.



32.
“Holiday” shall mean New Year’s Day, Martin Luther King Day, President’s Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.



 
33.
“Incident” shall mean any notable or newsworthy occurrence on the Vehicle or in
connection with AAR service other than an Accident.



 
34.
“Incumbent Contractor” shall mean a primary carrier under Contract 00D7815A, B,
C, D, E, F, G and H or regional carrier under Contract 06D9374A, B, C, D, E and
F.



35.
“Insertion” shall mean a Customer trip assigned to a Route on the day of service
that was not originally scheduled on the Manifest.



36.
“Late Pickup” shall mean any AAR pickup that occurs past the Scheduled Pickup
Window.



37.
“Law” shall mean the Constitution and laws of the United States and of the State
of New York, the New York City Charter, the New York City Administrative Code,
and each and every other law, rule, regulation, requirement, order, judgment,
decree, or ordinance of every kind whatsoever issued by any government entity,
applicable to or affecting the Contract, the Work and all persons engaged in the
Work (including any of the foregoing which concern health, safety, environmental
protection, and non-discrimination).


 
Page 3 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


38.
“Legal Proceeding” shall mean every action, litigation, arbitration,
administrative proceeding, and other legal or equitable proceeding of any kind
whatsoever.



39.
“Liens” shall mean any and every lien of any kind whatsoever against the Work,
against any monies due or to become due from the Authority to Contractor, and/or
against any other property of the Authority, for or on account of the Work,
including any Public Lien.



40.
“Manifest” shall mean the schedule provided to an Operator listing all stops and
time points during a Vehicle tour or Route.



41.
“Midnight Fleet Verification Report” shall mean the Contractor’s list accounting
for the location, on or off the Contractor’s facility, of all Vehicles and
Non-Revenue Vehicles assigned to the Contractor.



42.
“MTA” shall mean the Metropolitan Transportation Authority and any other board,
body,  commission, official or officials to which or to whom the powers now
belonging to the said Authority in respect to the planning, financing, location,
construction, equipment, maintenance and operation of mass transportation
facilities or the purchase of Rapid Transit cars under the provisions of Article
5, Title 11 of the Public Authorities Law of the State of New York shall, by
virtue of any act or acts, hereafter pass or be held to appertain.



43.
“New York State” shall mean the State of New York.



44.
“NYS DOT” shall mean the New York State Department of Transportation.



45.
“No-Fault/No-Show” shall mean the Contractor arrives at the pickup location
within thirty (30) to forty-five (45) minutes past the Scheduled Pickup Time and
the Customer cannot be located.



46.
“Non-Revenue Vehicle” shall mean any vehicle used by the Contractor to
perform   Contract requirements other than Customer transportation.



47.
“Notice of Award” shall mean a document that apprises the Contractor that this
Contract has been approved by the Authority.



48.
“Notice to Proceed” shall mean a document that directs the Contractor to start
Work.



49.
“On Time Performance” shall mean a measure of service reliability based on the
percentage of completed trips in which the Contractor has picked up a Customer
within the Scheduled Pickup Window.



50.
“Operator” shall mean the Contractor’s employee who operates the Vehicle.

 
 
Page 4 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


51.
“Original Equipment Manufacturer” or “OEM” shall mean the manufacturer of any
specifically referenced equipment, component or unit in this Contract.



52.
“Paratransit Division” shall mean the Authority division responsible for
administration and operation of AAR.



53.
“Passenger” shall mean any Customer, Personal Care Attendant or Guest authorized
to travel on an AAR Vehicle.



54.
“Preventive Maintenance” shall mean maintenance of the Vehicles and Non-Revenue
Vehicles described in the Scope of Work and Attachment 12 of this Contract.



55.
“Personal Care Attendant” or “PCA” shall mean a person who is authorized or
required by the Authority to accompany the Customer for the purpose of providing
travel and other assistance to the Customer.



56.
“Post-Trip Vehicle Inspection” shall mean the inspection of a Vehicle
immediately following completion of the Revenue Service tour.



57.
“Pre-Trip Vehicle Inspection” shall mean inspection of a Revenue Vehicle
immediately preceding the Revenue Service tour.



58.
“Project Director” shall mean the individual designated by the Contractor to
administer this Contract or his duly authorized representative and any successor
or successors duly appointed or any deputy or substitute for him who shall be
appointed by the Contractor.



59.
“Project Manager” shall mean the individual designated by the Authority to
administer this Contract or his duly authorized representative and any successor
or successors duly appointed or any deputy or substitute for him who shall be
appointed by the Authority.



60.
“Pull-In” shall mean the return of a Vehicle to the Contractor’s facility upon
completion of a Revenue Service tour.



61.
“Pull-Out” shall mean the departure of a Vehicle from the Contractor’s facility
to perform a Revenue Service tour.



62.
“Revenue Service” shall mean the period of time from authorized Pull-Out to
authorized Pull-In.



63.
“Road Call” shall mean the Contractor field response to a Vehicle operating
problem.



64.
“Road Supervisor” shall mean the Contractor’s employee responsible for providing
on road, planned and random observation and supervision of Operator performance,
Road Call response and Accident investigation.


 
Page 5 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


65.
“Route” shall mean a scheduled tour prescribed on a Manifest with a designated
Pull-Out and Pull-In time.



66.
“Scheduled Pickup Time” shall mean the pickup time as agreed upon by the
Customer and the Command Center that appears on the Manifest.



67.
“Scheduled Pickup Window” shall mean the period from the Scheduled Pickup Time
to thirty (30) minutes after the Scheduled Pickup Time.



68.
“Sedan” shall mean a four (4) door, Ford Crown Victoria, or comparable, with
taxi package.



69.
“Service Hour” shall mean each hour of a Revenue Service.



70.
“Service Ready” shall mean that the Vehicle is clean, mechanically safe and
reliable, and all equipment is operable.



71.
“State” - See "New York State."



72.
“Subcontractor” shall mean an individual or organization who enters into a
Contract to furnish labor or services only or labor and materials or apparatus
in connection with the Work directly or indirectly for or in behalf of the
Contractor and whether or not in privity of Contract with the Contractor.



73.
“Supplier” shall mean an individual or organization that furnishes materials,
equipment or supplies to the Contractor either directly or indirectly, for
incorporation in the Work.



74.
“Trip Ticket” shall mean a document that includes the date of the trip, pickup
and destination locations, and the Trip ID Number.



75.
“Trip ID Number” shall mean the individual number generated and assigned by
ADEPT to a scheduled trip.



76.
“Unauthorized Fuel Usage” shall mean fuel usage exceeding 1.5 gallons for Vans
and 1.15 gallons for Sedans per Vehicle Service Hour.



77.
“United States Government” - See “Federal.”



78.
“Van” shall mean a body-on-chassis Ford E-350 or comparable lift equipped
Vehicle with five (5) Passenger seats and two (2) wheelchair tie down positions.



79.
“Vehicle” shall mean a Van or Sedan leased to the Contractor to perform Revenue
Service.



80.
“Vehicle Service Hour” shall mean all the time from Pull-Out to Pull-In
exclusive of any excessive dead head.


 
Page 6 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


81.
“Work” or “Project” shall be defined as all the required obligations of the
Contractor hereunder, including but not limited to, the performance of any labor
or services, the supplying of any goods or materials, the furnishing or repair
and/or remanufacture of any equipment or any other resources or requirements or
deliverables necessary to perform, construct, accomplish and complete this
Contract's objectives as stated in Article 102 below.



ARTICLE 102
PROJECT DESCRIPTION



The Work to be performed under this Contract may briefly be described as
providing transportation services for AAR Customers primarily within the
Boroughs of New York City and to transfer points in Nassau and Westchester and
trips within Nassau and Westchester counties that are within a ¾ mile corridor
of Authority fixed routes, including maintenance of the Vehicles and Non-Revenue
Vehicles, dispatching, supervision, reconciliation, and training including all
necessary or incidental work, labor and materials.  Included in the Work and
price shall be all labor, materials, equipment, incidentals and overhead costs
and expenses in performing the Work.  The Work shall be performed as specified
in the Contract Documents. The Contractor shall be required to perform all Work
in accordance with the Scope of Work annexed hereto as part of the Contract
Documents, Attachment No. 1.


ARTICLE 103
TERM OF CONTRACT



This Agreement shall become effective upon the date of the Notice of Award and
shall continue in effect for a period of ten (10) years from the date of
commencement of Revenue Service and as such term may be extended by the
Authority in accordance with Article 124 below.


ARTICLE 104
STANDARDS OF PERFORMANCE



A.
Contractor shall complete all Work assigned hereunder within the period of time
specified by the Contract, and in accordance with the requirements for
performance as set forth in the Scope of Work and in this Article.  The
requirements set forth in this Article are material provisions of the Contract
and a breach thereof may result in the assessment of liquidated damages or
deduction of performance credits as set forth in Article 108 or in the Authority
availing itself of any other remedy existing herein, including termination, or
any such remedy as may exist in law or equity.



B.
The Contractor shall be responsible for service quality, Vehicles and Operator
availability, and coordination of all services furnished under this Contract.
The Contractor is responsible to perform safe, reliable and on time
transportation service in a customer friendly manner as such performance is
defined by this Contract and shall adhere to the following minimum standards:



1.         Contractor No Shows
 
a.
Contractor No Shows are prohibited except when due to circumstances beyond the
control of the Contractor, as determined by the Project Manager.


 
Page 7 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


b.
The Authority reserves the right to declare a Contractor No Show or
No-Fault/No-Show, as applicable, for pickup(s) where, based upon the
circumstances, the Authority determines that the Contractor will be unable to
appear at the designated location within forty-five (45) minutes after the
Scheduled Pickup Time.



c.
In addition to any other remedies provided elsewhere in this Contract,
Contractor shall reimburse the Authority for the actual cost of any reasonable
expense incurred by the Customer or the Authority to perform the trip
independently of the Contractor.  Such reimbursement will apply when the
Customer has called the Authority and the Authority either dispatches another
service provider to perform the trip, or authorizes the Customer to use a taxi
or livery for the trip.



2.
On Time Performance



The Contractor pickup Customer’s within the Scheduled Pickup Window for a
minimum of 92% of all of the Contractor’s scheduled trips.  The Authority
reserves the right to shorten or change the Scheduled Pickup Window upon notice
to the Contractor.


3.
Vehicle Availability



The Contractor shall assure the availability of safe, fully operational, clean,
temperature controlled Vehicles in the number required to service each Route
assigned to the Contractor.  To meet this performance standard, the Contractor
shall perform all of the requirements as set forth in the Scope of Work,
Attachment No. 1, and take all other reasonable and necessary actions to meet
the Revenue Vehicle availability standard as set forth herein. In the event that
Contractor does not meet this performance standard because of a failure to meet
the maintenance requirements of the Scope of Work, the Authority shall have the
right to perform the maintenance and charge the Contractor for the costs
thereof, or the Authority may disallow the monthly Vehicle maintenance costs for
those Vehicles.


4.
Vehicle Operator Availability



a.
The Contractor shall assure that there are sufficient numbers of Operators
available to service each Route assigned to the Contractor. To meet this
performance standard, the Contractor shall implement the qualification and
training requirements for Operators set forth in the Scope of Work, Attachment
No. 1, prior to placement of Operators in Revenue Service; and the Contractor
shall timely hire and train individuals in sufficient numbers to meet the
Operator availability standard set forth herein.  In the event that the
Authority determines that an Operator in Revenue Service does not meet the
qualifications or has not completed the required training, the Project Manager
may direct that the Operator be removed from service until such time as the
Authority is satisfied that the requirements of the Contract have been met.


 
Page 8 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


b.
The Contractor shall observe each Operator to ensure that he is fit for duty
before his Vehicle Pull-Out, and monitor each Operator’s continued fitness
throughout the Revenue Service.

 
c.
The Contractor shall implement a program for retraining and/or disciplining
Operators who fail to perform their duties in accordance with Contract
requirements.  All activity pertaining to such program shall be fully documented
and all documentation maintained and available to the Authority.

 
d.
The Contractor shall not assign an Operator to operate a Vehicle after
notification by the Authority to the Contractor that the Operator is to be
removed pursuant to a removal determination as set forth in the Scope of Work,
Attachment 1, Section IX, B.

 
 
5.
Safe Conduct: The Contractor shall implement a safety program in accordance with
the requirements of this Contract to prevent conduct or actions by Operators or
other field staff which creates a safety hazard to Customers or the
public.  Such safety program shall incorporate provisions for the retraining
and/or discipline of Operators as appropriate by the Contractor and the full
documentation thereof.



 
6.
Signed Trip Tickets: All Trip Tickets shall be handled in the manner specified
in the Scope of Work.



 
7.
Accidents/Incidents:



 
a.
Reporting:  The Contractor shall provide a verbal report to the Authority
Project Manager or duly authorized representative within one hour of any
Accident or Incident involving injury to a Customer, Contractor employee or any
other person or where property damage is in excess of $1,000.00.  A written
report to follow the verbal report is required within twenty-four (24)
hours.  All other Incidents are to be reported verbally within one (1) hour and
in writing within twenty-four (24) hours of the event.



 
b.
Repairs:  The Contractor shall repair all damage to Vehicles within thirty (30)
calendar days.



 
8.
Heating and Air Conditioning:  The Contractor shall properly maintain operating
heating and air conditioning systems on all Vehicles.  No Vehicle shall be
operated in Revenue Service for longer than one (1) day without properly
functioning heating or air conditioning systems as described in the Scope of
Work.



 
9.
Cleanliness of Vehicles:  The Contractor shall be responsible for maintaining
the appearance and cleanliness of all Vehicles.  The Contractor shall implement
and maintain a regular schedule of Vehicle washing as follows:

 
a.
Vehicle Exteriors:  Vehicles shall be washed at least twice each week to
maintain a clean exterior appearance.  Clean is defined as no visible dirt
buildup from a distance of twenty-five (25) feet.  In the event of inclement
weather, the Contractor may suspend Vehicle washing for up to twenty-four (24)
hours after the end of the inclement weather, at which time the Contractor shall
resume Vehicle washing.


 
Page 9 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


 
b.
Vehicle Interiors:  At a minimum, interiors shall be swept, trash emptied and
cleaned daily; fully mopped, windows cleaned and driver's area cleaned once a
week; and fully cleaned throughout once a month.



10.
Recordkeeping: The Contractor shall accurately keep, complete, and/or submit
billing and other required paperwork within the time periods specified in the
Scope of Work.



11.
Unauthorized Use of Vehicles: The Contractor shall not use any Vehicles or
Non-Revenue Vehicles for any purpose other than that described in the Scope of
Work or otherwise directly authorized in writing by the Authority.  No
Authority-leased vehicles shall be taken home.



12.
Force Majeure: A Contractor’s failure to meet the standards of performance set
forth in this Article 104 may be excused when the failure is caused by forces
beyond the control of the Contractor, as determined by the Project Manager.  The
Authority has established a set of “mitigation codes” which the Contractor is
authorized to use, as applicable subject to Project Manager approval, in its
performance of Trip Reconciliation as described in the Scope of Work, Attachment
No. 1, Section II, E.

 
ARTICLE 105
NOT USED



ARTICLE 106
LIQUIDATED DAMAGES



A.
In the event of a delay in delivery of any Work under this Contract beyond the
times as set forth in Article 104 B or beyond the period to which such time may
be extended by the Authority as herein provided, the Authority shall be paid
damages for such delay. In as much as the amount of such damages and the loss to
the Authority will be extremely difficult to ascertain, it is hereby expressly
agreed that such damages will be liquidated and paid as follows:



 
1.
Late Trips:  A Late Trip is any trip performed by the Contractor picks up a
customer after the Scheduled Pickup Window.  In any month in which the
Contractor fails to achieve 92% On Time Performance, the Contractor shall pay
the Authority the sum of $10.00 for each trip that occurred fifteen (15) minutes
or more past the Scheduled Pickup Window.



 
2.
Start Up of Service:  If the Contractor fails to put a Vehicle, other than spare
Vehicles, into service within the time specified in Article 104, the Contractor
shall pay the Authority the sum of $100.00 per missed Route per Vehicle not in
service.



B.
The parties agree that the damages that the Authority will suffer by reason of
such failure to comply are not a penalty.  The Authority shall have the right to
deduct such liquidated damage assessments from any monies due or which may
thereafter become due to the Contractor under this Contract; and in case the
amount which may become due hereunder shall be less than liquidated damages due
to the Authority, the Contractor shall pay the difference upon demand by the
Authority.


 
Page 10 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


 
1.
The Authority will closely monitor performance of this Work.  The Authority has
the right to enter the Contractor’s premises at any time without advance notice
to or authorization from the Contractor in order to observe the Contractor’s
operations.  Monitoring methods that will be used to assess the Contractor's
performance include, but are not limited to, radio monitoring, telephone
monitoring and recording, on street service monitoring and random facility and
Vehicle records inspections.



C.
Should the Contractor wish to contest all or part of an assessment of liquidated
damages or credits for performance, it shall, within ten (10) business days from
the date of such notice, respond in writing to the Project Manager stating the
reasons why such assessment is in error. The Project Manager may affirm, modify,
or withdraw the assessment, as he deems appropriate.  If the Contractor fails to
contest a notice of assessment of liquidated damages within ten (10) business
days from the date of such notice, the assessment becomes final and binding upon
the Contractor without further notice from the Authority.



ARTICLE 107
SUSPENSION OF PERFORMANCE



A.
The Authority may at any time, and without cause, direct the Contractor to stop
Work under this Contract for a period of time.  Such direction shall be given by
notice in writing, which shall specify the period during which Work shall be
stopped.  The Contractor shall resume Work upon the date specified in such
direction, or upon such other date as the Authority may thereafter specify in
writing.  The period during which Work shall have been stopped may be deemed
added to the Contract term at the sole discretion of the Authority.  Stoppage of
Work under this Article shall not give rise to any claim against the Authority.



B.
The Authority reserves the right of temporarily suspending the performance of
the whole or any part of the Work, if it shall deem it in its best interest so
to do, without compensation to the Contractor for such suspension other than
extending the time for completing the Work as much as in the opinion of the
Authority the Contractor may have been delayed by such suspension.



ARTICLE 108
CREDITS FOR PERFORMANCE DEFICIENCY



A.
The Authority intends to monitor performance on this Contract
closely.  Techniques that will be used to assess the Contractor's performance
include, but are not limited to, on street service monitoring and random
facility and Vehicle inspections.  The Contractor shall recognize that strict
adherence to the Contract terms and conditions in providing clean, safe,
reliable, Customer friendly effective service to the elderly and disabled
community is of paramount importance to the Authority and is the basis upon
which the Authority has agreed to the Contract price for the Work.  Accordingly,
performance deficiencies on the part of the Contractor shall result in the
Authority taking a credit in the applicable amount specified below against
monies otherwise due the Contractor (“Credit for Performance Deficiency”) as
follows:



1. 
Contractor No Show:


 
Page 11 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


For each month in which the Contractor No Shows exceed 0.3% of all trips
assigned, the Authority shall be entitled to a Credit for Performance Deficiency
of $20.00 for each Contractor No Show.


 
2.
Removal of Vehicle Operators:



 
In the event that the Contractor fails to remove an Operator from Revenue
Service as directed by the Authority, the Authority shall be entitled to a
Credit for Performance Deficiency of $250.00 per Operator per calendar day.



 
3.
Accident Reporting:



 
If the Contractor fails to report an Accident within the required time period,
the Authority shall be entitled to a Credit for Performance Deficiency of $25.00
per Accident, per calendar day the report is late.



 
4.
Unsafe Conduct:



 
If the Contractor’s performance includes any conduct or unsafe action, which
creates a safety hazard, the Authority shall be entitled to a Credit for
Performance Deficiency of $250.00 per incident.



5. 
Quality of Customer Service:



High performance in the area of customer service is a fundamental aspect of the
Work under this Contract.  Customer service is adversely affected when the
Contractor fails to keep Vehicles clean; fails to maintain and utilize heating
and air conditioning, as applicable, in the Vehicles; places Operators in
service who do not adhere to the standards for Operator uniforms; permits
Operators to remain in service who are discourteous to or abusive of Customers,
or who violate the rules for Operators when in Revenue Service.  Upon
determination of the Authority that the Contractor’s record of performance of
the Scope of Work has caused the events described herein to occur at a level
such that Customers’ satisfaction with service quality has been placed at risk,
the Authority shall be entitled to a Credit for Performance Deficiency of $10.00
per occurrence until such time as the Authority determines that the Contractor
has implemented a plan that will cure the specified deficiencies.


6.
Late/Failed Pull-Outs:



A failure of the Contractor to meet daily Pull-Outs because of a failure to have
sufficient Revenue Vehicles or Vehicle Operators available for service adversely
affects the reliability of AAR service.  In any month in which more than .3% of
total Routes for the month failed to Pull-Out within forty-five (45) minutes of
the Pull-Out time for the Route, the Authority shall be entitled to a Credit for
Performance of  $500.00 for each failed Pull-Out.

 
Page 12 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


7.
Customer Liaison Coverage:



A failure of the Contractor to provide Dispatch Liaison and/or Dispatch Liaison
Supervisor coverage adversely affects the Command Center operations and customer
service.   In any month in which the Contractor fails to provide 95% of the
hours of coverage required by Section XV, C of the Scope of Work, the Authority
shall be entitled to a Credit for Performance of $50.00 for each hour of
coverage for which the Contractor is delinquent.


B.
The Authority shall have the right to deduct such Credits for Performance
Deficiencies from any monies due or which may thereafter become due to the
Contractor under this Contract.



ARTICLE 109
INCENTIVES



A.
In any month in which the Contractor exceeds 95% On Time Performance, the
Contractor will be paid an incentive payment of ten (10) cents per completed
trip for all completed trips for the month.

 
B.
In any month in which the Contractor’s No Shows are less than 0.2% of all trips
assigned to the Contractor, the Contractor will be paid an incentive payment of
ten (10) cents per completed trip for all completed trips for the month.

 
C.
A Contractor is eligible for the incentive payments set forth herein only upon
approval by the Authority of an incentive sharing plan whereby at least half of
the incentive payments received by the Contractor is shared with Operators,
Dispatchers and/or maintenance personnel whose performance assisted the
Contractor in earning the incentive.

 
ARTICLE 110
PRICE TO INCLUDE/INVOICES AND PAYMENTS



A.
Price to Include:  The Authority shall pay and the Contractor shall accept the
amounts set forth in the Price Schedule, Attachment No. 2, as full compensation
for all costs and expenses of completing the Work in accordance with the
Contract, including, but not limited to, all labor and material required to be
done or furnished under this Contract; all overhead, expenses, fees and profits
including the cost of providing storage yard or facilities; all risks and
obligations set forth in the Contract; any applicable fees or taxes; and all
expenses due to any unforeseen difficulty encountered in the prosecution of the
Work (collectively referred to as “the Contract Price”).



B.
Payments:  Subject to the Contractor's compliance with the submission
requirements contained hereunder and all other provisions of the Contract
Documents, payment will be made at the rates specified in the Price Schedule,
Attachment 2, as follows:



 
1. Mobilization


 
Page 13 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


a.
Per-Vehicle Mobilization Costs.  The Authority shall pay the Contractor the one
(1) time “Per-Vehicle Mobilization Costs,” Price Schedule, Line Item(s) 2, for
each Vehicle, if any, that the Authority assigns to the Contractor during the
billing month. Incumbent Contractors are not eligible for this payment in the
event that the Authority assigns them the same number or fewer Vehicles.
Incumbent Contractors shall be paid in accordance with the Price Schedule for
Vehicles in excess of the initial award. Incumbent Contractors are eligible for
this payment, in the event they are assigned additional Vehicles for expansion.
This payment is not applicable to replacement Vehicles.



b.
Non-Vehicle Mobilization Costs. The Authority shall pay the Contractor's
“Non-Vehicle Mobilization” costs upon submission of an invoice and adequate
documentation to confirm that the Contractor has incurred such costs.  In no
event shall the Contractor be paid for any amount expended that is in excess of
the total amount specified in the Price Schedule, Line Item 1, “Non-Vehicle
Mobilization” costs.  The Contractor shall allocate its expenditures for
mobilization costs in accordance with its Authority approved start up plan and
in a manner to assure that sufficient monies are available to pay all
mobilization costs.  The Authority’s Project Manager may question and reject any
mobilization cost if it appears that the expenditure will adversely affect the
Contractor’s ability to effect mobilization. During the term of the Contract,
the Contractor is prohibited from disposing of any equipment purchased with
Authority funds the cost of which was $1,000.00 or greater without prior written
approval of the Project Manager. In the event of termination of this Contract at
any time prior to its expiration, any equipment previously purchased with
Authority funds, and valued by the Project Manager at $1,000.00 or greater at
the time of termination shall be delivered to the Authority upon request.



 
c.
At the determination of the Project Manager, the Contractor may be allowed or
directed to replace computer equipment, faxes and copiers during the term of the
Contract.



 
2.
Fixed Costs - Commencing in the first month of Revenue Service, on a monthly
basis, the Authority shall pay the following “Fixed Costs”:



 
a.
Non-Vehicle Fixed Costs - One-twelfth (1/12) of the total annual Non-Vehicle
Fixed Cost amount stated in the Price Schedule, Line Item(s) 5. For the first
month in which Service begins and the month in which the Contract expires or is
terminated, the payment will be prorated based on the actual number of days in
service divided by the total number of days in that month.



 
b.
Per Vehicle Fixed Costs - One-twelfth (1/12) of the total annual Per-Vehicle
Fixed Costs rate specified in the Price Schedule, Line Item(s) 6, for each
Vehicle in the Contractor’s active fleet on the last day of the billing month.
For any Vehicle assigned to an additional route, the Contractor shall not be
paid until such route is fielded. Payments for ramp-up or expansion Vehicles
that are not in Revenue Service for the full month will be prorated based on the
actual number of days in service divided by the total number of days in that
month.  The Non-Revenue Vehicle associated costs shall be part of the
Per-Vehicle Fixed costs. These costs include registration, maintenance, NYS DMV
inspections, decaling, tolls, fuel and insurance.  For Non-Revenue Vehicles, the
Contractor will be paid based on the number and general type of automobiles in
their active Non-Revenue fleet at the end of the billing month.


 
Page 14 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


 
c.
The Contractor may shift funds as necessary among items in the Fixed Costs
category to meet operational needs, so long as the services required hereunder
are in no way diminished and Contractor can justify the action upon request by
the Authority or upon audit.  This paragraph shall not be construed to permit
the Contractor to exceed the total annual allowable Fixed Costs.



 
d.
The Authority may adjust the Fixed Costs if it is determined that the Contractor
has not provided the services related thereto.



 
e.
In the event that Contractor moves to a different facility than the one whose
costs were included in the total annual Non-Vehicle Fixed Cost amount stated in
the Price Schedule, Line Item 5 the Authority shall adjust the Non-Vehicle Fixed
Cost amount to reflect the rental or acquisition costs to the Contractor for the
different facility up to the original acquisition or rental amount included in
the total annual Non-Vehicle Fixed Costs, but in no event to exceed such amount.



 
3.
Vehicle Service Hour - The Authority shall pay the Contractor each month for the
actual number of Vehicle Service Hours as reconciled by the Contractor and
approved by the Authority at the rate specified in the Price Schedule.



 
4.
Maintenance Costs - One-twelfth (1/12) of the Maintenance Costs specified in the
Price Schedule, Line Item(s) 7 or 8, as applicable, based upon the actual number
and category of Vehicles in the Contractor’s active fleet. For any Vehicle
assigned for the purpose of fielding an additional route, Contractor shall not
be paid until such route is fielded. Any newly assigned or decommissioned
Vehicle which is part of a Contractor’s active fleet for a partial month will be
prorated for that month. Newly assigned or decommissioned Vehicles that are not
in Revenue Service for the full month will be prorated based on the actual
number of days in service divided by the total number of days in that month. All
Vehicles will be assigned to a maintenance category based on that Vehicle’s
mileage as of that Vehicle’s Revenue Service start date. On the first day of the
seventh full calendar month of Revenue Service, the fleet will be adjusted to
reflect the then appropriate maintenance categories. This will occur every six
(6) months thereafter.



 
5.
Consumer Price Index (CPI)



 
a.
Effective for the billing of the first full month of year two following the
commencement of Revenue Service (as described in the Scope of Work, Attachment
1, Section III), Fixed Costs, Vehicle Service Hour Cost, Per Vehicle
Mobilization, if any, Non-Vehicle Mobilization for Expansion, if any, and
Maintenance costs will be adjusted annually in accordance with Table 10 of the
Consumer Price Index for All Urban Consumers (CPI-U) using the selected local
area of New York – Northern NJ – Long Island, NY-NJ-CT-PA.  It is the
Contractor’s obligation to submit for the first full month in which an
adjustment is available and invoice in an amount that accurately reflects the
adjustment, if any, that is due.  Absent such invoice, it shall be within the
Authority’s discretion whether to adjust Fixed Costs for that Contract year.


 
Page 15 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


 
b.
At the discretion of the Authority, Contractors currently providing paratransit
services on behalf of the Authority pursuant to Contract No. 06D9374 that are
awarded a Contract hereunder may be required to continue to provide such
services under Contract No. 06D9374 for all or part of the term thereunder.  If
this occurs, the CPI adjustment set forth in Article 110.B.5.a will be made to
such Contractor’s Price Schedule under this Contract upon the commencement of
Mobilization following the Notice to Proceed under this Contract, retroactive to
January 31, 2009.  All subsequent CPI adjustments will be made in accordance to
Article 110.B.5.



 
c.
The Contractor warrants that the costs set forth in the Price Schedule are in
current U.S. dollars and do not include any allowance for any contingency to
cover anticipated increased cost of performance, which are covered by the
economic adjustment clauses contained in paragraph 5.a., above.  These
provisions shall be the sole and exclusive measure of adjustment to the costs
specified in the Price Schedule of this Contract without regard to actual
changes in the cost or use of labor or materials over the term of the Contract.



6. Fuel


 
a.
At the discretion of the Authority, the Contractor shall establish a dedicated
on-site fuel tank and/or a Contractor-Provided Fuel Card Program, or administer
an Authority-Provided Fuel Card Program subject to the approval of the Project
Manager.  A combination of on-site fueling and fleet fuel card will only be
considered where Contractors are assigned a mixed fleet of gasoline and diesel
Vehicles and only one type of fuel tank is available at the Contractor’s
facility. The cost for all fuel used in Vehicles for Revenue Service, excluding
charges for any taxes which the Authority is exempt, will be paid by the
Authority.



 
b.
Any fuel usage exceeding a ratio of 1.5 gallons for Vans and 1.15 gallons for
Sedans per Vehicle Service Hour (the Authorized Fuel Usage) shall be presumed by
the Authority to be unauthorized fuel usage (the Unauthorized Fuel Usage).   The
cost of Unauthorized Fuel Usage attributable to the Contractor will be deducted
on a monthly basis from the Authority’s payment to the Contractor (Usage
Deduction).  For the purposes of all calculations, deductions and credits,
gasoline and diesel will be handled separately.



 
c.
In the event there is Unauthorized Fuel Usage, the monthly payment to the
Contractor shall be reduced by an amount equal to the number of gallons used by
the Contractor which exceeds its Authorized Fuel Usage (i.e., Unauthorized Fuel
Use) for the month as multiplied by the average fuel cost per gallon for such
month.


 
Page 16 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


 
d.
Savings in fuel costs resulting from the Contractor operating under its
Authorized Fuel Usage (“Economic Fuel Usage”) will be accrued to the Contractor
on an annual basis.  If any monthly deductions for Unauthorized Fuel Usage
occurred, an annual review of the Contractor’s fuel usage for that period will
be performed.  The first review period will end on the completion of the first
full calendar month after the anniversary of the Revenue Service start date and
will be performed thereafter annually.  The Contractor's total fuel usage shall
be compared against the Contractor’s total Authorized Fuel Usage for the period
under review.



 
e.
If for the annual review period, the Contractor is found to have an Economic
Fuel Usage for which the total gallons used is less than the total gallons
authorized for the review period, the Contractor may seek a credit equal to the
number of gallons used in the total period’s Usage Deduction multiplied by the
average price per gallon for the review period.



 
f.
If for the annual review period, the Contractor is found to have a total
Unauthorized Fuel Usage that is less than the sum total of all monthly
Unauthorized Fuel Usage during the review period, the Contractor may seek a
partial credit equal to the difference in gallons between the two multiplied by
the average price per gallon for the review period.



 
g.
In no event shall the dollar value of any partial credit and any prior credits
for fuel costs during the subject year exceed the total unreimbursed Fuel Costs
during such year.



 
h.
The Authority will specify the type of fuel to be provided.



7. 
Reimbursable Costs (Pass Through Costs)



 
a.
Contractor Provided Fuel Card:



The Contractor shall insure that the card will be used for fuel only.  The card
shall entitle the Contractor to purchase fuel at the pump price or less. The
Contractor shall review usage on a regular basis through the reports available
through the fuel or fleet card provider.


i.
Each monthly payment to the Contractor shall be reduced by an amount equal to
the number of gallons used by the Contractor which exceeds its Authorized Fuel
Usage (i.e., Unauthorized Fuel Use) for the month multiplied by the average fuel
cost per gallon invoiced by the Contractor for such month.



 
ii.
On a monthly basis, the Authority shall reimburse the Contractor’s actual
Authorized Fuel Usage costs, exclusive of any taxes charged for which the
Authority is exempt. The Authority will pay the Contractor for any taxes which
the Authority is not exempt. The Contractor shall provide the fuel card
invoice.  The Contractor shall maintain detailed reports of the card usage that
shall, at a minimum provide the date, time of fueling, price per gallon, any
discount provided, number of gallons, vehicle number, total monthly gallons used
and total cost.  Upon the request of the Project Manager, the Contractor shall
provide these reports.


 
Page 17 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


iii.
In the event the Contractor receives any notice of a denial of its claim for a
fuel tax refund, the Contractor shall immediately inform the
Authority.  Further, in such event the Contractor shall not take any action
(e.g., waive its right to have the IRS or NYS Department of Taxation further
consider its claim) which might impair its opportunity (or the Authority's
ability) to dispute (without bringing suit) the denial of its claim. If the
Contractor fails to abide by these requirements, the Authority shall have no
obligation to pay the Contractor the amount of the fuel taxes in issue.



 
b.
On Site Bulk Delivery by Authority Suppliers:



 
No payment to the Contractor for bulk delivered fuel will be made. The Authority
will designate and make payments to the bulk fuel provider directly.



c. 
Tolls



On a monthly basis, the Authority shall reimburse the Contractor’s actual
expenses for all EZ-PASS tolls and fees paid for operation of Revenue Vehicles
in the course of providing Revenue Service. Excessive manual tolls as determined
by the Authority will be disallowed.


d. 
Registration



Initial Vehicle license plates, registrations and renewals including fees or
taxes payable upon submission of the invoice and copy of payment made.


e. 
Fares



A deduction shall be made monthly for the total fares which the Contractor is
required to collect, except fares paid by AAR Coupon (see attachment 17).
Coupons shall submitted with monthly invoices. Fares will not be deducted from
the bill that the Contractor is not instructed to collect as per the Manifest.


f. 
Insurance Costs



i.
No more frequently than once monthly, the Authority will pay the insurance
premium costs paid by the Contractor for the contractually required
comprehensive collision insurance.  Additionally, the Authority will pay actual
premium costs for all required and permitted automobile insurance coverage, as
well as premium financing costs, if the Project Manager expressly authorizes the
Contractor to finance any or all premium costs.  The total annual payment for
all such costs shall not exceed the amount stated for auto insurance
reimbursable costs or any item that has not been approved by the Authority prior
to the Contractor having entered into a legal commitment for the
expenditure.  In the event that the Contractor's fleet is reduced, rebates on
premiums and financing charges, if applicable, shall be obtained by the
Contractor and refunded to the Authority.


 
Page 18 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


ii.
On an annual basis the scheduled reimbursable amount will be adjusted by the
Authority to reflect the Contractor’s actual insurance premium costs for the
upcoming insurance coverage year.  Each year, upon the Contractor’s receipt of
any renewal notice for insurance coverage to be paid as a reimbursable cost by
the Authority, the Contractor shall submit a copy of such notice and all
requested documentation to the Authority including policy declaration pages,
premium notices and/or invoices from the Contractor’s insurance company
itemizing the premiums and corresponding insurance coverage to be
provided.  Deductible rates established with applicable insurance coverage at
the time of policy issuance shall remain as proposed by the Contractor.



iii.
The Authority, in its sole discretion, may, at the commencement of the Contract
or at any time thereafter, purchase Vehicle insurance for the Work.  In such
event, the Contract will be modified to eliminate such insurance costs from the
Contract Price.



iv.
The Authority will pay actual premium costs for Garage Keepers Liability
or   collision coverage and associated premium financing costs if the Project
Manager expressly authorizes such costs.



g.
Computers and Peripherals



The Authority will pay the actual cost for personal computer/software and
peripherals that are replaced at the direction of the Project Manager due to
upgrades that are necessitated to maintain or upgrade the level of computer
service.  All maintenance and normal replacement of the personal
computer/software and peripherals are the responsibility of the Contractor.


C.
Proper Invoice:



 
1.
In order to allow appropriate time to complete the reconciliation process, the
Contractor shall not submit any invoice prior to fifteen (15) calendar days
after the end of each month that constitutes the billing period.  In addition to
any other requirement set forth in this Contract with respect to what
constitutes a proper invoice or for the Contractor to be entitled to receive
payment, the Contractor's invoice, in triplicate, shall set forth (1) a
description, with specificity, of the goods delivered, Work performed, services
rendered, or other event initiating entitlement to payment pursuant to the terms
of this Contract; (2) that portion of the Contract price related to such payment
less any deductions such as retainage required pursuant to the terms hereof (if
any); and (3) the Contract number.  Should the invoice not be calculated
correctly, such as not taking into account retainage as a deduction, the
Authority may either reject the invoice or treat the invoice as proper only to
the extent of the correct calculation of the amount thereof.


 
Page 19 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


 
2.
The Authority will return incomplete or improper invoices to the Contractor. The
imposition of net thirty (30) calendar days for the Authority to make payment
will not begin until a complete and proper invoice is returned to the Authority.



 
3.
The Contractor shall provide a monthly bill itemized by the components of the
Contract Price in paragraph B, above, “Payments.”



 
4.
Supporting Documentation - The following are in addition to any other
requirement set forth in this Contract with respect to supporting documentation
that shall accompany an invoice:



 
a.
The Contractor's invoice shall be accompanied by appropriate documentation that
the deliverable has been delivered in accordance with the Contract, and if this
Contract requires acceptance thereof as a condition precedent to payment, that
the deliverable has been so accepted.



 
b.
All invoices for Vehicle Service Hours shall be supported by complete and
adequate documentation sufficient to permit the Authority to confirm that the
Vehicle Service Hours were provided.



 
c.
All invoices for Vehicle insurance costs shall be accompanied by a copy of the
original invoice from the insurance company and a copy of the Contractor’s check
for payment, and any other supporting documentation that the Authority
directs.  Quarterly insurance premium for collision, fire, theft and vandalism
and, on an optional basis, glass, at the actual amount invoiced by the insurance
carrier payable upon submission of the invoice and copy of payment made.



 
d.
Invoices shall also be accompanied by all affidavits and other records, as
applicable, including EZ-Pass billing records in disk form and with their
supporting documentation, and other records provided for or required by the
Contract to establish the amount of payment and/or performance of the Work
billed, as well as a statement with sufficient specificity which establishes the
basis on which the payment is due according to the Contract.  Any documentation
generated by the Authority, such as certificate of acceptance, will be issued in
accordance with the terms of the Contract.



 
e.
A sworn certificate or equivalent document signed by a knowledgeable officer of
the Contractor that the services covered by the Contract have been performed for
the period covered by the invoice.  Any false certification shall render the
invoice void, and the Authority shall be entitled to recover immediately any
monies paid on such invoices.



 
f.
All bills for fuel shall be accompanied by copies of the monthly invoice
received by the Contractor from its fuel provider and the check(s) to pay such
invoices. Contractor shall ensure that all fuel invoices from its fuel provider
clearly delineate the type and amount of taxes charged.


 
Page 20 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


D.
Inspection, Review and Audit: In addition to any other requirements pertaining
to the right of the Authority or other entity to perform inspections, reviews or
audits with respect to any payment or to the Contract as a whole, the Authority
reserves the right to inspect, review and/or audit each invoice for payment to
verify that the invoice amount is consistent with the materials, labor, goods,
and/or services provided and is in accordance with the provisions of the
Contract, as well as to determine the resources applied or used by the
Contractor in fulfilling the terms of the Contract or otherwise to verify that
the Work, goods or services billed for were provided in accordance
therewith.  The Authority will require ten (10) Authority business days from the
Receipt of Invoice Date within which to perform this function.



E.
Set-off:  The Authority shall have the right to set-off against any payment due
the Contractor under this Contract any unpaid legally enforceable debt owed by
the Contractor to the Authority as outlined in Authority's Prompt Payment Rules
(21 NYCRR §1002).



F.
Liquidated damages as well as monies equal to the fare revenue that should have
been collected, calculated as the number of Customer and Guest trips performed
times the then applicable fare, shall be deducted by the Authority from the
payments made to the Contractor each month.



G.
Designated Payment Office: The Designated Payment Office, to which all invoices
and supporting documentation are required to be submitted under this Contract,
are as follows:



1.
Original and one (1) copy of all invoices to:



New York City Transit Authority
Disbursements Section
2 Broadway, 15th Floor
New York, New York 10004


2.
In addition, one (1) copy of all invoices to the designated Project Manager for
this Contract at his or her mailing address:



Project Manager
New York City Transit
Paratransit Division,
33-00 Northern Blvd, 8th Floor
Long Island City, NY 11101


H.
Conditions Precedent to Payment: Unless otherwise stipulated in writing by the
parties, the Authority shall make payment subject to the following conditions,
which are, unless waived in whole or in part by the Authority in writing,
conditions precedent to payment:



 
1.
The Contractor is not, in the Project Manager’s opinion, in breach of any terms
or provision of this Contract;



 
2.
The Project Manager has accepted the Work;

 
 
Page 21 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


 
3.
All records required to be submitted to the Authority have been received by the
Authority, unless the Project Manager has, in writing, granted an extension of
time.



I.
Withholding Payment: The Authority may withhold sums equal to any claims of the
Authority against the Contractor, for indemnification, pending settlement or
other disposition of such claim.  The Authority may withhold from any payment
otherwise due the Contractor as much as may be necessary to protect the
Authority and if it so elects may also withhold any amounts due from the
Contractor to any Subcontractors or Suppliers for work performed or material
furnished by them.  The foregoing provisions shall be construed solely for the
benefit of the Authority and will not require the Authority to determine or
adjust any claims or disputes between the Contractor and his Subcontractors or
Suppliers, or to withhold any monies for their protection unless the Authority
elects to do so.  The failure or refusal of the Authority to withhold any monies
from the Contractor shall in no way impair the obligations of any surety or
sureties under any bond or bonds furnished under this Contract.  The Authority
may withhold payment to the Contractor, if the Contractor fails to remedy
unsuitable conditions.  The Contractor shall be given written notice of any
unsuitable conditions.



J.
Prompt Payment Rules and Regulations - The Authority will pay proper invoices
within the time periods provided in the Prompt Payment Rules and
Regulations.  Payment will be deemed to have been made upon being mailed by the
Authority.



K.
Final Payment - After the expiration of the Contract, or its termination, the
Contractor shall submit an invoice marked "Invoice for Final Payment" covering
all items not previously invoiced.  This "Invoice for Final Payment" shall
contain or be accompanied by the information or supporting documentation, and
shall otherwise be in the form, described in this Article or elsewhere in this
Contract.  Any dispute over the proper amount of the final payment is subject to
the dispute resolution provisions (Article 212) of this Contract.



L.
Audit and Adjustment: All payments are subject to audit and adjustment by the
Authority.  Contractor shall make its records available for three (3) years
after the letter of termination of or final payment under this Agreement.



M.
Retainage: The Authority will retain an amount equal to 5% of each monthly
payment for the first year of the Contract.  In each subsequent month, the
Authority will retain an amount equal to 5% of each monthly payment minus an
amount equal to the average of monthly retainages for the prior Contract
years.  Such retained monies shall be held as security for the full and faithful
performance by the Contractor of all the conditions, covenants and requirements
contained in this Agreement. Pass-Through items identified in Item 4 of the
Price Schedule will be excluded from retainage.



ARTICLE 111
DRUG AND ALCOHOL TESTING



A.
A portion of the Work to be performed by the Contractor falls within the
definition of “Safety Sensitive” as that term is defined by FTA Regulations, 49
CFR Part 655.  Therefore, the Contractor is required to establish a substance
abuse testing program in compliance with FTA Regulations, 49 CFR Part 40.  These
requirements are further described in SCHEDULE X, FEDERAL DRUG AND ALCOHOL
TESTING REQUIREMENTS, Attachment 8 hereto.


 
Page 22 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


B.
In addition, the Contractor agrees to maintain a Drug and Alcohol program that
adheres to a “Zero-Tolerance” policy, meaning that the Contractor shall
immediately and permanently remove any employee testing positive for drugs or
alcohol (or refusing to submit to testing) from performing any  safety-sensitive
function under this Contract.



ARTICLE 112
PRIVACY ACT



A.
The Contractor agrees to comply with, and assures the compliance of its
employees with, the information restrictions and other applicable requirements
of the Privacy Act of 1974, 5 USC §552a.  Among other things, the Contractor
agrees to obtain the express consent of the Federal Government before the
Contractor or its employees operate a system of records on behalf of the Federal
Government.  The Contractor understands that the requirements of the Privacy
Act, including the civil and criminal penalties for violation of that Act, apply
to those individuals involved, and that failure to comply with the terms of the
Privacy Act may result in termination of the Contract.



B.
The Contractor also agrees to include the requirements of this Article in all
subcontracts to administer any system of records on behalf of the Federal
Government issued pursuant to this Contract.



ARTICLE 113
VEHICLE LEASES



Unless otherwise directed by the Authority, the Contractor shall utilize
Authority owned paratransit Vehicles to provide Revenue Service, and Authority
owned Non-Revenue Vehicles which shall be assigned and leased to the Contractor
subject to the terms and conditions of the lease that is appended hereto and
incorporated herein as Attachment No. 3. The Contractor shall pay a one time
charge of one dollar ($1.00) for each Vehicle leased to the Contractor which
shall be deducted by the Authority from the monthly bill.


ARTICLE 114
PROSECUTION OF THE WORK



A.
During the prosecution of the Work, should unforeseen difficulties of any nature
be encountered, the Contractor shall promptly notify the Project Manager and
take every necessary or proper precaution to overcome the unforeseen difficulty
according to the direction of the Project Manager and as provided in these
Contract Documents.



B.
All goods and workmanship shall be of the best class in every respect, and the
Project Manager shall be the sole judge of quality and efficiency.



C.
In all operations connected with the Work, the Contractor shall comply with
applicable local laws and ordinances of the City of New York, and all laws of
the State of New York which control or limit in any way the actions of those
engaged in the Work, or affecting the Work belonging to or used by them, shall
be strictly complied with, and further, the Contractor shall comply with all
applicable Federal, State and City regulations regarding the transportation of
Customers and other passengers.


 
Page 23 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


D.
The Contractor shall employ only competent, skillful, and faithful personnel to
do the Work.



E.
The Contractor hereby represents that prior to submitting his proposal, he
examined the Scope of Work in detail and satisfied himself as to the intent of
the Scope of Work relating to the Work to be performed, and he shall not at any
time make any claim for damages or extension of time, or any other demand
because of any misinterpretation or misunderstanding of the Scope of Work, or
because of any lack of information.



F.
All goods of whatever kind, which, during their installation become damaged from
any cause whatsoever, shall be removed and shall be replaced by new, undamaged
goods without any additional cost to the Authority.



G.
The Contractor shall furnish all labor, material, plant, tools, supplies and
other means necessary to perform the Work described in the Contract Documents in
accordance with the Scope of Work, and shall perform such Work within the
direction and to the satisfaction of the Project Manager.



H.
All Work by the Contractor shall be within the time specified in the Contract.



ARTICLE 115
INSURANCE



A.
The Contractor and any Subcontractor shall procure at a minimum, the insurance
coverage specified in Attachment 4.  The Contractor or Subcontractor shall be
responsible for any deductible amount.

B.
At the discretion of the Project Manager, the Contractor shall procure collision
insurance, in an amount prescribed by the Project Manager, in lieu of Garage
Keepers Legal Liability Insurance.



C.
The Authority has adopted a Central Insurance Program to be administered by MTA
Risk & Insurance Management, which provides Automobile and Truck Liability
Insurance for all Revenue Vehicles used in the Authority’s paratransit service,
with limits and other provisions as set forth in Attachment No. 4, “Schedule A.1
– Modified Insurance Requirements for Paratransit Contracts,” and also provides
a Third Party Administrator to process and investigate claims and defend the
Insureds with regard to all claims and actions covered by such liability
insurance.  The Contractor is a Named Insured under the aforesaid policy.  In
addition, the aforesaid policy shall name as Additional Insureds the following
parties, as applicable:  (i) any corporate parent of the Contractor which has
provided a guarantee of Contractor's performance under this Contract; and (ii)
any third party lessor of Revenue Vehicles to Contractor.  It is the
Contractor's responsibility to timely notify the Authority of any such parties
to be named as Additional Insureds.



D.
In the event a Vehicle or Non-Revenue Vehicle is deemed totaled by the
Authority, the ‘replacement value’ shall be calculated by a daily straight line
depreciation on the full purchase price over seven (7) years for a Van and seven
(7) years for a Sedan and ten (10) years for a Non-Revenue Vehicle starting on
the first day of Revenue Service.  The Contractor shall be responsible to pay
the replacement value including the deductible.


 
Page 24 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


ARTICLE 116
RISK OF LOSS



A.
The Contractor assumes the risk of, and shall be responsible for, any loss or
damage to Authority property, including property and equipment leased from the
Authority, used in the performance of this Contract, and caused, either directly
or indirectly by the acts, conduct, omissions or lack of good faith of the
Contractor, its officers, managerial personnel, and employees or any person,
firm, company, agent or others engaged by the Contractor as expert, consultant,
specialist, or Subcontractor hereunder.



B.
In the event that any such Authority property is lost or damaged, except for
normal wear and tear, then the Authority shall have the right to withhold
further payments hereunder for the purpose of set-off, in sufficient sums to
cover such loss or damage.



C.
Contractor’s obligation hereunder is to immediately repair, replace and make
good such loss or damage so as to restore the Work to the same character and
condition as before the loss or damage in accordance with the Contract Documents
without cost to the Authority.



D.
The rights and remedies of the Authority provided herein shall not be exclusive
and are in addition to any other rights and remedies provided by law or by the
Contract.



ARTICLE 117
SUBCONTRACTORS



A.
If the Contractor will cause any part of this Contract to be performed by a
Subcontractor, unless otherwise expressly provided elsewhere in this Contract,
the provisions of this Contract shall apply to such Subcontractor and its
officers, agents and employees in all respects as if it and they were employees
of the Contractor; and the Contractor shall not be in any manner thereby
discharged from its obligations and liabilities hereunder, but shall be liable
hereunder for all acts and negligence of the Subcontractor, its officers, agents
and employees, as if they were employees of the Contractor.  The employees of
the Subcontractor shall be subject to the same provisions hereof as the
employees of the Contractor; and the Work performed by the Subcontractor shall
be subject to the provisions hereof as if performed directly by the Contractor.



B.
The Contractor, before making any subcontract for any portion of the Work, shall
state in writing to the Authority the name of the proposed Subcontractor, the
portion of the Work which the proposed Subcontractor is to do, its place of
business, and such other information as the Authority may require.  The
Authority will have the right to require the Contractor not to award any
subcontract to a person, firm or corporation disapproved by the Authority.



C.
Before entering into any subcontract hereunder, the Contractor shall inform the
proposed Subcontractor fully and completely of all provisions and requirements
of this Contract relating either directly or indirectly to the Work to be
performed.  Such Work performed by a Subcontractor shall strictly comply with
the requirements of this Contract.


 
Page 25 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


D.
In order to qualify as a Subcontractor satisfactory to the Authority, in
addition to the other requirements herein provided, the Subcontractor shall be
prepared to prove to the satisfaction of the Authority that it has the necessary
facilities, skill and experience, and ample financial resources to perform the
Work in a satisfactory manner.  To be considered skilled and experienced, the
proposed Subcontractor shall show to the satisfaction of the Authority that it
has satisfactorily performed Work of the same general type which is required to
be performed under this Contract.



E.
If any proposed Subcontractor or Supplier is a subsidiary or affiliate of
Contractor, then the Authority will require the submission of two (2) additional
competitive bids (for a total of three) from other potential Subcontractors or
Suppliers for the Work required to be performed under this Contract.  The
Contractor shall provide justification for the selection of its own subsidiary
or affiliate and will be subject to Authority review and approval.



ARTICLE 118
RELATIONSHIP OF CONTRACTOR TO THE AUTHORITY



The relationship of Contractor to the Authority is that of an independent
Contractor, and said Contractor, in accordance with its status as such,
covenants and agrees that it shall conduct itself consistent with such status,
that it shall neither hold itself out as nor claim to be an officer or employee
of the Authority (or the MTA or the City) by reason hereof, and that it shall
not, by reason hereof, make any claim, demand or application to, or for any
right or privilege applicable to an officer or employee of the Authority (or the
MTA or the City), including, but not limited to, Workers' Compensation coverage,
Unemployment Insurance Benefits, Social Security coverage or retirement
membership or credit.


ARTICLE 119
DISCLOSURE



Contractor hereby represents that to the best of its knowledge neither it nor
any of its personnel has been the subject of any investigation or has any of
them been convicted or indicted for commission of any crime involving
misconduct, corruption, bribery, or fraud in connection with any public contract
in the State of New York or any other jurisdiction, except as has been
specifically disclosed in writing to the Authority, and that, should any such
conviction or indictment be obtained or any such investigation commenced prior
to the expiration of the term hereof, regardless of the date of the occurrence
giving rise to the subject matter of such conviction, indictment or
investigation, it shall be disclosed in writing to the Authority.  Breach of
this provision is expressly understood to constitute a material breach hereof.


ARTICLE 120
CONFIDENTIALITY/ADVERTISITING LIMITATION



The Contractor hereby acknowledges and agrees that the materials and information
supplied or revealed by the Authority to the Contractor in the course of or in
connection with the performance by the Contractor of its obligations hereunder
contain valuable confidential business information and trade secrets relating to
the Authority’s business which are the sole and exclusive property of the
Authority, and the Contractor agrees to observe complete confidentiality with
respect thereto.  The Contractor’s obligations and the Authority’s rights under
this Article shall survive the expiration or termination of this Agreement for
any reason whatsoever (including, without limitation, a material breach by the
Contractor of its obligations hereunder).

 
Page 26 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


A.
Confidential Information



1.
For purposes of this Article, the term “Contractor” shall be deemed to include
its principals, members, directors, officers and employees, and shall also be
deemed to include its Subcontractors, Suppliers, consultants and agents, as well
as their principals, members, directors, officers, employees, agents and
consultants.  The Contractor and the above mentioned individuals or entities
shall keep confidential all information furnished to it (them) by the Authority
or otherwise learned or derived by it (them) about or in connection with this
Project, any other MTA/Authority project or contract or MTA/Authority policies,
procedures, operations, or infrastructure (“Confidential
Information”).  Confidential Information includes, but is not limited to,
specifications, drawings, plans, diagrams, sketches, renderings and other
technical data and information, as well as all designs, maps, surveys, design
calculations, shop drawings, charts, photographs (including “progress
photographs”) and CADD materials and media.  Confidential Information pertaining
to this Project may only be utilized in connection with such Project and by
individuals who, in fact, have a “need to know” the contents of such
Confidential Information, and shall be appropriately safeguarded by the
Contractor from disclosure to anyone who is not so authorized by the Authority
to have access thereto.



2.
Neither the Contractor nor any of the above mentioned individuals or entities
may sell, transfer, disclose, display or otherwise make available to anyone any
part of such Confidential Information without the prior written consent of the
Authority.

3.
The Contractor and the above mentioned individuals or entities shall not and
hereby represent and warrant that it/they shall not (nor shall it/they through
an agent or third party), unless agreed to in writing by the Authority:  (i)
send, ship, mail, deliver, email or otherwise transmit in or by any fashion
whatsoever (whether manually, by machine, by facsimile or other electronic or
digital technology or by other technology or method), or (ii) enter into or
issue an agreement, subcontract or other instrument to send, ship, mail,
deliver, email or otherwise transmit in or by any fashion whatsoever (whether
manually, by machine, by facsimile or other electronic or digital technology or
by other technology or method), any such Confidential Information in any form or
by any means (and if in electronic form, for any such Confidential Information
to be transmitted to or reside in a computer or electronic device located)
outside of the United States.



4.
The Contractor shall advise each of its employees, agents, consultants,
Subcontractors and Suppliers who may be exposed to such Confidential Information
of their obligation to maintain the confidentiality thereof.  In addition, the
Contractor agrees to cooperate fully and provide any assistance necessary to
ensure the confidentiality of the Confidential Information.



5.
At any time during the term of this Contract, the Contractor shall forthwith
deliver to the Authority any and all media containing any Confidential
Information as the Authority shall request.  The special confidentiality
obligations as set forth in this Article shall continue until specifically
released by the Authority in writing, except where release thereof has been
finally ordered by a court of competent jurisdiction.


 
Page 27 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


 
6.
The Contractor and the above mentioned individuals or entities hereby represent
and warrant that at the conclusion of the Project or upon its termination, any
Confidential Information that is to be retained by it/them for
archival/audit/legal purposes shall be certified as such and shall be maintained
in a secure facility, and that it/they shall maintain care, custody and control
over any and all media containing any Confidential Information while in such
secure facility and until any and all media containing the Confidential
Information are either returned to the Authority or destroyed as provided in
paragraph 7., below.



 
7.
Except as provided in paragraph 6, above, at the conclusion of the Project or
upon its termination, unless otherwise instructed in writing by the Authority,
the Contractor and the above mentioned individuals or entities shall destroy
its/their copies of any and all media containing all Confidential Information
such that recognition or reconstruction of the Confidential Information is
precluded.  Unless otherwise permitted by the Authority, cross cut shredding of
hardcopy items, physical destruction of diskettes, floppies, CDs, DVDs, and any
other recordable media, deleting of electronic items by permanent deletion or
non-retrievable/irreversible placement in delete overwrite status are the
Authority’s required methods of such destruction with respect to documents or
materials containing Confidential Information which the Authority has instructed
are to be destroyed.



 
8.
In the event the Contractor or any of the above mentioned individuals or
entities learns or believes that Confidential Information has been released or
believes that Confidential Information is about to be released, the Authority
shall be notified immediately.

   
B.
Approval for Publication of Reports



The Contractor and the above mentioned individuals or entities shall neither
publish nor circulate in any form or media any Confidential Information or any
reports, studies, analyses, recommendations, or any other materials of
whatsoever nature prepared by the Contractor or any of the above mentioned
individuals or entities without first obtaining the written approval of the
Authority.


C.
Press Releases



To the fullest extent permitted by law, the Contractor and the above mentioned
individuals or entities agree(s) that it/they shall issue any news release to
the public press or any publication wholly or partly related to its/their work
under this Contract without first obtaining the written approval of the
Authority.  The Contractor and the above mentioned individuals or entities
further agree(s) that it/they shall not make speeches, engage in public
appearances, publish articles or otherwise publicize its work under this
Contract without the prior written approval of the Authority.


D.
Violations of this Article



Breach of any of the foregoing provisions may be deemed by the Authority to be a
material breach of the Contract.  It is understood and agreed that in the event
of any such breach by the Contractor of these provisions, damages may not be an
adequate remedy and the Authority shall be entitled to injunctive relief to
restrain any such breach or threatened breach.


 
Page 28 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


ARTICLE 121
AMENDMENTS



This Contract may be amended only by an instrument in writing executed by the
Authority and Contractor.


Any and all notices under this Agreement, if to the Contractor shall be
delivered to:


CONTRACTOR NAME AND ADDRESS INSERTED HERE


and if to the Authority,
Project Manager
New York City Transit
Paratransit Division
33-00 Northern Blvd.
Long Island City, New York 11101
718-393-4013
718-393-4034 (Fax)


ARTICLE 122
ATTACHMENTS



Attachment Numbers 1 through 31 are incorporated in this Contract and shall be
deemed to apply to the entire Contract.
 
ARTICLE 123
RESCISSION



In the event that the Authority elects to execute this Contract prior to
submission by the Contractor of any required document, such as insurance
policies, performance bond and DBE documentation, and approval of such items by
the Authority of any required document, such as an insurance policy, the
Authority may, in its sole discretion, rescind this Contract if all such matters
have not been resolved to the Authority's satisfaction within thirty (30) days
after execution hereof.


ARTICLE 124
EXTENSION OF TERM



A.
The Authority has the option to extend the term of the Contract with no change
to the Contract Price, except for those adjustments to the Contract Price which
are set forth in the Contract, for up to ten (10) additional year(s).  This
option may be exercised, in the sole discretion of the Authority, for a single
or multiple terms.



B.
The option shall be exercised by notification by the Authority to the
Contractor, in writing, that it is exercising the option to extend the term of
the Contract, at any time prior to one (1) month in advance of the expiration of
the Contract.


 
Page 29 of 30

--------------------------------------------------------------------------------

 

SPECIFIC CONTRACT PROVISIONS


ARTICLE 125
ORDER OF PRECEDENCE


A.
If this Contract contains any errors, inconsistencies, ambiguities or
discrepancies including typographical errors, the Contractor shall request a
clarification of same by requesting a determination by the Project Manager.

 
B.
If there is a conflict between provisions of the Contract Documents, upon
request for a determination by the Project Manager, the following order of
precedence shall generally apply, except that regarding a conflict between or
among provisions contained in the Scope of Work, Appendices and Specific
Contract Provisions, the more stringent requirement or provision will generally
be determined to control.

 
 
1.
The Specific Contract Provisions, except that mandatory statutory and regulatory
provisions and requirements are not deemed superseded by anything to the
contrary contained in the Technical Specifications or the Appendices.



 
2.
The General Contract Provisions, except that mandatory statutory and regulatory
provisions and requirements are not deemed superseded by anything to the
contrary contained in the Technical Specifications, the Appendices or the
Specific Contract Provisions.



 
3.
The Scope of Work.



 
4.
The Price Schedule.



 
5.
The Request for Proposals.



 
6.
The Contractor’s Price Proposal, as revised and accepted by the Authority.


 
Page 30 of 30

--------------------------------------------------------------------------------

 
NEW YORK CITY TRANSIT AUTHORITY
GENERAL CONTRACT PROVISIONS

Division of Materiel
 
Use TOC from doc 376942
TABLE OF CONTENTS



   
Page
     
ARTICLE 201
Agreement
1
ARTICLE 202
Notices
1
ARTICLE 203
General Rules of Interpretation
1
ARTICLE 204
Consent of Authority Required for Subcontracting, Subletting, or Assignment
2
ARTICLE 205
Coordination With Other Contractors
2
ARTICLE 206
Changes
2
ARTICLE 207
Extensions of Time
3
ARTICLE 208
Remedies in Case of Default & Termination for Cause
5
ARTICLE 209
Termination for Convenience by the Authority
6
ARTICLE 210
Termination for Convenience - Intergrity Matters
6
ARTICLE 211
Authority of the Project Manager
6
ARTICLE 212
Disputes
7
ARTICLE 213
Withholding Money Due To Contractor to Meet Claims or Liens
8
ARTICLE 214
Claims By Contractor
9
ARTICLE 215
Substitution of Approved Securities
9
ARTICLE 216
Use of Monies Withheld
10
ARTICLE 217
Authority May Avail Itself of All Remedies
10
ARTICLE 218
Relationship Between the Authority and Others
10
ARTICLE 219
Liability and Indemnification
10
ARTICLE 220
Patents, Copyrights and Infringement Claims
11
ARTICLE 221
Quantities are Approximate/Variable Quantities Clause
12
ARTICLE 222
General Representations and Warranties
12
ARTICLE 223
No Estoppel and No Waiver
15
ARTICLE 224
Safety Precautions
15
ARTICLE 225
Inspection and Evaluation
15
ARTICLE 226
Books and Records/Audit and Examination
16
ARTICLE 227
Subcontractor/Supplier Books and Records
16
ARTICLE 228
Brand Names/Substitution of Specified Material
16
ARTICLE 229
Removal of Material/Waste Material
17
ARTICLE 230
Quality Assurance
17
ARTICLE 231
Compliance with Applicable Laws, Regulations/Environmental Matters
17
ARTICLE 232
Final Payment to Act as Release
20
ARTICLE 233
Independent Contractor
20
ARTICLE 234
Contractor's Employees
20
ARTICLE 235
Confidentiality/Advertising Limitation
21
ARTICLE 236
Tax Exemption
21
ARTICLE 237
Equal Employment Opportunities for Minority Group Members and Women
21
ARTICLE 238
Antitrust Assignment
22
ARTICLE 239
Grand Jury Testimony
22
ARTICLE 240
Not Used
23
ARTICLE 241
New York Laws/Choice of Law, Consent to Jurisdiction and Venue
23



8/06
Operating Contract
Page  i

 
 

--------------------------------------------------------------------------------

 
 
GENERAL CONTRACT PROVISIONS


TABLE OF CONTENTS (continued)



   
Page
     
ARTICLE 242
Statute of Limitations on Right to Sue the Authority/No Claim Against Authority
Officers, Agents or Employees
24
ARTICLE 243
Contract Documents Contain All Terms/Contractor Has Examined Contract
23
ARTICLE 244
All Legal Provisions Included
25
ARTICLE 245
Severability
25
ARTICLE 246
Survival
25

Contract Execution
follows after General Contract Provisions



SCHEDULES


Schedule A
Insurance Requirements
Schedule J
Responsibility Questionnaire
Schedule K
Opportunities for Minority and Women-Owned Business Enterprises
Schedule W
Compliance with NYS State Finance law Sections 139-j and 139-k (“Lobbying Law”)
Schedule X
Federal Drug and Alcohol Testing Requirements



8/06
Operating Contract
Page  ii


 

--------------------------------------------------------------------------------

 

GENERAL CONTRACT PROVISIONS


ARTICLE 201         AGREEMENT


The Contractor agrees to perform the Work in accordance with requirements and
terms and provisions hereinafter set forth in the Contract Documents.  In
consideration for the complete, satisfactory and proper performance thereof by
the Contractor, the Authority agrees to pay to the Contractor, and the
Contractor agrees to accept as full compensation therefor, the sums of money set
forth in the Price Schedule at the time and in the manner and upon the terms and
conditions hereinafter set forth in the Contract Documents.


ARTICLE 202         NOTICES


Except as otherwise specifically provided, the delivery of any notice, direction
or communication to the Contractor or the Authority shall be made by hand, mail,
or facsimile transmission directed to the Contractor at the address set forth in
the Bid and to the Authority to the attention of the Project Manager at the
address set forth in the Notice of Award, and shall be deemed to be sufficient
service thereof as of the date of such delivery by hand or transmission or three
(3) days after mailing.  With respect to notices to the Authority, the
Contractor shall additionally send a copy of each notice sent to the Project
Manager to the Authority's Division of Materiel to the attention of the
Procurement Representative.  The addresses may be changed at any time by notice
in writing.  Nothing contained herein shall be deemed to preclude or render
inoperative the service of any notice, direction or other communication
personally upon the Contractor, or if the Contractor is a corporation, upon any
officer or director thereof.  Nothing in this article shall be deemed as a
waiver by the Authority of other requirements with respect to the service of
process upon it.


ARTICLE 203         GENERAL RULES OF INTERPRETATION


A.
The Information for Bidders, the Bid (including the Price Schedule), General
Contract Provisions, Specific Contract Provisions, Schedules (excluding Schedule
H, Bidder’s Qualification Questionnaire or Schedule J, Responsibility
questionnaire), all Addenda (if any), the Technical Specifications (if any), the
Contract Drawings (if any), the Attachments (if any), and the Notice of Award,
constitute the Contract and shall be referred to collectively as the “Contract”
or the “Contract Documents.”



B.
The Contract is also deemed to include by reference those portions of the
Bidder’s Qualification Questionnaire or Responsibility Questionnaire which
contain additional conditions and obligations on the Contractor and rights in
favor of the Authority.



C.
References to any agreement or other instrument shall be deemed to include such
agreement or other instrument as it may, from time to time, be modified,
amended, supplemented, or restated in accordance with its terms.



D.
The word “Contractor” when used in this Contract, shall mean the Bidder to whom
the Authority awards this Contract.



E.
The terms “hereof,” “herein,” “hereby,” “herewith,” “hereto,” and “hereunder”
shall be deemed to refer to this Contract.


 
Page 1

--------------------------------------------------------------------------------

 

GENERAL CONTRACT PROVISIONS


F.
The headings of the paragraphs are inserted for convenience only and shall not
affect the construction or interpretation of this Contract.



G.
All references to “days” shall be deemed to be calendar days, unless otherwise
expressly indicated.



H.
All references to “business days” shall be deemed to be references to the days
of Mondays through Fridays, exclusive of Authority observed holidays.



I.
All notices hereunder must be in writing, in accordance with ARTICLE 202,
NOTICES, unless expressly indicated otherwise.



J.
As used herein the singular shall mean and include the plural; the masculine
gender shall mean and include the feminine and neuter genders; and vice versa.



K.
Other terms appertaining to this Contract are set forth in the Specific Contract
Provisions.

 
ARTICLE 204         CONSENT OF AUTHORITY REQUIRED FOR SUBCONTRACTING, SUBLETTING
OR
                                   ASSIGNMENT


The Contractor shall not subcontract, assign, transfer, convey, sublet or
otherwise dispose of this Contract or its right, title or interest in or to the
same or any part thereof without the prior written consent of the Authority.  A
violation of this provision shall be deemed to be a material breach of the
Contract.


ARTICLE 205         COORDINATION WITH OTHER CONTRACTORS


During the progress of the Work, it may be necessary for other contractors
and/or other persons (including personnel of the Authority) to do work in or
about the work site.  The Authority reserves the right to permit and put such
other contractors and such persons to work and to afford them access to the Work
Site (if applicable) at such time and under such conditions as does not
unreasonably interfere with Contractor.  The Contractor shall prosecute its Work
continuously and diligently and shall conduct its Work so as to minimize
interference with such other work.


ARTICLE 206         CHANGES


A.
This Contract may be modified and changed from time to time as agreed to in
writing between the parties hereto, in a manner not materially affecting the
substance hereof.



B.
No change in or modification, termination or discharge of this Contract in any
form whatsoever, shall be valid or enforceable unless it is in writing and
signed by the party to be charged therewith or his duly authorized
representative; provided, however, that any change in or modification,
termination or discharge of this Contract expressly provided for in this
Contract shall be effective as so provided.

 
 
Page 2

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



C.
It is agreed by the Contractor that any change resulting in additional Work
shall be paid at the applicable rates set forth in the Price Schedule for
equivalent items as determined by the Project Manager.  In the event that the
Authority shall order additional Work for which there are no applicable rates
set forth in the Price Schedule for equivalent items, it is understood and
agreed by Contractor that the Authority and Contractor shall negotiate a
mutually agreeable price to be paid by the Authority for Contractor's
performance of such additional Work.  In the event that the parties are unable
to agree upon a price for the additional Work, the Project Manager may
nevertheless direct the Contractor to proceed with the additional Work.  The
Contractor shall diligently proceed with the additional Work, but may, initiate
a dispute within five (5) days of the Project Manager's directive to proceed
pursuant to ARTICLE 212, DISPUTES, for a determination by the Disputes
Resolution Officer (“DRO”) as to a reasonable price therefor.



D.
If as a result of the change or modification, the Authority determines that more
time is required for the Contractor to complete performance than is specified
within the Contract, the Authority will extend the time for Contractor’s
performance by the number of days actually required for Contractor to complete
the Work.



ARTICLE 207         EXTENSIONS OF TIME


A.
If the Contractor is delayed at any time during the progress of the Work by the
neglect or failure of the Authority or by a force majeure, then the time for
completion and/or affected delivery date(s) shall be extended by the Authority
subject to the following conditions:



 
1
the cause of the delay arises after the Notice of Award and neither was nor
could have been anticipated by the Contractor by reasonable investigation before
such award;



 
2.
the Contractor demonstrates that the completion of the Work and/or affected
delivery(s) will be actually and necessarily delayed;



 
3.
the effect of such cause cannot be avoided or mitigated by the exercise of all
reasonable precautions, efforts and measures whether before or after the
occurrence of the cause of delay; and



 
4.
the Contractor makes written request and provides other information to the
Authority as described in paragraph (D) below.



A delay meeting all the conditions of this paragraph (A) shall be deemed an
excusable delay.  Any concurrent delay which does not constitute an excusable
delay shall not be the sole basis for denying a request hereunder.


B.
Any reference in this Article to the Contractor shall be deemed to include
materialmen, Suppliers and Subcontractors, whether or not in privity of contract
with the Contractor, all of whom shall be considered as agents of the Contractor
for the purpose of this Article.



C.
The Authority reserves the right to rescind or shorten any extension previously
granted, if subsequently the Authority determines that any information provided
by Contractor in support of a request for an extension of time was erroneous;
provided however, that such information or facts, if known, would have resulted
in a denial of the request for an excusable delay.  Notwithstanding the above,
the Authority will not rescind or shorten any extension previously granted if
the Contractor acted in reliance upon the granting of such extension and such
extension was based on information which, although later found to have been
erroneous, was submitted in good faith by the Contractor.


 
Page 3

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



D.
The request for an extension of time pursuant to paragraph (A) above, shall be
made within ten (10) days after the time when Contractor knows or should know
any cause for which it may claim an excusable delay and shall provide any actual
or potential basis for an extension of time, identifying such cause and
describing, as fully as practicable at that time the nature and
expected  duration of the delay and its effect on the completion of that part of
the Work identified in the request.  Contractor shall not be entitled to an
extension of time unless it affirmatively demonstrates that it is entitled to
such extension.  The Authority may require the Contractor to furnish such
additional information or documentation as the Authority shall reasonably deem
necessary or helpful in considering the requested extension.  The Contractor
must also comply with requirements sets forth in the Specifications (if any)
regarding Contractor’s detailed schedule for performance.



E.
Within thirty (30) days of its receipt of all such information and documentation
[or within thirty (30) days of Contractor’s filing of the original request in
the event the Authority requires no such additional material] the Authority
shall advise the Contractor of its decision on such requested extension; except
that, where it is not reasonably practicable for the Authority to render such
decision in the thirty (30) day period, it shall, prior to the expiration of
such period, advise the Contractor that it will require additional time and the
approximate date upon which it expects to render such decision.



F.
In regard to an injunction, strike or interference of public authority which may
delay the Work, the Contractor shall promptly give the Authority a copy of the
injunction or other order and copies of the papers upon which the same shall
have been granted.  The Authority shall be accorded the right to intervene or
become a party to any suit or proceeding in which any such injunction shall be
obtained and to move to vacate the same or otherwise, as the Authority may deem
proper.



G.
Neither the permitting of the Contractor to proceed with the Work subsequent to
the date specified in the Contract (as such date may have been extended pursuant
to this Article), the making of any payments to the Contractor thereafter, nor
the issuance of any Change Order thereafter, shall operate as a waiver on the
part of the Authority of any rights under this Contract, including but not
limited to the assessment of liquidated damages (if any) or declaring Contractor
in default.



H.
In case the Contractor shall be delayed at any time or for any period by two or
more of the causes above-mentioned in this Article, the Contractor shall not be
entitled to a separate extension for each one of the causes but only one period
of extension shall be granted for the delay.



I.
The Contractor agrees to make no claim for damages for delay of any kind in the
performance of this Contract whether occasioned by any act or omission of the
Authority or any of its representatives and Contractor agrees that any such
claim shall be compensated for solely by an extension of time to complete
performance of the Work as provided herein.


 
Page 4

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



ARTICLE 208         REMEDIES IN CASE OF DEFAULT & TERMINATION FOR CAUSE


A.
The Contractor shall be in default if it commits a breach of the Contract deemed
material by the Authority.  Without limiting the generality of the foregoing and
in addition to those instances specifically referred to in the Contract, the
Contractor shall be in such default if: (i) it fails to begin the Work in
accordance with the requirements of the Contract; (ii) it abandons the Work;
(iii) it assigns or subcontracts the Work other than as provided in the
Contract; (iv) at any time the Project Manager shall be of the opinion that
performance of this Contract is unnecessarily or unreasonably delayed, or that
the Contractor is willfully violating any of the provisions or covenants of this
Contract or is not executing the same in good faith or in accordance with its
terms; (v) the Work is not completed within the time prescribed, as may be
extended by the Authority; (vi) the Contractor becomes insolvent (other than as
a bankrupt), or assigns for the benefit of creditors, or takes advantage of any
insolvency statute or debtor or creditor law or if its property of affairs are
put in the hands of a receiver; or (vii) the Project Manager shall be of the
opinion that the Work cannot be completed within the time herein provided
therefor or within the time to which such completion may have been extended
provided, however, that the impossibility of timely completion is in the Project
Manager’s opinion, attributable to conditions within the Contractor’s control.



B.
In the event of a default by the Contractor, the Authority will notify the
Contractor of the default, in writing, and the Contractor shall immediately
cease performance of the Work or any part thereof under this Contract.  The
Authority shall thereupon have the right to take any action necessary to
complete the Work, including performing the Work itself, or contracting with
another individual or entity.  In the event the Work is completed by the
Authority or others, Contractor shall be liable for the costs and expense of
said labor, materials, plant, tools, equipment, supplies and property.  The
costs and expenses so charged may be deducted by the Authority and paid out of
any monies otherwise payable to the Contractor.



C.
The Authority may also bring any suit or proceeding to recover damages or to
obtain any other relief or for any other purpose proper under this Contract.



D.
The Authority may, in its sole discretion, waive a default by the Contractor,
but such waiver, and failure by the Authority to take action in respect to any
default, shall not be deemed a waiver of any subsequent default.



E.
In case the Authority shall by Contract or otherwise complete the Work or any
part thereof under the provisions of Paragraph B above, the Project Manager from
time to time during the course of the completion of the Work or such part
thereof or at any time thereafter, shall certify to the amount of the expense
incurred by the Authority in the completion of the Work or such part thereof.



Said certificate shall be final and conclusive upon the Contractor and
admissible in evidence against the Contractor, and his legal representatives, in
any litigation arising or growing out of this Contract.


F.
In the event that the Authority wrongfully terminates the Contract for default,
such termination shall be deemed to be a termination for convenience in
accordance with Article 209.


 
Page 5

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



ARTICLE 209         TERMINATION FOR CONVENIENCE BY THE AUTHORITY


A.
In addition to any rights of termination by the Authority which may exist
pursuant to this Contract or by law, the Authority may terminate performance of
this Contract at any time for its own convenience upon giving written notice
thereof specifying the effective date, whereupon all further liability of the
Authority to the Contractor under this Contract shall cease.  In the event of
such termination, a proportionate part of the compensation due for Contract Work
performed prior to the effective date of such termination and deemed acceptable
to the Authority, will be paid to the Contractor as determined by the Authority.



B.
Upon receipt of a notice of termination under this article, the Contractor shall
cease performance of the Contract Work, shall cancel all cancelable orders and
place no further orders.  The Authority’s only obligation with respect to such
termination for convenience is to compensate the Contractor for the
goods/services supplied up until the effective date of termination, provided,
however, that in the event the termination for convenience is predicated on a
cessation or reduction of funding earmarked for purposes hereof, the Authority’s
payment obligations with respect to such termination for convenience will be
limited to the amount of such funding actually received herefor.  The Contractor
shall not be entitled to any other payment by virtue of the Authority’s exercise
of its right of termination as provided in Paragraph A of this Article and
expressly waives and relinquishes any right to claim damages or pursue any other
remedy at law or relief in equity including specific performance, by virtue of
the Authority’s exercise of such right of termination.



ARTICLE 210         TERMINATION FOR CONVENIENCE - INTEGRITY MATTERS


The Authority at its discretion may terminate the Contract for convenience
without payment for profit and overhead for work not performed if, during the
Contract term: (i) the Contractor, a Contractor director, officer, principal, or
managerial employees or owner of a ten percent (10%) or more interest in the
Contractor, is convicted of a crime involving a public contract; or (ii)
significant concerns about the Contractor’s integrity are raised based upon an
evaluation of the events underlying any other determination, or an indictment or
other allegation, that the Contractor or a Contractor’s director, officer,
principal, or managerial employee, or owner of a ten percent (10%) or more
interest in the Contractor, is involved in a criminal or other unlawful
activity.


ARTICLE 211         AUTHORITY OF THE PROJECT MANAGER


A.
The Project Manager shall have general authority to give the Contractor orders
and directions with respect to this Contract, including but not limited to, the
right at any time to direct the return of any Authority material or equipment
removed by the Contractor as part of the Work.  The Project Manager shall in all
cases have the authority to initially determine the value, acceptability and
fitness of the Work under this Contract, and to determine every question which
may arise relative to the Contract and to the fulfillment of the Contract on the
part of the Contractor.  Any and all material or equipment required or proposed
to be incorporated in the Work shall be subject to the approval of the Project
Manager and shall not be incorporated in the Work until such approval has been
given.

 
 
Page 6

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



B.
The Project Manager shall make all necessary explanations as to the meaning and
intention of the Technical Specifications or Contract Drawings, shall give all
orders and directions contemplated therein or thereby and also such orders and
directions as may be necessary in every case in which difficult or unforeseen
conditions shall arise in performance of the Work required by this
Contract.  The Project Manager will provide appropriate explanations and reasons
for his decisions if requested by the Contractor.



C.
The Contractor shall be bound by and promptly obey and follow every direction or
order given by the Project Manager regarding the performance and the nature and
manner of performance arising out of, under, or in connection with, or related
to or on account of, this Contract whether in writing or orally and confirmed in
writing, including any direction which the Project Manager may give by way of
withdrawal, modification or reversal of any previous direction given by him, and
regardless of whether the Contractor agrees with the Project Manager’s
determination.  This Article shall not include such directions which by their
nature are change orders and which require that the procedures for change orders
be followed prior to the effectiveness of such directions.



D.
The Contractor shall have a representative at its plant and the work site at all
times during performance of the Work authorized to receive orders and directions
from the Project Manager.



ARTICLE 212         DISPUTES


A.
In the event the Contractor and the Authority are unable to resolve their
differences concerning a determination by the Project Manager, the Contractor
may initiate a dispute in accordance with the procedure set forth in this
Article.  Exhaustion of these dispute resolution procedures shall be a
precondition to any lawsuit permitted hereunder.



B.
The parties to this Contract authorize the Disputes Resolution Officer (“DRO”),
identified as the Labor & Employee Relations Officer, Department of Buses,
acting personally, to decide all questions of any nature whatsoever arising out
of, under or in connection with, or in any way related to or on account of, this
Contract (including claims in the nature of breach of Contract or fraud or
misrepresentation before or subsequent to Contract award) and the DRO’s decision
shall be conclusive, final and binding on the parties.  The DRO’s decision may
be based on such assistance as s/he may find desirable, including advice of
engineering or other experts.  The effect of the DRO’s decision shall not be
impaired or waived by any negotiations or settlement offers in connection
therewith, or by any prior decision of others, which prior decisions shall be
deemed subject to review, by any termination or cancellation of this
Contract.  All such disputes shall be submitted in writing by either party to
the DRO, acting personally, for it’s decision, together with all evidence and
other pertinent information in regard to such questions, in order that a fair
and impartial decision may be made.  The DRO shall render their decision in
writing and deliver a copy of same to the parties.



C.
If the Contractor protests the determination of the DRO, the Contractor may
commence a lawsuit in Supreme Court, Kings County under Article 78 of the New
York Civil Practice Law and Rules, it being understood the review of the Court
shall be limited to the question of whether or not the DRO’s determination is
arbitrary, capricious or so grossly erroneous as to evidence bad faith.  No
evidence or information shall be introduced or relied upon in such an action or
proceeding that has not been presented to the DRO personally prior to the DRO
making their decision.


 
Page 7

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



D.
Neither the requirements of this Article nor the time necessary for compliance
therewith, however, shall affect the time to have accrued for purpose of any
statute controlling actions/proceedings against the Authority and the time of
such accrual shall be determined without reference to this Article.



ARTICLE 213         WITHHOLDING MONEY DUE CONTRACTOR TO MEET CLAIMS OR LIENS


A.
If at any time a claim, lien or judgment shall be made by any person or
corporation against the Authority, for which Contractor is liable under this
Contract or, otherwise by law, with respect to matters pertaining to the Work of
this Contract, the Authority shall have the right to withhold an amount it deems
reasonably necessary to satisfy such claim, in addition to the other sums herein
authorized by the Contract to be so retained, out of any monies then due or
thereafter becoming due to the Contractor hereunder, as security for the payment
of such claim.  If the liability of any such party on such claim or claims shall
have been finally adjudicated by a judgment of a court of competent jurisdiction
or such claim or claims shall have been admitted by the Contractor to be valid,
then the claim may, if determined by the Authority to be in its best interest,
be paid from the amount so retained hereunder, credited against the payments due
Contractor, and the balance, if any, paid to the Contractor.



B.
Should any such claim remain unsatisfied at the time the final payment is due
the Contractor, the Authority shall have the right to retain out of said final
payment a sum in its judgment sufficient to protect the Authority in regard to
all unsatisfied claims.  In lieu of the foregoing, the Authority may require
other security.



C.
In case the amount thus retained should be insufficient to pay the amount
adjudicated to be due upon such claim, the Contractor shall pay the amount of
the deficiency to the Authority.  Upon the failure of the Contractor so to do,
the Authority may sue for and recover from the Contractor the amount or balance
as a debt from the Contractor.



D.
Notwithstanding anything in this Article to the contrary, in the event of a
claim for injury to persons or damage to property by persons or corporations
other than the Authority, the Authority shall not withhold money due the
Contractor provided the Authority receives adequate written assurance from the
Contractor's insurance carrier that it will assume all responsibility in
connection with the claim including defending the Contractor or the Authority in
any lawsuit, and paying any judgment based on said claim.  The Authority shall
have sole discretion to determine the adequacy of the assurance furnished.


 
Page 8

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



ARTICLE 214         CLAIMS BY CONTRACTOR


If the Contractor shall have a claim for compensation against the Authority for
any loss or damage of any nature arising under this Contract by reason of any
act, neglect, fault or default of the Authority or its agents, the Contractor
shall, within fifteen (15) days after the sustaining of such damage, furnish a
written statement to the Project Manager detailing the nature and amount of
damage sustained.  This written notice shall constitute a request for a
determination by the Project Manager pursuant to ARTICLE 211, AUTHORITY OF THE
PROJECT MANAGER.  Compliance with the provisions hereof shall constitute a
condition to Contractor’s submission of a dispute pursuant to ARTICLE 212,
DISPUTES with respect to any claim for compensation and the Contractor shall be
deemed to have waived any claim not submitted in accordance therewith.  The
provisions of this Article shall not be construed as a recognition or admission
of any legal liability on the part of the Authority to pay any sum on account of
any damage suffered in connection with or arising out of the performance of this
Contract or any part thereof.


ARTICLE 215         SUBSTITUTION OF APPROVED SECURITIES


A.
In the event that this Contract provides for retainage by the Authority of
monies due the Contractor as security for its full and timely completion, the
Contractor may from time to time withdraw portions of the amounts so retained,
or monies otherwise withheld for any other reasons under the Contract provided
any such monies have not been applied by the Authority for reimbursement to
itself or a third party in accordance with applicable provisions of the Contract
by depositing with the Chief Financial Officer of the Authority approved
securities, as set forth in paragraph C hereof, with a market value equal to the
amount to be withdrawn.



B.
The Contractor shall pay to the Authority the service charges then in effect for
the custodial safekeeping of securities deposited with the Authority by the
Contractor pursuant to the terms of this Contract.



C.
Approved securities are: securities of the United States Government, State of
New York, City of New York, New York City Transit Authority, Metropolitan
Transportation Authority or Triborough Bridge and Tunnel Authority.  Other
securities may be submitted for Authority approval.  All such securities must be
payable to, run in favor of, or be transferred to, the Authority.  In case the
securities shall, during the term of the Contract, diminish in market value in
the opinion of the Authority, or are sold as set forth in ARTICLE 215,
SUBSTITUTION OF APPROVED SECURITIES, then, within ten (10) days after notice,
the Contractor shall deposit cash or securities to restore the value to that
originally stated.  A failure by the Contractor to deposit such cash or
securities in accordance herewith shall be a cause for default.



In lieu of defaulting the Contractor, the Authority may allow the Contractor to
proceed with the Work and may deduct from any monies then due or which
thereafter may become due to the Contractor the amount necessary to restore the
original valuation of such securities, and to hold such amount in lieu thereof.


D.
The Authority shall pay to the Contractor all interest, dividends and other
income on the securities, when and as collected.  If the securities are in the
form of coupon bonds, the coupons as they respectively become due shall be
delivered to the Contractor; provided, however, that the Contractor shall not be
entitled to interest, dividends or other income on any securities the proceeds
of which shall be used or applied as authorized under the Contract.


 
Page 9

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



ARTICLE 216         USE OF MONIES WITHHELD


Deposits, retainage (if any) or any other monies withheld, whether in cash or
securities substituted shall be security for the faithful performance of the
Contract by the Contractor.  In case any default causes loss, damage or expense
to the Authority, then the Authority may apply the amount necessary to restore
such loss, damage or expense including liquidated damages, out of the said
securities (which may be sold), deposits, retainage or other monies.


ARTICLE 217         AUTHORITY MAY AVAIL ITSELF OF ALL REMEDIES


The Authority may avail itself of each and every remedy herein specifically
given to it or now or hereafter existing at law or in equity, and each and every
such remedy shall be in addition to every other remedy so specifically given or
otherwise so existing and may be exercised from time to time and as often and in
such order as may be deemed expedient by the Authority, and the exercise of one
remedy shall not be deemed to be waiver of the right to exercise, at the same
time or thereafter, any other remedy.


ARTICLE 218         RELATIONSHIP BETWEEN THE AUTHORITY AND OTHERS


Nothing contained herein shall be deemed to give any third party a claim or
cause of action against the Authority beyond such as may otherwise exist without
regard to this Contract.


ARTICLE 219         LIABILITY AND INDEMNIFICATION


A.
The term “Indemnified Parties,” whenever referred to in this Article, shall be
deemed to mean the Authority, the MTA, its affiliate agencies, New York State
and their members, officers, employees, and agents.



B.
The Contractor shall be solely responsible for all physical injuries (including
death) to person(s) (including, but not limited to, employees of the Authority,
Contractor or Subcontractors) and damage to property (including, but not limited
to, property of the Authority or the Contractor or Subcontractors), occurring on
account of or in connection with the performance of the Work hereunder or
sustained by any employee of the Authority or Contractor or of
Subcontractor.  The Contractor shall indemnify and save harmless the Indemnified
Parties, to the fullest extent permitted by law, from loss and liability upon
any and all claims and expenses, including but not limited to attorneys’ fees,
on account of such injuries to persons or such damage to property, irrespective
of the actual cause of the accident, irrespective of whether it shall have been
due in part to negligence of the Contractor or its subcontractors or negligence
of the Indemnified Parties, or of any other persons, but excepting bodily
injuries and property damage to the extent caused by the negligence of the
Authority.



C.
The term “loss and liability,” as used herein, shall be deemed to include, but
not be limited to, liability for the payment of Workers’ Compensation and
disability benefits under the Workers’ Compensation Law of the State of New York
or similar statutes.


 
Page 10

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



D.
Except as otherwise provided in (B) above, the liability of the Contractor under
this Article is absolute and is not dependent upon any question of negligence on
its part or on the part of its agents, officers or employees.  The approval of
the Authority of the methods of doing the Work or the failure of the Authority
to call attention to improper or inadequate methods or to require a change in
methods or to direct the Contractor to take any particular precautions or to
refrain from doing any particular thing shall not excuse the Contractor in case
of any such injury to person or damage to property.



E.
In case any damage shall occur to any part of the Authority or New York City
Transit System (except only for the removal of such parts thereof as the
Contractor is specifically required by this Contract to remove) on account of
the Work, and the Contractor is responsible therefor, the Authority shall have
the right to cause such damage to be repaired and to charge the expense of such
repairs to the Contractor.  In the event that such work is performed by the
Authority, then the Authority shall deduct the amount of such expense that may
be incurred in repairing any such damage from any monies due or to become due to
the Contractor under this Contract or any other agreement between the Contractor
and the Authority.



ARTICLE 220         PATENTS, COPYRIGHTS AND INFRINGEMENT CLAIMS


A.
All inventions, ideas, designs and methods contained in the Contract Documents
in which the Authority has, or acquires patent, copyright or other intellectual
property rights (hereinafter referred to as “IPR”) shall remain reserved for the
exclusive use of the Authority and may not be utilized, reproduced or
distributed by or on behalf of the Contractor, or any employee, Subcontractor or
agent without the prior written consent of the Authority except to the extent
necessarily required in connection with performance of the Work.



B.
If, pursuant to performance of the Work, the Contractor or any of its agents,
officers, employees or subcontractors shall produce any patentable or
copyrightable subject matter as to which the Authority does not gain ownership
rights, the Authority and its affiliates shall thereupon have, without cost or
expense, an irrevocable, non-exclusive, royalty-free license to make, have made
or use, either themselves or by another contractor or other party on their
behalf, such subject matter in connection  with any work or any activity now or
hereafter  undertaken by or on behalf of the Authority or any of its affiliates
or subsidiaries.  The license herein granted shall not be transferable  and
shall not extend to contractors or other parties except to the extent of their
work or activity on behalf of the Authority or such affiliates or subsidiaries.



C.
Except to the extent that rights are held by Contractor or others under existing
valid patents or copyrights and are not given to the Authority, the Authority
shall have the right to use or permit the use of all such drawings, data, and
other papers, and also any oral information of any nature whatsoever received by
the Authority, and any ideas or methods represented by such papers and
information, for any purposes and at any time without other compensation than
that specifically provided herein, and no such papers or information shall be
deemed to have been given in confidence and any statement or legend to the
contrary on any of said drawings, data, or other papers shall be void and of no
effect.



D.
The Contractor warrants that all Work performed shall be free from any claims
made against the Authority or Indemnified Parties of IPR from any other person
or entity.  The Contractor shall save harmless and indemnify the Indemnified
Parties from and against all costs, expenses and damages which any of them shall
incur or be obligated to pay by reason of any such infringement or claim of
infringement, and shall, at the election of the Authority, defend at the
Contractor’s sole expense all such claims in connection with any alleged
infringement.


 
Page 11

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



E.
If the Authority be enjoined from using any portion of the Work as to which the
Contractor is to indemnify the Authority against IPR claims, the Authority may
at its option and without thereby limiting any other right it may have hereunder
or at law or in equity, require the Contractor to supply at its own expense,
temporarily or permanently, facilities not subject to such injunction and not
infringing any IPR, and if the Contractor shall fail to do so, the Contractor
shall, at its expense, remove such offending facilities and refund the cost
thereof to the Authority or take such steps as may be necessary to ensure
compliance by the Authority with such injunction, to the satisfaction of the
Authority.



F.
The Contractor is responsible to determine whether a prospective Supplier or
Subcontractor is a party to any litigation involving IPR infringement claims,
including antitrust or other trade regulation claims, or is subject to any
injunction which may prohibit it under certain circumstances from selling
equipment to be used or installed under this Contract.  The Contractor enters
into any agreement with a party to such litigation at its own risk and the
Authority will not undertake to determine the merits of such litigation.  The
Authority, however, reserves the right to reject any article which is the
subject of such litigation or injunction, or in its judgment use of such article
as a result of such circumstances, would delay the Work or be unlawful.



ARTICLE 221         QUANTITIES ARE APPROXIMATE/VARIABLE QUANTITIESCLAUSE


A.
The Contractor understands that the quantities of the various unit price items
specified in the Bid (if any) are the approximate quantities of such items for
the Work as estimated by the Authority, and are not in any way guaranteed or
represented as correct or intended to be relied upon and they shall not be taken
as final and shall form no basis for any claims for damages including, but not
limited to anticipated profits in case they do not correspond with the final
quantities actually ordered and that the Authority reserves the right to
increase or to diminish or to omit entirely any of the quantities or items as
therein stated in the Price Schedule or these Contract Documents.



B.
With respect to any unit price item as to which an estimated quantity is set
forth in the Price Schedule, such unit price shall apply regardless of the
actual quantity of such item ultimately utilized in, or required by, the Work;
except that, if the actual quantity for a unit price item differs from the
estimated quantity in the Price Schedule by more than twenty percent (20%), then
the Project Manager shall review whether application of the unit price would
cause a substantial inequity to either party, and, if so, the unit price for
such item will be equitably adjusted, upward or downward, as determined by the
Project Manager.



C.
This is not an exclusive contract, and does not obligate the Authority to fill
through the Contractor all its needs for the goods or services covered by the
Contract. The Authority is free to obtain these goods or services from other
sources to the extent it sees fit.

 
 
Page 12

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



ARTICLE 222         GENERAL REPRESENTATIONS AND WARRANTIES


In order to induce the Authority to enter into and perform this Contract,
Contractor represents and warrants to the Authority that:


A.
Existence; Compliance with Law.  The Contractor (i) if it is a corporation is
duly incorporated, organized, validly existing and in good standing as a
corporation under the laws of the jurisdiction of its incorporation; (ii) if it
is a partnership, non-profit organization, individual or sole proprietorship is
duly organized and validly existing under the laws of the jurisdiction in which
it was organized; (iii) is duly qualified and in good standing under the laws of
each jurisdiction where its existing ownership, lease, or operation of property
in the conduct of its business requires, and (iv) has the power and authority
and the legal right to conduct the business in which it is currently engaged and
to enter into this Contract.



B.
Authority.  The Contractor has full power, authority and legal right to execute,
deliver and perform this Contract.  The Contractor has taken all necessary
action to authorize the execution, delivery and performance of this Contract.



C.
No Legal Bar.  The execution, delivery and performance of the Contract do not
and will not violate any provision of any existing law, regulation, or of any
order, judgment, award or decree of any court or government applicable to the
Contractor or the charter or by-laws of the Contractor or any mortgage,
indenture, lease, contract, or other agreement or undertaking to which the
Contractor is a party or by which the Contractor or any of its properties or
assets may be bound, and will not result in the creation or imposition of any
lien on any of its respective properties or assets pursuant to the provisions of
any such mortgage, indenture, lease, contract or other agreement or undertaking.



D.
No Litigation.  Except as specifically disclosed to the Authority in writing
prior to the date hereof, no claim, litigation, investigation or proceeding of
or before any court, arbitrator or governmental authority is currently pending
nor, to the knowledge of the Contractor, is any claim, litigation or proceeding
threatening against the Contractor or against its properties or revenues (i)
which involves a claim of defective design or workmanship in connection with any
contract entered into by the Contractor or (ii) which, if adversely determined,
would have an adverse effect on the business, operations, property or financial
or other condition of the Contractor.  For purposes of this paragraph, a claim,
litigation, investigation or proceeding may be deemed disclosed to the Authority
if the Authority has received, prior to the date hereof, detailed information
concerning the nature of the matter involved, the relief requested, and a
description of the intention of the Contractor to controvert or respond to such
matter.



E.
No Default.  The Contractor is not in default in any respect in the payment or
performance of any of its obligations or in the performance of any mortgage,
indenture, lease, contract or other agreement or undertaking to which it is a
party or by which it or any of its properties or assets may be bound, and no
such default or Event of Default (as defined in any such mortgage, indenture,
lease, contract, or other agreement or undertaking) has occurred and is
continuing or would occur solely as a result of the execution and performance of
this Contract.  The Contractor is not in default under any order, award, or
decree of any court, arbitrator,  or government  binding upon or affecting it or
by which any of its properties or assets may be bound or affected, and no such
order, award or decree would affect the ability of the Contractor to carry on
its business as presently conducted or the ability of the Contractor to perform
its obligations under this Contract or any of the other financing to which it is
a party.


 
Page 13

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



F.           No Inducement or Gratuities.


 
1.
Contractor warrants that no person or selling agency has been employed or
retained to solicit or secure this Contract upon any agreement or understanding
for a commission, percentage, brokerage, or contingent fee, excepting bona fide
employees or bona fide established commercial or selling agencies maintained by
Contractor for the purpose of securing business.



 
2.
Additionally, Contractor warrants that no gratuities or other inducements have
been offered or given or will be offered or given (in the form of entertainment,
gifts, offers of employment, or any other thing of value) to any official or
employee of the Authority.  The Contractor further warrants that during the term
of the contract it shall not make any offers of employment to any Authority
employee, or solicit or interview therefor, without obtaining the written
approval of the employee's Department Head.



 
3.
For breach or violation of the foregoing warranties, the Authority shall have
the right to cancel the Contract without liability or, at its discretion, to
deduct from the Total Contract Price or otherwise to recover the full amount of
such commission, percentage, brokerage or contingent fee, or gratuities, and to
include the occurrence of such a breach or violation in assessments of the
Contractor’s responsibility in future bids.



G.
Conflict of Interest.  Contractor covenants that neither it, nor any officer of
the corporation or partner of the partnership, as the case may be if Contractor
be a corporation or partnership, has any interest, nor shall it acquire any
interest, either directly or indirectly, which would conflict in any manner or
degree with the performance of the Work hereunder.  It further covenants that,
in the performance hereof, no person having such interest shall be employed by
it.  It is expressly understood that breach of any of the covenants contained in
this paragraph is a material breach hereof and shall entitle the Authority to
recover damages immediately, as well as all monies paid hereunder.



H.
No Conviction or Indictment.  Contractor hereby represents that to the best of
its knowledge neither it, nor any of its personnel or shareholders has been the
subject of any investigation nor has any of them been convicted or indicted for
commission of any crime involving misconduct, corruption, bribery, or fraud in
connection with any public contract in the State of New York or any other
jurisdiction, except as has been specifically disclosed in writing to the
Authority, and that, should any such conviction or indictment be obtained or any
such investigation commenced prior to the expiration of the term hereof,
regardless of the date of the occurrence giving rise to the subject matter of
such conviction, indictment or investigation, it will be disclosed in writing to
the Authority.


 
Page 14

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



ARTICLE 223         NO ESTOPPEL AND NO WAIVER


A.
The Authority shall not, nor shall any department or officer thereof be
precluded or estopped by any return or certificate made or given by the
Authority, the Project Manager or other officer, agent, or appointee thereof
under any provision of this Contract from at any time either before or after the
final completion and acceptance of the Work and payment therefor pursuant to any
such return or certificate, showing the true and correct classification, amount,
quality and character of the Work done and materials furnished by the Contractor
or any other person under this Contract or from showing at any time that such
return or certificate is untrue and incorrect or improperly made in any
particular, or that the Work and materials, or any part thereof, do not in fact
conform to the Contract; and the Authority shall not be precluded or estopped,
notwithstanding any such return or certificate and payment in accordance
therewith, from demanding and recovering from the Contractor such damages as it
may sustain by reason of his failure to comply with this Contract.



B.
Neither the acceptance of the Authority or the Project Manager or any of the
employees of the Authority, nor any order, measurement or certificate by the
Project Manager nor any order by the Authority for payment of money nor any
payment for, nor acceptance of, the whole or part of the Work nor any extension
of time, nor any possession taken by the Authority or the employees of the
Authority shall operate as a waiver of any portion of this Contract or of any
power herein reserved to the Authority or of any right to damages herein
provided; nor shall any waiver of any breach of this Contract be held to be a
waiver of any other or subsequent breach.



C.
In the event that the Authority is entitled to any rights under any statute,
whether or not expressly referenced in the Contract Documents, nothing shall be
deemed to constitute a waiver by the Authority thereof.



ARTICLE 224         SAFETY PRECAUTIONS


The Contractor will provide at his own cost and expense such safety devices for
the protection of his employees, and those of the Subcontractor(s), the
Authority, the public and any other persons as may be necessary and as may be
required by the Project Manager.  Any failure to provide such proper protection
for his employees, and those of the Subcontractor(s), the Authority, the public
and any other persons whether or not required by the Project Manager, will be
deemed to be a material violation by the Contractor of his responsibility and
obligation hereunder.  The Contractor shall comply with all pertinent
regulations of the Occupational Safety and Health Act (“OSHA”).


ARTICLE 225         INSPECTION AND EVALUATION


A.
The Authority shall have the right to inspect the Work hereunder.  If any such
inspection shows that the Work does not conform to the Contract Documents
including, but not limited to, the Technical Specifications, the Authority shall
so notify the Contractor and the Contractor shall replace or repair the Work at
no additional cost to the Authority so that the Work conforms to the Contract
Documents.  The Authority’s failure to draw the Contractor’s attention to any
such failure to conform shall not relieve the Contractor of any of its
obligations under this Contract.

 
 
Page 15

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



B.
Upon completion of the Work, the Contractor shall notify the Project Manager in
writing that the Work has been completed.  An Authority inspector will inspect
the Work and if such Work is deemed unsatisfactory in any respect, the
Contractor, at no additional cost to the Authority, will replace the goods or
repair or correct such Work and, if applicable, correct the installation all to
the satisfaction of the Project Manager.  The Contractor must notify the Project
Manager in writing that all Work has been completed.



ARTICLE 226         BOOKS AND RECORDS/AUDIT AND EXAMINATION


The Contractor shall permit authorized representatives of the Authority and of
the State and Federal Government having jurisdiction over this Contract, to
examine and review all of Contractor's books and records, including but not
limited to payrolls, records of personnel, invoices and other relevant data, and
to audit the books and records pertaining to this Contract.  All such books and
records shall be retained for such examination, review and audit for a period of
three (3) years from the earlier of termination of the Contract or completion of
the Work.


ARTICLE 227         SUBCONTRACTOR/SUPPLIER BOOKS AND RECORDS


The Contractor shall keep and shall cause each Subcontractor/Supplier to keep
accurate books and records in accordance with “generally accepted accounting
principles.”


ARTICLE 228         BRAND NAMES / SUBSTITUTION OF SPECIFIED MATERIAL


A.
Wherever in the Contract a particular brand, or make of material, or equipment
is shown or specified, such material or equipment is to be regarded merely as a
standard for the purpose of concisely indicating the requirements as to type,
quality, performance, design and finish.  Any material or equipment other than
that specified will be acceptable if, in the opinion of the Project Manager, it
is as satisfactory for the particular work for which it was intended as the
material or equipment specified.  Complete documentation in support of an “or
equal” contention will be required.  The Project Manager may require that a
presentation be made for any proposed substitution.  The Authority reserves the
right to reject any such other material or equipment offered which is not
approved by the Project Manager as being in all respects equal to the named
material or equipment for the work for which it is to be used.  Such rejection
may be for any reason including without limitation the Project Manager’s
determination that the evaluation would result in excessive expense and/or time
needed to evaluate such material or equipment.



B.
Unless there is a specific statement to the contrary, the Contractor understands
that requests for such approval of any alternative material or equipment shall
be submitted within thirty (30) days after Contract Award.



C.
The Contractor is obligated to furnish all data and information as the Authority
in its discretion deems necessary to establish the equality of the alternative
material or equipment.  If the Contractor seeks reconsideration of any
determination with respect to equivalency, the Authority shall have discretion
to reconsider the matter.  In the event of a reconsideration the Contractor
shall be obligated to pay all Authority expenses in connection therewith.



D.
The Authority shall be the sole judge of the acceptability of items offered as
equal to that specified and may reject any item not considered as equal
thereto.  The Contractor must submit proof satisfactory to the Authority,
including a non-returnable sample if requested by the Authority, that the item
the Contractor offers is equal to the material or equipment specified in
quality, performance and such other characteristics as the Authority may deem
relevant.


 
Page 16

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



E.
The Authority will consider as evidence of equivalency an independent laboratory
certification concluding that the Contractor's proposed item meets or exceeds
all requirements and standards, including performance criteria, of the
particular brand or make of material or equipment specified by the
Authority.  The laboratory must be accredited by the American Association for
Laboratory Accreditation or be otherwise acceptable to the Authority.



ARTICLE 229         REMOVAL OF MATERIAL / WASTE MATERIAL


A.
Unless otherwise specified for return to the Authority, all scrap material (if
any) shall become the property of the Contractor.  It is presumed that the scrap
credit value is reflected in the Price Schedule.  The Contractor, at its own
cost and expense, shall be responsible for removal and proper disposal of all
scrap material, in accordance with all applicable federal, state and local laws,
rules and regulations.  The Contractor shall defend, indemnify and hold harmless
the Authority for any and all claims relating to said scrap material.



B.
Waste material of any character will under no conditions be permitted to remain
on the site of the Work but must be immediately on it becoming unfit for use in
the Work be carted away and disposed of by the Contractor at his own
expense.  The Contractor shall thoroughly clean and keep clean the areas in
which the Work hereunder is to be done or which are to be used in connection
herewith.



ARTICLE 230         QUALITY ASSURANCE


The Contractor shall be responsible for quality assurance and for assuring that
the Work conforms to Specifications.  The Contractor shall maintain an effective
and economical quality control program planned and developed in conjunction with
other Contractor functions necessary to satisfy the Contract requirements.  The
quality control program shall establish and implement procedures to ensure that
only acceptable supplies are presented to the Project Manager, and shall
demonstrate both recognition of the quality requirements of the Contract and an
organized approach to satisfy these requirements.  The program shall ensure that
quality requirements are determined and satisfied throughout all phases of
Contract performance, including, as applicable, design development, purchasing,
fabrication, processing, assembly, inspection, testing, packaging, delivery,
storage and systems check and shall provide for the early and prompt detection
of actual or potential deficiencies, trends, or conditions which could result in
unsatisfactory quality and the Contractor must be prepared to demonstrate to the
Project Manager’s satisfaction the program is effective and in operation.


ARTICLE 231         COMPLIANCE WITH APPLICABLE LAWS, REGULATIONS/ ENVIRONMENTAL
                                   MATTERS


A.
The Contractor and all persons employed upon the Work, including its
Subcontractors, agents, officers, and employees shall comply with all applicable
laws, rules and regulations, including all applicable requirements of
governmental agencies and departments in the jurisdiction in which the Work is
performed, and all safety regulations of the Authority.


 
Page 17

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



B.
The Contractor, Subcontractor and all Suppliers must submit evidence that all
standards, orders and regulations issued pursuant to the Clean Air Act of 1970
will be met.  If either the State or City air pollution control agency has more
restrictive standards, they shall be enforced.  The evidence and related
documents will be retained by the Authority for on-site examination by
appropriate enforcement agencies.



C.
The Contractor, and any Subcontractor must comply with all local, State and
Federal laws, rules and regulations applicable to this Contract and to the Work
to be done hereunder, including but not limited to the Federal Occupational
Safety and Health Act of 1970 and the Construction Safety Act of 1969, as
amended.



D.
Attention is called regarding environmental matters that must be observed by the
Contractor in the prosecution of the Work, consisting, among others, of safety
of operations, noise control, prevention and/or control of air pollution,
removal of waste materials, storage of construction materials, protection
against fire, minimum disturbance to pedestrian and vehicular traffic,
maintaining use of public facilities, and protection against dust
hazards.  These matters are specifically enumerated merely as a guide.  The
enumeration is not a complete list of environmental matters to be observed and
does not exclude matters contained in this Contract or matters applicable by
virtue of City, State or Federal law, rule or regulation which are not
specifically designated in this paragraph.  All environmental provisions will be
strictly enforced.



E.
As between inconsistent provisions among Federal State and local laws, the
Contractor should generally comply with the more stringent requirement, unless a
Federal law, rule or regulation requires that the affected Federal provision be
observed, notwithstanding the existence of a more stringent applicable State or
local requirement.



F.
Prohibition on Purchase of Tropical Hardwoods



 
1.
Except as hereinafter provided, New York State Finance Law §165-2, prohibits
public benefit corporations (the Authority) from purchasing or obtaining for any
purpose any tropical hardwoods or tropical hardwood products in any form.



2.            The provisions of the subsection F of this Article shall not apply
to:


a.            any hardwoods purchased from a sustained, managed forest; or


 
b.
the purchase of any tropical hardwood or tropical hardwood product for which
there is no acceptable non-tropical hardwood species; or



 
c.
where the Contracting Officer finds that no person or entity doing business in
the state is capable of providing acceptable non-tropical hardwood species
sufficient to meet these particular contract requirements; or



 
d.
the restriction would violate the terms of a grant to the Authority from the
Federal Government; or



 
e.
where the inclusion of such provisions results in a substantial cost increase to
the Authority.


 
Page 18

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



3.           As used in this subparagraph F:


 
a.
“Non-tropical hardwood species” shall mean any and all hardwood that grows in
any geographically temperate regions, as defined by the United States Forest
Service, and is similar to tropical hardwood in density, texture, grain,
stability or durability.  Non-tropical hardwood, the use or purchase of which is
preferred under this Article, shall include, but not be limited to those species
listed in New York State Finance Law Section 165, paragraph 1.



 
b.
“Tropical hardwood” shall mean any and all hardwood, scientifically classified
as angiosperme that grows in any tropical moist forest.  A list of tropical
hardwoods is found in New York State Finance Law Section 165, paragraph 1.



 
c.
“Tropical rain forests” shall mean any and all forests classified by the
scientific term “Tropical moist forests,” the classification determined by the
equatorial region of the forest and average rainfall.



 
d.
“Tropical wood products” shall mean any wood products, wholesale or retail, in
any form, including but not limited to veneer, furniture, cabinets, paneling,
moldings, doorskins, joinery, or sawnwood, which are composed of tropical
hardwood except plywood.



G.
Omnibus Procurement Act of 1992



 
1.
If this Contract is awarded in an amount equal to or greater than one million
dollars, the Contractor will be required to document its efforts to encourage
the participation of New York State business enterprises as suppliers and
subcontractors by showing that the Contractor has:



 
a.
solicited bids, in a timely and adequate manner, from New York State business
enterprises including certified minority-owned business,



 
b.
contacted the New York State Department of Economic Development to obtain
listings of New York State business enterprises,



 
c.
placed notices for subcontractors and suppliers in newspapers, journals and
other trade publications distributed in New York State, or



d.            participated in bid outreach conferences.


If the Contractor determines that the New York State business enterprises are
not available to participate on the Contract as subcontractors or suppliers, the
Contractor shall provide a statement indicating the method by which such
determination was made.  If the Contractor does not intend to use
subcontractors, the Contractor shall provide a statement verifying such.

 
Page 19

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



 
2.
If this Contract is awarded in an amount equal to or greater than one million
dollars, the Contractor will be required to notify New York State residents of
employment opportunities through listing any such positions with Community
Services Division of the New York Department of Labor, or providing for such
notification in such manner as is consistent with existing collective bargaining
contracts or agreements.



ARTICLE 232         FINAL PAYMENT TO ACT AS RELEASE


The acceptance by Contractor or any person claiming under Contractor of the
final payment hereunder, whether such payment be made pursuant to any judgment
or order of any court or otherwise, shall be and shall operate as a release to
the Authority from all claim and liability to Contractor for anything
theretofore done or furnished for or related to the Work or for any prior act,
neglect, fault or default of the Authority or of any person relating to or
affecting the Work, except only such claims against the Authority as have been
asserted in accordance with ARTICLE 214, CLAIMS BY CONTRACTOR, above, or as are
specifically reserved in writing prior to accepting the final payment hereunder.


ARTICLE 233         INDEPENDENT CONTRACTOR


The Contractor agrees that, in accordance with its status as an independent
contractor, it will conduct itself consistent with such status, that it will
neither hold itself out as nor claim to be an officer or employee of the
Authority, State or City, by reason hereof, and that it will not by reason
hereof, make any claim, demand or application to or for any right or privilege
applicable to an officer or employee of the Authority, State or City, including,
but not limited to, Worker’s Compensation coverage, Unemployment Insurance
Benefits, Social Security coverage or Retirement membership or credit.


ARTICLE 234         CONTRACTOR’S EMPLOYEES


A.
All experts or consultants or employees of the Contractor who are employed by
the Contractor to perform Work under this Agreement are neither employees of the
Authority nor under contract to the Authority and the Contractor alone is
responsible for their work, direction, compensation and personal conduct while
engaged under this Agreement.  Nothing in this Agreement shall impose any
liability or duty on the Authority for the acts, omissions, liabilities or
obligations of the Contractor or any other person, firm, company, agency,
association, corporation, or organization engaged by the Contractor as expert,
consultant, independent contractor, specialist, trainee, employee, servant, or
agent, or for taxes of any nature including but not limited to unemployment
insurance, workers’ compensation, disability benefits and social security, or,
except as specifically stated in this Agreement, to any person, firm or
corporation.



B.
All employees of the Contractor or Subcontractor shall wear a visible
identification badge at all times while on Authority property and shall observe
all rules and regulations applicable to Authority employees.  The identification
badge shall contain the employee’s name, picture, title of position, name of
company and address of company.



C.
Employees of the Contractor who are found to be intoxicated, or who have been
found partaking of or appear to be under the influence of intoxicating or
alcoholic beverages or controlled substances while engaged in the performance of
their duties or during their break period shall be summarily removed by the
Contractor from the project for the duration of the Contract because of the
stringent safety precautions required.


 
Page 20

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



D.
Whenever the Project Manager shall notify the Contractor in writing that in
his/her opinion any worker employed for this Contract is incompetent,
unfaithful, behaving in an unsafe or disorderly manner, such individual shall be
discharged from the Work and shall not again be employed on it.



ARTICLE 235         CONFIDENTIALITY / ADVERTISING LIMITATION


A.
Contractor, its employees, and Subcontractors shall keep confidential all
information furnished to it (them) by the Authority or otherwise learned by it
(them) in the course of performance hereunder.



B.
Except as may be required by law, Contractor shall not make any announcement or
release any information concerning this Contract or any part thereof to any
member of the public, press, or any official body, unless prior written consent
is obtained from the Authority.



ARTICLE 236         TAX EXEMPTION


The Contractor is advised that the Authority is exempt from sales and
compensating use taxes on all tangible personal property (materials, equipment
and components) pursuant to Section 1216 of the Public Authorities Law of the
State of New York, and the Contractor shall not include any charges representing
such taxes on any invoices hereunder.  Contractor shall be responsible for all
franchise fees and taxes of any kind whatsoever.


ARTICLE 237         EQUAL EMPLOYMENT OPPORTUNITIES FOR MINORITY GROUP MEMBERS
AND
                                   WOMEN


The provisions of this Article apply if the award for this contract is in excess
of $25,000 for labor, services, supplies, equipment, material or any combination
of the foregoing; or in excess of $100,000 for the acquisition, construction,
demolition, replacement, major repair or renovation of real property and
improvement thereon.


A.
The Contractor will not discriminate against employees or applicants for
employment because of race, creed, color, national origin, sex, age, disability
or marital status, and will undertake or continue existing programs of
affirmative action to ensure that minority group members and women are afforded
equal employment opportunities without discrimination. For purposes of this
Article affirmative action shall mean recruitment, employment, job assignment,
promotion, upgrading, demotion, transfer, layoff, or termination and rates of
pay or other form of compensation.

B.
At the request of the Authority, the Contractor shall request each employment
agency, labor union, or authorized representative of workers with which it has a
collective bargaining or other agreement or understanding to furnish a written
statement that such employment agency, labor union or representative will not
discriminate on the basis of race, creed, color, national origin, sex, age,
disability or marital status and the such union or representative will
affirmatively cooperate in the implementation of the Contractor’s obligations
herein.



C.
The Contractor shall state, in all solicitations or advertisements for
employees, that, in the performance of this Contract, all qualified applicants
will be afforded equal employment opportunities without discrimination because
of race, creed, color, national origin, sex, age, disability or marital status.


 
Page 21

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



D.
After award of this Contract, the Contractor shall submit to the Authority a
work force utilization report. in a form and manner required by the Authority,
of the work force actually utilized on this Contract. broken down by specified
ethnic background, gender, and Federal Occupational Categories or other
appropriate categories specified by the Authority.



E.
Within sixty (60) days of the execution of this Contract, the Contractor shall
submit a staffing plan, in a form and manner required by the Authority, which
shall contain information on employees projected to work on activities related
to the contract. This information must be broken down by specified ethnic
background, gender and related job titles.



F.
For construction contracts, after the award of the Contract, the Contractor
shall submit on a monthly basis, in a form and manner required by the Authority,
throughout the life of the Contract, a work force utilization report which
details employee’s hours worked on activities related to this Contract. This
information must be broken down by specified ethnic background, gender and
related job titles.



G.
Except for construction contracts, after the award of the Contract, the
Contractor shall submit on a semi-annual basis, in a form and manner required by
the Authority, throughout the life of the Contract, a work force utilization
report which details the number of employees that worked on activities related
to this Contract. This information must be broken down by specified ethnic
background, gender and related job titles. In instances where a contractor's
work force cannot be broken out, the Contractor must affirm such and submit, an
EEO-1 Form detailing its current work force.



H.
The Contractor will include the provision of paragraphs A through G above. in
every subcontract in such a manner that the provisions will be binding upon each
Subcontractor as to work in connection with this Contract, including the
requirement that subcontractors and parties to this Contract shall undertake or
continue existing programs of affirmative action to ensure that minority group
members and women are afforded equal employment opportunities without
discrimination, and, when requested, provide to the Contractor information on
the ethnic background, gender, and Federal Occupational Categories of the
employees to be utilized on this Contract.



ARTICLE 238         ANTITRUST ASSIGNMENT


The Contractor hereby assigns, sells and transfers to the Authority all right,
title and interest in and to any claims and causes of action arising under the
antitrust laws of New York State or of the United States relating to the
particular goods or services purchased or procured by the Authority under this
Contract.
 
 
Page 22

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



ARTICLE 239         GRAND JURY TESTIMONY


A.
Upon refusal of the Contractor as an individual or as member, partner, director
or officer of the Contractor, if the Contractor be a firm, partnership or
corporation, when called before a grand jury, governmental department,
commission, agency or any other body which is empowered to compel the attendance
of witnesses and examine them under oath, to testify in an investigation or to
answer any relevant questions concerning any transaction or contract entered
into with the State, or any political subdivision thereof, or a public authority
or with any public department, agency or official of the State or any political
subdivision thereof, when immunity has been granted to the witness against
subsequent use of such testimony, or any evidence derived therefrom in any
subsequent criminal proceeding:



 
1.
Such individual, or any firm, partnership or corporation of which he is a
member, partner, director or officer shall be disqualified for a period of five
(5) years after such refusal from submitting bids for, or entering into or
obtaining any contracts, leases, permits or licenses with the City of New York,
the Metropolitan Transportation Authority or the New York City Transit Authority
or submitting bids for or entering into, or obtaining any contracts, leases,
permits or licenses which will be paid out of any monies under the control of or
collected by the City, the Metropolitan Transportation Authority, the New York
City Transit Authority and/or shall be subject to such other action appropriate
under the circumstances; and



 
2.
this Contract and any and all such existing contracts, leases, permits or
licenses made with or obtained by any such individual or with or by the firm,
partnership, or corporation of which he/she is a member, partner, director or
officer may be cancelled or terminated by the City, the Metropolitan
Transportation Authority or the New York City Transit Authority or the
contracting agency or be subject to such action appropriate under the
circumstances thereto without incurring any penalty or damages on account of
such cancellation or termination, but any monies owing for goods delivered, work
done, or rentals, permit or license fees due, prior to the cancellation or
termination, shall be paid.



ARTICLE 240         NOT USED


ARTICLE 241         NEW YORK LAWS / CHOICE OF LAW, CONSENT TO JURISDICTION AND
VENUE


A.
This Contract shall be deemed to be executed in the City of New York, State of
New York, regardless of the domicile of the Contractor and shall be governed by
and construed in accordance with the laws of the State of New York.



B.
The parties agree that any and all claims asserted by or against the Authority
arising hereunder or related hereto shall be heard and determined either in the
courts of the United States located in New York City (“Federal Courts”) or in
the courts of the State of New York (“New York State Courts”) located in Kings
County.  To effect this agreement and intent, the Contractor agrees:



 
1.
If the Authority initiates any action against the Contractor in Federal Court or
in New York State Court, service of process may be made on the Contractor either
in person, wherever such Contractor may be found, or by Certified Mail addressed
to the Contractor at its address as set forth herein or to such other address as
the Contractor may provide to the Authority in writing.

 
 
Page 23

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



 
2.
With respect to any action between the Authority and the Contractor in a New
York State Court, the Contractor hereby expressly waives and relinquishes any
rights he may otherwise have (a) to move to dismiss on grounds of forum non
conveniens, (b) to remove to Federal Court; and (c) to move for a change of
venue to a New York State Court outside Kings County.



 
3.
With respect to any action between the Authority and the Contractor in Federal
Court located in New York City, the Contractor expressly waives and relinquishes
any right it might otherwise have to move to transfer the action to a Federal
Court outside the City of New York.



 
4.
If the Contractor commences any action against the Authority in a court located
other than as provided for herein, upon request, the Contractor shall either
consent to a transfer of the action to a court of competent jurisdiction, as set
forth herein, or, if the court where the action is initially brought will not or
cannot transfer the action, shall consent to dismiss such action without
prejudice and thereafter reinstitute the action in a court of competent
jurisdiction as provided for herein.



ARTICLE 242         STATUTE OF LIMITATIONS ON RIGHT TO SUE THE AUTHORITY/NO
CLAIM AGAINST
                                   AUTHORITY OFFICERS, AGENTS OR EMPLOYEES


A.
No action shall lie or be maintained by the Contractor against the Authority
upon any claim arising out of or based upon this Contract or by reason of any
act or omission or requirement of the Authority or its agents, unless such
action shall be commenced within six (6) months after the completion of the
Work, other than Warranty Work, or earlier termination of the Contract.  No
additional time shall be allowed to begin anew any other action if an action
commenced within the time herein limited be dismissed or discontinued,
notwithstanding any provision in the New York Civil Practice Law and Rules
(“CPLR”) to the contrary.  Nothing herein shall extend the time, as provided in
the CPLR, to commence a lawsuit.



In the event that the Contractor has filed with the Authority a statement of
claim pursuant to ARTICLE 214, CLAIMS BY CONTRACTOR, the Contractor’s statute of
limitations with respect to said claim(s) only shall be tolled until the final
determination by the Authority under ARTICLE 212, DISPUTES.


B.
No member, officer, agent or employee of the Authority shall be liable
personally hereunder or by reason hereof.



ARTICLE 243         CONTRACT DOCUMENTS CONTAIN ALL TERMS/ CONTRACTOR HAS
EXAMINED
                                   CONTRACT


A.
These Contract Documents contain all the terms and conditions agreed upon by the
parties hereto, and no other agreement, oral or otherwise, regarding the subject
matter of this Contract shall be deemed to exist or to bind any of the parties
hereto, or to vary any of the terms contained herein.



B.
The Contractor hereby represents that prior to the execution of this Contract he
read each and every clause and section of the Contract and had full opportunity
to consider the same and make necessary investigations relating thereto; and he
shall not make any claim for, or have any right to, damages or an extension of
time for completion of the Contract or any other concession because of any
misinterpretation or misunderstanding of this Contract or because of any lack of
information.


 
Page 24

--------------------------------------------------------------------------------

 

 
GENERAL CONTRACT PROVISIONS



ARTICLE 244         ALL LEGAL PROVISIONS INCLUDED


It is the intent of the parties that each and every provision of law required to
be inserted in this Contract should be and is inserted herein.  Every such
provision is to be deemed to be inserted herein, and if any such provision is
not inserted or is not inserted in correct form, then this contract shall be
deemed amended by such insertion so as to comply strictly with the law and
without prejudice to the rights of either party hereunder.


ARTICLE 245         SEVERABILITY


If the Contract contains any unlawful provisions, the same shall be deemed of no
effect, and shall upon the application of either party be stricken from the
Contract without affecting the binding force of the Contract as it shall remain
after omitting such provision.


ARTICLE 246         SURVIVAL


In addition to any provision expressly set forth as surviving the expiration or
termination of this Contract, any provision of this Contract whose purpose would
be defeated or rendered meaningless by the expiration or earlier termination
hereof shall be deemed to survive any such expiration or termination.


[END OF SECTION]

 
Page 25

--------------------------------------------------------------------------------

 

CONTRACT EXECUTION


CONTRACT NO. 07H9751


In WITNESS WHEREOF, this Contract has been executed by both the NEW YORK CITY
TRANSIT AUTHORITY and __________________________, the CONTRACTOR*, on the day
and year indicated on the applicable “Acknowledgment” documents.  The
CONTRACTOR, if a corporation, has also affixed its seal to this instrument on
the day and year indicated on the “Acknowledgment for the CONTRACTOR” document.


THE NEW YORK CITY TRANSIT AUTHORITY


by: ____________________________________________
Timothy P. Rooney
 Assistant Chief Procurement Officer


THE CONTRACTOR


            ____________________________________________         (Seal)
      Exact Name of Contractor


by: __________________________________________


Title: ________________________________________


 
*
The Contractor, if a partnership, joint venture or corporation, must execute
this Contract in the exact firm or corporate name as it appears in its
partnership or joint venture agreement or certificate of incorporation.  If the
Contractor is a corporation and this Contract is executed by an Officer other
than the President or Vice President, the Contractor shall furnish a certified
copy of by-laws or a resolution authorizing said Officer to sign, unless same
has previously been furnished to the Authority.  If the Contractor is a joint
venture or partnership, and an individual executes this Contract on behalf of
more than one member of the joint venture or partnership, documentation shall be
furnished establishing such individual’s authority to bind each such member.


 
Page 1

--------------------------------------------------------------------------------

 

CONTRACT EXECUTION


ACKNOWLEDGMENT FOR THE AUTHORITY


STATE OF NEW YORK,                   )
                                                              ) SS.:
COUNTY OF                                       )


On this _____________________ day of ________________________ 20____ , before me
personally


appeared ________________________________________________ to me known, who,
being by me


first duly sworn, did depose and say:  That he/she is the
____________________________________ of the New York City Transit Authority, the
public benefit corporation described in and which executed the foregoing
instrument and that he/she acknowledged to me that he/she signed his/her name
thereto pursuant to the authorization of said Authority.


 
Notary Public

 
8/06
Operating Contract
Page  2

 
 

--------------------------------------------------------------------------------

 

CONTRACT EXECUTION


ACKNOWLEDGMENT FOR CONTRACTOR
 
STATE OF                                          )
                                                             ) SS.:
COUNTY OF                                      )


On this _____ day of _________________ 20___, before me personally appeared
________________________________________, known to me to be the person who
executed the foregoing instrument, who, being duly sworn by me did depose and
say that s/he resides at _________________________________________, in the City
of _____________________ , in the County of ________________________, in the
State of _____________________; and further that s/he:


[Mark an X in the appropriate box and complete the accompanying statement.]


¨
(If an individual): executed the foregoing instrument in her/his name and on
her/his own behalf.



¨
(If a corporation): is the
__________________________________________________________ of
__________________________________________________, the corporation in said
instrument; that, by authority of the Board of Directors of said corporation,
s/he is authorized to execute the foregoing instrument on behalf of the
corporation for the purposes set forth therein; and that, pursuant to that
authority, s/he executed the foregoing instrument in the name of and on behalf
of said corporation as the act and deed of said corporation.



¨
(If a partnership): is the
___________________________________________________________ of
__________________________________________________, the partnership described in
said instrument; that, by the terms of said partnership s/he is authorized to
execute the foregoing instrument on behalf of the partnership for the purposes
set forth therein; and that, pursuant to that authority, s/he executed the
foregoing instrument in the name of and on behalf of said partnership as the act
and deed of said partnership.



¨
(If a limited liability company): is a duly authorized member of
______________________________________________________________ LLC, the limited
liability company described in said instrument; that, s/he is authorized to
execute the foregoing instrument on behalf of the limited liability company for
the purposes set forth therein; and that, pursuant to that authority, s/he
executed the foregoing instrument in the name of and on behalf of said limited
liability company as the act and deed of said limited liability company.




 
Notary Public

 
 
Page 1

--------------------------------------------------------------------------------

 
NEW YORK CITY TRANSIT AUTHORITY


CONTRACT No. 07H9751
ACCESS-A-RIDE PARATRANSIT TRANSPORTATION SERVICE


  Scope Of Work


  TABLE OF CONTENTS


I.
INTRODUCTION
1
     
II.
GENERAL SCOPE OF PARATRANSIT SERVICE PROVISION
1
     
III.
DIVISION OF RESPONSIBILITES BETWEEN THE AUTHORITY AND CONTRACTOR FOR START UP
AND OPERATIONS PHASES
5
     
IV.
CONTRACTOR FACILITIES
7
     
V.
STRATAGEN – ADEPT AUTOMATED SCHEDULING SYSTEM
9
     
VI.
VEHICLES
10
     
VII.
MAINTENANCE – VEHICLES & NON-REVENUE VEHICLES
11
     
VIII.
FUEL
14
     
IX.
PERSONNEL
16
     
X.
OPERATOR QUALIFICATIONS
19
     
XI.
OPERATOR TRAINING
20
     
XII.
OPERATOR DUTIES
21
     
XIII.
CUSTOMER SERVICE
24
     
XIV.
DISPATCH
25
     
XV.
DISPATCH LIAISON
26
     
XVI.
ROAD SUPERVISION
28
     
XVII.
REPORTING
28
     
XVIII.
ACCIDENT INVESTIGATION AND REPORTING
29
     
XIX.
CONTRACT MANAGEMENT
30
     
XX.
COMPLAINT MANAGEMENT REQUIREMENTS
32
     
XXI.
FUTURE SERVICE AND OPERATIONS CHANGES
33



 
 

--------------------------------------------------------------------------------

 
 
SCOPE OF WORK


I.             INTRODUCTION
 
In accordance with the Americans with Disabilities Act of 1990 (ADA), the
Authority currently provides origin to destination, demand responsive, shared
ride, paratransit service for disabled individuals who meet the eligibility
criteria set forth in the ADA. Services are provided through contracts with
private contractors and are provided primarily throughout the five (5) Boroughs
of New York City.  The Authority’s paratransit service does business under the
name Access-A-Ride.  The overall objective of this Contract is to operate AAR
service that is safe, reliable, clean, Customer friendly and cost efficient.


II.           GENERAL SCOPE OF PARATRANSIT SERVICE PROVISION


A.   Overview
 
 
1.
The Contractor shall operate paratransit service in such a manner as to meet the
Authority’s objective to provide ADA compliant paratransit service that is safe,
reliable, clean, Customer friendly and cost efficient.



 
2.
The Contractor shall provide Operators, maintenance, Dispatch, supervisors,
training, security, safety and all other personnel required to perform the
Contract.



 
3.
The Contractor shall provide Vehicle and office facilities, fuel, parts,
supplies, office equipment and all other items and services described herein to
ensure efficient operation of the service and to fully satisfy the maintenance,
operational and safety objectives of this Contract.



 
4.
The Authority will determine the number and type of Vehicles to be assigned to
the Contractor, the number of Routes required on a daily basis, the number of
hours of each Route and the trips to be performed.



 
5.
The Authority will provide policy direction, Customer eligibility
determinations, government and community relations, Customer assistance and
various services in support of the Contractor’s operation.



 
6.
The Authority from time to time will issue directives clarifying matters
relating to this Scope of Work and other Contract requirements.  The Contractor
shall comply with all such directives.



B.    Service Provision


 
1.
The Authority will schedule Routes to operate at any time during the period from
approximately 4:00 a.m. to 12:00 a.m., the Authority may schedule the
Contrator’s routes to operate twenty-four (24) hours a day.  On occasion, with
two (2) calendar days notice, the Authority may require the Contractor to
perform additional Routes for service past 10:00 p.m. for holidays, such as,
Thanksgiving, New Year’s Eve, Christmas Eve, Mother’s Day and Independence
Day.  The Authority will assign the Contractor a group of Route



 
page 1

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
schedules to be performed on a regular basis.  Each Route schedule is subject to
daily adjustments due to fluctuations in trip demand, e.g., due to a Customer
trip cancellation, Pull-Out is delayed one (1) hour, or, due to changes in
demand Routes       are added or folded.  The Authority will give as much notice
of such scheduling adjustments to the Contractor as is practical.  Route
schedules will also be significantly affected by reduced trip demand on Holidays
and during severe weather.  In the event the Authority intends to permanently
change a Route schedule, the Contractor will be notified one (1) week prior to
the effective date of such change.  Routes may be scheduled from 4 to 10.5-hour
tours.  Route assignments may require that Vehicles perform more than one (1)
tour per day, up to sixteen (16) hours. Where a Vehicle is required to operate
more than one (1) tour in a day, Operator relief times will be scheduled by the
Authority.  Insertions may be assigned on the day of operation and added to the
Route.


 
2.
The Operator shall wait for the Customer for up to five (5) minutes past the
Scheduled Pickup Time, or, if the Operator arrives after the Scheduled Pickup
Time, for at least five (5) minutes from arrival.  If the Customer fails to show
after five (5) minutes of waiting, the Operator shall make a reasonable attempt
to locate the Customer. If the Customer still cannot be located, the Operator
shall notify the Dispatcher who shall attempt to contact the Customer by
telephone. If the Dispatcher is unable to contact the Customer by telephone, the
Dispatcher shall release the Operator.  The Operator shall record a Customer No
Show on the Trip Ticket, indicating actual arrival and release times, as well as
the odometer reading, and immediately relay all information to the Dispatcher
who, in turn, shall notify the Command Center.  The Operator shall note this
same information on the Manifest and complete the Customer No Show Form,
Attachment No. 22.



 
3.
The Operators are to provide door to door (outside street level door at the
pickup and drop off locations) service and assistance to Customers, as
required.  Operators shall assist Customers with the fastening of their seat
belts, if needed.  Should a passenger refuse the seat belt, the Operator shall
immediately notify the Dispatcher.  The Dispatcher shall record it in ADEPT and
notify the Command Center.  The Operator shall also record it on the Manifest
and Trip Ticket.  If requested, Customers who are unable to climb stairs may use
the wheelchair lift to enter the Van.  All wheelchairs and motorized scooters
shall be secured with the appropriate securement system in the Vehicle
wheelchair location prior to departure. If a Customer wishes to transfer to a
seat from a wheelchair or scooter and if space is and will be available on the
Route, Operators are required to assist Customers if the transfer can be made
without lifting or carrying the Customer, both of these actions are strictly
prohibited.  Operators shall contact the Dispatcher for instructions if a
Customer refuses to have his/her wheelchair or person secured.



 
4.
If requested, the Operator shall assist the Customer with up to two (2) parcels
with a combined total weight not to exceed forty (40) pounds, from the door of
the pickup location to the Vehicle and from the Vehicle to the door of their
destination location.  Operators shall also handle and safely stow assistive
devices, such as, wheelchairs, walkers, canes, etc.



 
page 2

--------------------------------------------------------------------------------

 
 
SCOPE OF WORK
 
 
5.
ADA requires that disabled persons who have been determined by the Authority to
be ADA eligible for paratransit service be permitted to travel with Personal
Care Attendants (PCAs) and one (1) Guest.  If eligible to travel with a PCA, the
Customer’s AAR identification card issued by the Authority is coded with the
symbol “Y”. The Operator is only required to provide assistance to the Customer,
not to PCAs or Guests.  The Customer and the Guest pay the paratransit fare,
currently $2.00 per trip.  The PCA rides free of fare.  The Manifest shall
indicate if the Customer is traveling on a particular trip with a PCA and/or
Guest.



 
6.
Paratransit is a shared ride service.  Therefore, the Routes shall include
multiple pickups and drop offs of Customers to and from destinations in
proximity to each other, as permitted by Vehicle capacity.  Customers shall
present to the Operator an AAR identification card or in the case of applicants
for AAR who are traveling to certifier facilities, a certifier authorization
letter issued by the Authority. Customers who have been approved for the service
but have not yet received their AAR identification card shall present a personal
photo identification.



 
7.
Trips are scheduled in advance using a reservation and scheduling software
program, ADEPT.  Trip Tickets and a Manifests will be issued electonically to
the Contractor the evening before the Route is to be performed. The Contractor
shall print Trip Tickets and Manifests for its use.



 
8.
Manifests will include the following information for each trip scheduled:



 
·
Trip ID Number;

 
·
Scheduled Pickup Time;

 
·
Customer name and identification number;

 
·
Pickup and destination address and contact telephone numbers;

 
·
Scheduled Pickup Time for the return trip, if any;

 
·
Specific notations (PCA, Guest(s), Assistive Device, pickup location details,
etc.)



C.    Insertions


Based on Vehicle capacity on Routes and Vehicle availability, additional trips
known as Insertions may be scheduled on the day of service.  Such Insertions
shall be accommodated by the Contractor.  Upon notification from the Command
Center that an Insertion is required, the Contractor and the Command Center
shall determine a mutually agreeable pickup time.  A Trip ID Number shall be
assigned by the Command Center and communicated to the Dispatcher.  The Operator
who is assigned the trip shall arrive at the pickup location within five (5)
minutes of the agreed to pickup time.  The Dispatcher shall be informed of any
special needs of the Customer.


D.    Other Miscellaneous Service Provisions


 
1.
Service animals shall be allowed to travel with the Customer and/or Guest at no
cost.  The AAR identification card will note that the Customer travels with a
service animal.  Pets are not permitted to travel with any passenger, except in
a pet carrier.



 
page 3

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
 
2.
The Operator shall not deny service to any scheduled Customer, authorized PCA,
authorized Guest and authorized service animal.  If any Customer is disruptive,
violent or otherwise not conducting himself/herself in a safe manner, the
Operator shall contact the Dispatcher for instructions and complete an Incident
report, in the form set forth in Attachment 15.



 
3.
The safety of Customers is of primary concern.  Pickup and discharge of
Customers shall not occur at the following locations:



 
·
within a pedestrian crosswalk;

 
·
within an intersection, except on the side of a roadway opposite a street which
intersects, but does not cross such roadway;

 
·
alongside or opposite any street excavation that obstructs traffic;

 
·
under conditions that obstruct the movement of traffic and in no instance so as
to leave fewer than ten (10) feet available for the free movement of traffic;

 
·
where stopping is prohibited;

 
·
within a bicycle lane;

 
·
within horse drawn carriage boarding areas.



E.    Trip Reconciliation


 
1.
The Authority will provide a one (1) time train the trainer instruction of all
of the requirements of daily reconciliations to representatives designated by
the Contractor. Any subsequent training shall be provided by the Contractor.
Incumbent Contractor’s shall not receive training.



 
2.
The Authority will electronically provide Manifests and issue Insertions to the
Contractor.  The Contractor shall print two (2) copies of the Manifests on
Contractor supplied paper and print Trip Tickets on the Authority supplied
form..  The Manifests generally will be available by 8:00 p.m. the evening
before the scheduled trips.  A sample manifest is provided in Attachment No. 10
“Sample Printed Manifest”.  A sample Trip Ticket is provided in Attachment No. 9
“Sample Printed Trip Ticket”.



 
3.
The Contractor shall on a daily basis reconcile all activity by entering Trip
Ticket and Manifest information into ADEPT. All reconciliation in ADEPT shall be
completed within three (3) calendar days.



 
4.
The Contractor shall separate the Trip Tickets and Manifests, provide the
Authority with the originals, and retain the copies for its records.



 
5.
The Contractor shall enter the following information into the ADEPT system:



 
·
Vehicle odometer readings and pickup/drop off times for each trip.

 
·
The arrival time and Vehicle odometer reading for each Customer No Show and
No-Fault/No-Show. No arrival time shall be entered for a Contractor No Show,
however, the no show declaration time is to be recorded.



 
·
The identification number of the Operator.

 
·
The Vehicle number.



 
page 4

--------------------------------------------------------------------------------

 
 
SCOPE OF WORK
 
 
·
Any Insertions or Deletions.

 
·
Fares collected and/or refusals by Customers and/or Guests to pay fares.

 
·
Applicable codes required within ADEPT.

 
·
Pertinent comments.



 
6.
After reconciliation data entry has been performed, the Contractor shall run an
error report and correct all errors.



III.
DIVISION OF RESPONSIBILITES BETWEEN THE AUTHORITY AND CONTRACTOR FOR START UP
AND OPERATIONS PHASES



A.   Start Up Tasks For Non-Incumbent Contractor


 
1.
Start up consists of all of the work required to be performed to assure that
operations are fully ready to commence as scheduled.



 
2.
The Contractor shall perform the tasks specified below in accordance with its
Authority approved start up plan.  The Contractor shall schedule the tasks to
assure their timely completion in order to timely commence operations.



 
3.
Hiring of all key personnel including the Project Director, operations manager
and maintenance manager. Other key personnel with time/tasks dedicated to start
up shall also commence work in keeping with the start up plan. The Project
Director and other key personnel shall be hired and working on site and
available for meetings with the Authority within one (1) month of the Notice of
Award.



 
4.
Obtain NYS DOT Contract Carrier Operating Permit and all other City, State and
Federal permits and licenses necessary to conduct the business required in this
Contract.



 
5.
Take all steps necessary to secure the facility required to house and maintain
Vehicles and Non-Revenue Vehicles and to provide space for Contractor's
supervisory, administrative and operations personnel to operate the service.



 
6.
Procure all of the equipment required for the proper operation of the service,
including all maintenance equipment, office equipment, communications equipment
(both land line and mobile), Contractor provided computer equipment, and other
equipment as needed.  Network hardware shall be acquired, installed, and tested.



 
7.
Complete all procedural and training manuals, forms, operating instructions and
other documents necessary to the proper operation of the service. Manuals shall
include at minimum, Operator’s responsibilities and procedures, substance abuse
procedures, training manuals, maintenance procedures, supervisor’s
responsibilities and procedures, and safety procedures for AAR service.  All
manuals shall be forwarded to the Authority prior to finalization. Any
deficiencies noted by the Authority shall be promptly corrected by
Contractor.  All forms required by the Scope of Work, if not provided by the
Authority, shall be developed by the Contractor and submitted to the Authority
for approval.



 
page 5

--------------------------------------------------------------------------------

 
 
SCOPE OF WORK
 
 
8.
Hire Operators, maintenance personnel, and all other employees and conduct all
other major preparations necessary to begin operation of the service.  Execute
subcontracts, if any and any other administrative tasks. All personnel shall be
hired and trained; procedures shall be established; facilities and equipment
tested and prepared; and all other activities required for Contractor start up
shall be performed.  The Contractor shall recruit and provide sufficient
quantities of personnel, trained for duty, in the event that Contractor
personnel fail to report for duty and to accommodate start up and personnel wash
out. The Contractor shall phase the hiring of personnel to ensure their
availability on the first day of Revenue Service.  The Contractor shall provide
dates for the availability of all personnel by category.



 
9.
Install a communications system that shall enable two-way communication between
Vehicles, Non-Revenue Vehicles, the operations/maintenance facility, and the
Command Center.  The Contractor shall provide a base station radio and/or Nextel
hook up that allows the Authority to monitor performance and make emergency
contact with the Dispatcher or Operator.  If two-way radios are used, the
Contractor shall provide the Authority with three (3) receiver units, rooftop
antennae, necessary hardware and three (3) mobile units to allow the Authority
to monitor Contractor dispatch.  If Nextel, or other similar equipment, is to be
used, the Contractor shall furnish the Command Center with six (6) Nextel or
other approved units and a commensurate number of desktop battery chargers.  The
Contractor is responsible for the maintenance of all two-way radio equipment
including equipment provided by the Contractor to the Authority.



 
10.
The Contractor shall provide, install and maintain communications between the
Contractor’s operating base and each of the Vehicles and Non-Revenue Vehicles
used by the Contractor to provide paratransit service and the other requirements
of this Scope of Work.  The Contractor shall identify to the Authority all radio
frequency numbers used.  The Contractor is responsible for all radio frequency
licensing fees.



 
11.
The Contractor shall install and maintain any telephone service required under
this Contract and shall procure and ensure continued operations of all two-way
communication equipment, including repeaters and antennas for both Vehicles and
buildings mounted for both Contractor operated equipment and equipment provided
to the Authority.



 
12.
The Contractors shall coordinate with other Contractors whose existing Contracts
are not renewed or whose fleet size has changed.



13.
All other tasks identified by the Contractor in its Authority approved start up
plan are to be completed to provide a successful and timely start up.



 
page 6

--------------------------------------------------------------------------------

 
 
SCOPE OF WORK
 
B.    Start Up Tasks - Authority


 
1.
During the performance by the Contractor of the above tasks, the Authority will
work with the Contractor to provide information, answer questions, and provide
approvals necessary for the Contractor to complete its approved start up plan.



 
2.
The Project Manager may require the Contractor start up team to meet weekly to
review start up activities.



 
3.
Generally, all meetings with Contractor personnel will be held at 33-00 Northern
Blvd., Long Island City, NY 11101.



 
4.
The Authority may provide personnel to accompany the Contractor to meetings
between existing and new Contractors to coordinate transition of service from
the existing to the new Contractors.



 
5.
The Authority will provide the Contractor with typical run schedules within one
(1) month of Contract award to allow the Contractor to begin service analysis,
Operator picks (bids) and other related activities.



 
6.
The Authority will provide training for Contractor managers and supervisors in
the use of ADEPT prior to the date scheduled for start of service.  The training
shall be train the trainer type.  The Authority will provide the Contractor with
a copies of the manual describing the procedures and processes specific to the
use of ADEPT.  The Contractor shall provide training for other Contractor
personnel.  The Contractor is authorized to make additional copies of training
materials provided by the Authority to the Contractor's personnel.



 
7.
The Authority will provide review and, where appropriate, approvals or
disapprovals of any plans or other items required to be submitted by the
Contractor to the Authority.



 
8.
The Authority will provide the Contractor with a functioning ADEPT software
system on the Contractor’s PC hardware equipment prior to start of service. The
Authority will provide personnel to assist the Contractor as needed to make
ADEPT fully operational.



 
9.
The Authority will provide the Contractor with an adequate supply of preprinted
Trip Ticket forms to be used by the Contractor in providing service.



10.
The Contractor is prohibited from engaging in any marketing or advertising of
the service except for personnel recruitment.



IV.          CONTRACTOR FACILITIES


A.
Facilities shall be provided by the Contractor and appropriately sized for the
size of the fleet to be operated and the number of employees required to perform
all Contract services.  The Contractor shall identify to the Authority functions
that shall be performed inhouse and those to be subcontracted. Interior storage
of Vehicles is encouraged. The facility shall comply with all Federal, State and
local safety requirements and laws and other laws including but not limited to
fire codes, building codes, OSHA requirements and environmental regulations. The
Contractor shall obtain permits/approvals required to lawfully operate the
facilities to be used for this Contract.



 
page 7

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
B.
The Contractor shall determine the maintenance capabilities of each facility,
and may decide to locate maintenance at a central facility.  If more than one
(1) facility is operated by the Contractor, the cost of shuttling Vehicles
between facilities for maintenance will not be reimbursed by the Authority.



C.
The Contractor’s facility shall be located to minimize deadheading.  The
Authority will not reimburse deadheading in excess of schedules.



D.
A Contractor who plans to locate outside New York City is specifically advised
that he shall not be reimbursed for excessive deadheading.  Contractors shall
not be reimbursed for any turnpike, bridge or tunnel tolls for deadheading to
and from any Contractor facility located outside of New York City.



E.
Each facility shall be sufficient to deliver the planned transportation and
maintenance service levels.



F.
The facility shall be either inside a secured building or a lighted, fence
secured parking lot. All furnishings, equipment and supplies are the
responsibility of the Contractor.



G.
The Contractor is responsible for providing twenty-four (24) hour security of
the facility and twenty-four (24) hour response to any security incidents at the
facility.



H.
The Contractor shall be responsible for any work required to ensure that the
Contractor's communications system located at the Contractor's facility provides
thorough coverage of all five (5) New York City Boroughs, including transmission
and reception from the Command Center.



 
I.
Each Contractor is required to have a minimum of one (1) fax machine in each
dispatch area to be dedicated to transmitting documents to and from the
Authority.



 
J.
Provision for on-site fueling of Vehicles is preferred but not required. There
shall be no reimbursement for deadheading costs related to fueling Vehicles at
other than the Contractor's facility.



K.
No Vehicle or Non-Revenue Vehicle, operable or inoperable, shall be left
overnight on any public road or property not under the control of the Contractor
without the express authorization of the Authority. All Vehicles shall be housed
overnight at the Contractor’s facility with the exception of Vehicles that are
at Authority authorized repair facilities.



L.
The Contractor shall make provision for on site Vehicle cleaning at its
facility.



M.
The Contractor shall be responsible for maintaining and repairing its facilities
to provide for a safe and professional operating environment. Floors and walls
shall be kept free of grease, oil and other fluids, as well as tripping hazards.



 
page 8

--------------------------------------------------------------------------------

 
 
SCOPE OF WORK
 
N.
All parts, fluids, tires and other maintenance parts shall be kept in secure
rooms dedicated for those purposes.  Hazardous materials at the facility shall
be stored in compliance with all Federal, State and local laws/regulations.



O.
The Contractor shall be solely responsible for arranging for and maintaining all
utilities for the Contractor’s facility.



P.
In the event of Contract termination by the Authority for any reason, the
Contractor shall permit the Authority to continue to use the Contractor’s
facility for a period of up to twelve (12) months.



Q.
All Contractor primary and satellite operating facilites shall be required to
have adequate emergency power generators to maintain full and uninterrupted
operation of the ADEPT computer system and all other system communications
including terminals and peripherals, as well as lighting, fuel dispensing and
security functions.  The generator shall be hard-wired into the facility in such
a manner that in the event of a power loss, the generator shall switch on to
maintain operation of the foregoing systems and functions.  The generator shall
remain functional at all times during this Contract.  The Contractor shall
perform all scheduled and remedial maintenance as recommended by the OEM. Copies
of OEM manuals and maintenance records shall be available to the Project Manager
upon request.



R.
The Contractor’s fleet storage facility for all Vehicles to be used under this
Contract shall be inspected and approved by the Authority prior to award of this
Contract, or, where facilities are to be acquired or moved after award, they
shall be inspected and approved by the Project Manager prior to Contractor
commencing performance of services at the new facility.



S.
Any facility used by the Contractor in the performance of the Contract shall be
subject to inspection and approval by the Authority. Facility acquisition or
rental shall be effectuated within ninety (90) days from the Notice to Proceed,
except as such period may be extended by the Authority. The Contractor’s failure
to secure an approved facility may be grounds for termination of the Contract by
the Authority.  No payment for facility costs will be made until after the
facility is acquired.



V.           STRATAGEN – ADEPT AUTOMATED SCHEDULING SYSTEM


A.   Stratagen ADEPT


 
1.
Stratagen ADEPT is the Authority’s current demand responsive online real time
scheduling and dispatching software system. ADEPT creates Routes and is used
during dispatch and reconciliation. The Authority has the right to change the
scheduling system to another similar system during the term of the Contract.



 
2.
ADEPT is used by Dispatch to monitor Vehicles, Routes and trips, record
Incidents, make changes, record completion of trips and adjust schedules in
response to situations as they occur.





 
page 9

--------------------------------------------------------------------------------

 
 
SCOPE OF WORK
 
 
3.
ADEPT generates reports and forms.  Forms that are generated include Trip
Tickets and Manifests.  Reports are generated for multiple purposes, e.g.,
service improvement, contract compliance, billing documentation, etc. Samples of
a Trip Ticket and a Manifest are provided in Attachments 9 and 10.



B.
Computers



 
1.
The Contractor is responsible for purchasing, maintaining, repairing all
personal computers/software and peripherals, and connecting to the Authority
wide area network during the Contract, the Contractor may be required to replace
computers/software and Peripherals as directed by the Project Manager.  These
replacements will be paid as a pass through budgeted by the Authority.  The
Contractor shall obtain three (3) quotes for initial and/or replacement
computers/software and peripherals specified by the Project Manager from
suppliers. The Contractor shall submit the quotes to the Project Manager who
will review the quotations, select the supplier and give approval to the
Contractor to purchase the equipment. All computers/software and peripherals
shall be used only for Authority business.  The actual cost of the equipment
shall be paid to the Contractor under non-vehicle pass through.  Minimum
specifications, subject to change as required by the Project Manager, include:



- 2.33/1333/4M Intel®  Core™ 2 Duo E6550
- Epson DFX-9000 - 9-pin printer, or equal
- GB DDR2-667 SYNC RAM PC2-5300
- Nvidia XFX GeForce 8600 GT XXX Video Card, or equal
- HP LaserJet 4350N network printer 55 ppm 
   blk w/ Ethernet print server card, or equal



2.
The Authority will provide and maintain the file servers, as well as supply
instructions for the connection to the network and insure stability and reliable
connectivity. All local network hardware is subject to the approval of the
Project Manager.



VI.           VEHICLES


A.
The Authority will provide, through a lease in the form attached hereto as
Attachment 3, Vehicles and Non-Revenue Vehicles to be used by the Contractor for
service.  The Contractor will be leased either a Ford Taurus, sample VIN
1FAFP53U47A168185 or Ford Escape Hybrid, sample VIN 1FMCU59H08KC44766 or similar
model Non-Revenue Vehicles.  The Contractor shall pick up and return Vehicles
and Non-Revenue Vehicles at an Authority location as directed by the Project
Manager. The Contractor shall have all new Vehicles assigned inspected by NYS
DOT.  The Vehicles shall be lettered by the Contractor. The Contractor shall be
responsible for initial decals and maintenance of the decals. In general, the
spare factor will be 10% of the peak number of Routes, excluding split
Routes.  All Revenue Vehicles will be furnished complete with fire
extinguishers, safety triangles, first aid kits, and will be in a condition so
as to pass a NYS DOT inspection.



B.
All Vehicles and Non-Revenue Vehicles supplied as part of this Contract shall be
used solely for the performance of activities specified in this Contract.  All
Vans shall have a seven (7) years in service life expectancy. All Sedans shall
have a minimum of seven (7) years in service life expectancy. For Non-Revenue
Vehicles, life expectancy is to be determined solely by the Project Manager.



 
page 10

--------------------------------------------------------------------------------

 
 
SCOPE OF WORK
 
VII.         MAINTENANCE – VEHICLES & NON-REVENUE VEHICLES


A.
Vehicles and Non-Revenue Vehicles shall be kept free of all Accident Damage
(body and mechanical) and shall be promptly repaired after such damage occurs.
No Vehicles with other than minor body damage shall be operated in Revenue
Service. All body damage shall be repaired within thirty (30) calendar days of
the date that the damage was incurred. Any Vehicle and Non-Revenue Vehicle not
meeting the Authority’s quality control standards may be repaired by the
Authority and the cost of repairs will be charged back to the Contractor and/or
the Authority may disallow the monthly per Vehicle maintenance cost.



B.
The Contractor shall establish and follow a pre-trip/post-trip inspection
program involving a walk around inspection of the Vehicles and Non-Revenue
Vehicles each day before they are put into use and after return to the
Contractor’s facility. This inspection shall include, as a minimum, the below
listed items:



 
·
Heating or air conditioning systems as appropriate

 
·
Oil, other fluids

 
·
Fuel

 
·
Belts, hoses

 
·
Seats, wheelchair positions, tie downs

 
·
Lights

 
·
Doors

 
·
Windshield wiper/washer system

 
·
Emergency equipment

 
·
Brakes

 
·
Wheelchair lift (shall be cycled daily)

 
·
Tires/Wheels

 
·
Exhaust system

 
·
Mirrors

 
·
Glass

 
·
Horn

 
·
Body damage



C.
In addition to the defects or problems discovered in the inspection listed
above, any problems or defects detected and reported by Operators or Customers
while the Vehicles are in service shall be noted and recorded through a written
defect reporting system. The system shall include a formal process for recording
all problems, reporting all problems to appropriate maintenance personnel and
following up with a report when repairs have been completed. A three (3) ply
Operator Vehicle Condition (OVC), Attachment 11, shall be used by Operators for
their pre-trip and post-trip inspections. The top copy shall be given to the
Contractor’s maintenance manager to effect repairs.  Two (2) copies will be
given to Contractor’s operations manager, one (1) of which shall be available
for Operator review as prescribed in the 19-A regulations.  All copies shall be
filed by Vehicle number by the Contractor.



D.
The Authority's designated representative(s) shall, at all times, have the right
to inspect any Vehicle and Non-Revenue Vehicle being utilized by the Contractor
for this Contract.



 
page 11

--------------------------------------------------------------------------------

 
 
SCOPE OF WORK
 
E.
The Authority shall have the right, at its sole discretion, to perform
maintenance audits of Vehicles, Non-Revenue Vehicles and equipment.



F.
The Contractor shall maintain the Vehicles and Non-Revenue Vehicles in Service
Ready condition at all times. Service Ready shall mean that both Vehicles and
Non-Revenue Vehicles are clean, mechanically safe and reliable, and all
accessories are operable.  The Contractor shall perform, maintain or repair the
following:



 
·
Daily fueling from an acceptable clean fuel source with proper grade fuel as per
manufacturer’s specification

 
·
Daily fluid checks

 
·
Exterior Cleaning

 
·
Interior Cleaning including sweeping and mopping

 
·
Fan belts

 
·
Flat tires

 
·
Replace windshield wipers

 
·
Hoses

 
·
Bulbs and lenses

 
·
Batteries and fuses

 
·
Preliminary road service

 
·
Cycle wheelchair lifts and maintain tie downs

 
·
Maintain body and fittings in presentable condition including replacement of
mirrors and fittings

 
·
Maintain equipment such as fire extinguisher and first aid kit

 
·
Present Vehicles to DOT and Non-Revenue Vehicles to DMV for inspection on or
before the requisite dates with all systems operating and without body damage.



G.
The Contractor shall maintain an inventory of parts and fluids sufficient to
assure timely repairs for Vehicles and Non-Revenue Vehicles. Monthly, the
Contractor shall submit a Maintenance Performed / Supplies Usage Report,
Attachment No. 23.



H.
The Contractor shall be responsible for the proper use, care, maintenance and
towing of all Vehicles and Non-Revenue Vehicles used in the performance of
service.



 
I.
The Contractor shall use its own maintenance facilities or those of an Authority
approved Subcontractor.



 
J.
The Contractor shall maintain all Vehicles in compliance with the Preventive
Maintenance Program, Attachment 12.  The Contractor shall maintain Non-Revenue
Vehicles in accordance with the manufacturer’s recommendations.



K.
In brief, the Preventive Maintenance Program requires that the Contractor
schedule every Vehicle for preventive maintenance at least every thirty (30)
calendar days (plus or minus three (3) calendar days) or every four thousand
(4,000) miles plus or minus five hundred (500) miles, whichever occurs first.



 
page 12

--------------------------------------------------------------------------------

 
 
SCOPE OF WORK
 
L.
Where the Vehicle manufacturer's recommended maintenance program requires
additional maintenance not noted in the Preventive Maintenance Program,
Attachment 12, the additional items shall be included in the Preventive
Maintenance Program.



M.
The Contractor shall maintain a maintenance file for each individual Vehicle and
Non-Revenue Vehicle. A complete record of warranty repairs performed on each
Vehicle and Non-Revenue Vehicle shall be maintained. This information shall be
included in the warranty history for each Vehicle. Warranty administration,
including the collection of monies due for warranty repair shall be the
Contractor’s responsibility. These monies will remain the Contractor’s.



N.
The Contractor shall utilize a computerized maintenance record system. Should
the Authority elect to, the system should allow access via modem connection. The
system shall be capable of providing complete, accurate and up to date
maintenance recordkeeping of Vehicles and Non-Revenue Vehicles.  Records shall
be kept for each individual Vehicle and Non-Revenue Vehicle.



O.
The Contractor shall properly maintain operating heating and air conditioning
systems on all Vehicles.  Maintenance campaigns shall be conducted by the
Contractor to ensure these systems are operational at the appropriate times of
the year.  The Authority shall be notified at the beginning and end of each
campaign.  At a minimum, heating systems shall be operable between September 15
and April 15 and air conditioning systems shall be operable between April 15 and
September 15. During winter service operation, the measured temperature anywhere
within the interior of a Vehicle shall not be less than 68 degrees F.  During
summer service operation, the interior temperature shall not be greater than 75
degrees F. No Vehicle shall be operated in Revenue Service for longer than one
(1) calendar day without a properly functioning heating or air conditioning
system.



 
P.
The Contractor shall provide and maintain a reasonable inventory of any and all
parts necessary for the proper maintenance of all Vehicles, Non-Revenue Vehicles
and equipment used in the provision of the service.



Q.
All parts used during this Contract for the maintenance of Vehicles, Non-Revenue
Vehicles and equipment shall be new OEM or Authority approved equivalent. The
Contractor shall provide the original equiptment tire or Authority approved
equal for all Vehicles and Non-Revenue Vehicles. The Contractor may contract for
tire maintenance. In no case shall retread or recapped tires be allowed.



 
R.
All Vehicles that are out of service due to mechanical reasons or damage shall
be immediately reported to the Authority. The report shall include the reason
the Vehicle is out of service, when the Vehicle developed the problem, and when
the Vehicle is to be repaired.



 
S.
The Price Schedule reflects labor and material prices to maintain the
fleet.  The Scope of Work requires scheduled and unscheduled maintenance that,
when followed, will maintain Vehicle reliability throughout the seven (7) year
service life.  To ensure the proper investment in the fleet, a bumper to bumper,
detailed inspection of Vehicles will be performed during the fifth year of the
service life of each Vehicle.  The inspection will be jointly performed by the
Contractor’s maintenance manager and the Authority who together will identify
work to be performed on systems and components, including replacements thereof,
as necessary.  All identified work shall be completed within thirty (30) days
except as may be extended by the Authority and shall be performed at no
additional cost to the Authority as a function of Vehicle maintenance.



 
page 13

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
T.
The Authority reserves the right to take over any portion of Contractor provided
maintenance (labor or materials) with written notice.  Proper Vehicle
maintenance is required to ensure  safe, reliable Customer service levels.
Failure to provide appropriate maintenance after notification may result in the
Authority taking corrective action. Such corrective actions available to the
Authority include taking the Vehicle from the Contractor and providing the
required maintenance at a third party maintenance shop selected by the Authority
with the cost of the repairs charged back to the Contractor and set off against
applicable subsequent service invoice(s) and/or the Authority may disallow the
monthly per Vehicle maintenance cost.



U.    Cleanliness of Vehicles


 
1.
The Contractor shall maintain the appearance and cleanliness of all Vehicles and
Non-Revenue Vehicles used in providing AAR service in order to provide a
positive image and appearance.  The Contractor shall not operate any Vehicle
with dirt readily apparent and visible from a distance of twenty-five (25) feet.
Reasonable cleanliness exceptions will be made be made during inclement weather.



 
2.
The Contractor shall wash Vehicles in regularly spaced intervals at least twice
each week.



 
3.
Vehicle interiors shall be swept and cleaned at least once daily.  Trash shall
be emptied at least once daily.  Interiors shall be fully mopped, the windows
and the Operator’s area shall be cleaned at least once weekly.



 
4.
The Contractor shall perform a thorough interior scrub at least once monthly.



 
5.
In the event the Contractor fails to maintain the cleanliness of any Vehicle and
Non-Revenue Vehicles in accordance with the terms of this Contract, the Project
Manager shall have the right to cause such Vehicle to be removed from Revenue
Service.



VIII.        FUEL


A.
The Contractor shall establish a dedicated, on site, fuel tank or a fleet card
program for all fueling of all Vehicles used in Revenue Service subject to the
approval of the Project Manager.  The cost for all fuel used in Revenue Service,
excluding charges for any taxes for which the Authority is exempt, will be paid
by the Authority.



B.    For Contractor Utilizing On Site Fuel Tanks
 
 
page 14

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
 
1.
The Contractor shall provide and maintain a dedicated fuel tank to be utilized
for fueling Vehicles. The Contractor shall not replace the fuel tank without the
approval of the Project Manager.



 
2.
Except as otherwise provided herein, and subject to the terms and conditions of
the separate agreement with the Authority’s fuel supplier, the Authority shall
procure and pay for diesel fuel and/or gasoline for the Work.  The Contractor is
responsible for all other aspects of fueling Vehicles operated under this
Contract, including arrangements for fuel delivery.



 
3.
Pursuant to its separate agreement with the Authority, the Authority’s fuel
supplier is required to make deliveries seven (7) days a week between the hours
of 8:00 a.m. and 3:00 p.m. in general to maintain a minimum inventory of 1,000
gallons of fuel at the facility.



 
4.
It is the Contractor’s absolute obligation to ensure that its supply of fuel is
sufficient at all times.  In the event of any problem which may arise with any
fuel delivery by the Authority’s fuel supplier, the Contractor shall take
appropriate steps to ensure uninterrupted Revenue Service.



 
5.
The Contractor shall maintain in good working order its fuel tank, its automated
fuel tank leak detection system and all equipment required for on site fueling,
and provide for prompt repair as needed at no additional cost to the Authority.



 
6.
The Contractor shall maintain strict controls to safeguard the integrity of fuel
usage and prevent fraud.  The Contractor shall ensure that all equipment
utilized in the on site fuel program is properly calibrated to ensure the
accuracy of fuel deliveries and fuel dispensing.  The Contractor shall be liable
for any unauthorized fuel use.



 
7.
The Contractor shall monitor the amount of each fuel delivery made to its fuel
tank to ensure the accuracy of the quantity and type of fuel invoiced by the
Authority’s fuel supplier in accordance with the following procedure.



 
a.
Immediately prior to each fuel delivery the Contractor shall measure the number
of gallons in the fuel tank and record such measurement.  If the Contractor has
a Veeder Root system (or an equivalent system), such system shall be used to
take this measurement.  If not, the Contractor shall take the measurement
manually.



 
b.
Immediately prior to each fuel delivery the Contractor shall ensure that the
fuel delivery truck meter is properly calibrated and reset.



 
c.
Immediately upon completion of each fuel delivery the Contractor shall obtain
from the fuel supplier a record of the delivery truck meter reading of the
amount of fuel delivered.



 
d.
Immediately upon completion of each fuel delivery the Contractor shall measure
the number of gallons in the fuel tank and record such measurement. If the
Contractor has a Veeder Root system (or an equivalent system), such system shall
be used to take this measurement. If not, the Contractor shall take the
measurement manually.

 
 
page 15

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
 
e.
The Contractor shall then compare the pre-delivery measurement, the
post-delivery measurement and the delivery truck meter reading.  The Contractor
shall not sign for a fuel delivery where the Contractor finds any discrepancy in
amount of fuel delivered.



 
8.
The Contractor shall maintain a record of daily starting and ending pump counter
readings and daily starting and closing tank balances.



 
9.
Consistent with Article 226 of the General Contract Provisions, the records
required by this section shall be retained by the Contractor for a period of
three (3) years from the termination of the Contract.



 
10.
The Contractor shall review the weekly invoice from the Authority’s fuel
provider for fuel delivered to Contractor.  Within five (5) calendar days of the
date of an invoice which the Contractor determines to be accurate, the Project
Director shall sign it attesting to its accuracy, state the total quantity of
fuel utilized over the month and send the invoice by facsimile to the Project
Manager.  If the invoice is inaccurate in any respect, the Project Director
shall alert the Authority’s fuel supplier and the Project Manager of the
discrepancy immediately, make an appropriate written notation on the invoice,
sign it attesting to the accuracy of the invoice, subject to the notation(s),
state the total quantity of fuel utilized over the month and send the invoice to
the Project Manager.



C.    Contractor Provided Fuel Card


 
1.
The Contractor shall insure that the card shall be used for fuel only.  The card
shall entitle the Contractor to purchase fuel at the pump price or less. The
Contractor shall review usage on a regular basis through reports available
through the fuel or fleet card provider.



 
2.
The Authority will specify the type of fuel to be provided.



IX.           PERSONNEL


A.
The Authority may provide the Contractor with eligibility information that is
reasonably required by the Contractor to perform its obligations to provide
paratransit service as specified herein to the Customer. Under no circumstances
shall Contractor personnel disclose any information concerning any Customer to
anyone.  The Operator can report medical or any other information to authorized
medical assistance personnel who report to the scene of an Accident or to the
scene of any medical emergency.



B.
The Contractor shall furnish all necessary Operators, Dispatchers and other
personnel needed to provide AAR service as specified in the Contract Documents.
Upon written notice to the Contractor that the Authority has determined that a
Contractor employee’s performance fails to meet the requirements of the
Contract, or otherwise seriously detracts from the quality or efficiency of the
service, the Contractor shall remove the employee from assignment to this
Contract.



C.
The Contractor shall assign a designated person (i.e. the Project Director) to
this operation to ensure that all operations comply with Contract requirements.



 
page 16

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
D.
A supervisor shall be available at the Contractor’s facility or by phone during
all hours of the operational day to make decisions or provide coordination as
necessary.



E.
In selecting and fielding Operators, the Contractor shall conduct an adequate
background check on each person to be hired for this Contract to ensure that he
or she meets the standards and satisfactorily completes the training set forth
in Section XI below and is qualified to perform all of the Operator functions
required by this Contract.



F.
At a minimum, the Contractor’s management personnel shall include a full time
Project Director, an operations manager and a maintenance manager throughout the
term of the Contract. These managers are expected to spend a majority of their
working time on site, in the Contractor's facility. Should any key personnel
position(s) be vacated for a month or more and failing demonstration of a
reasonable good faith effort to refill the position(s), the Contractor’s monthly
payment may be adjusted downward to reflect the salary of the vacant position
until such time as the position has been filled.  The initial and any
replacements for the Project Director, operations manager and maintenance
manager shall be approved by the Authority.



G.
The Project Director shall be responsible for all aspects of the Contractor's
operation. This person shall not hold any other position in the operation or any
other operation. The Project Director shall have the full authority to
independently make any decisions required for the safe and efficient operation
of the service. The Project Director shall have at least three (3) years
experience in the management and supervision of paratransit service or other
specialized transportation services. An additional three (3) years of fixed
route transportation management experience is desirable.



H.
The operations manager shall be dedicated 100 percent to overseeing the day to
day operation of the service. The operations manager shall have at least three
(3) years experience in the management and supervision of demand responsive
transportation service. An additional two (2) years of fixed route management
experience is desirable.



 
I.
The maintenance manager shall be dedicated 100 percent to overseeing the proper
maintenance of Vehicle and Non-Revenue Vehicles. The maintenance manager shall
have at least three (3) years experience in the management and performance of
fleet maintenance.



 
J.
A detailed resume of not more than two (2) pages for each position shall be
submitted for the proposed Project Director, operations manager and maintenance
manager. This resume shall include at least three (3) professional references
with current telephone numbers. The individuals selected by the Contractor as
the Project Director, operations manager and maintenance manager shall require
initial and continued concurrence of the Authority.



K.
The Project Director and, in his or her absence, the operations manager shall be
available during all hours of service to make decisions and to provide
coordination with the Authority. The Contractor shall provide the Project
Director and operations manager with cellular phones sufficient to allow
communication anywhere primarily within the New York City area. The resume of
temporary replacement personnel shall be provided to the Project Manager for
concurrence prior to assumption of duties.



 
page 17

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
L.
The Contractor shall designate a knowledgeable employee to act as Project
Director, operations manager or maintenance manager whenever any of these
managers has a leave of absence for any reason of more than one (1) week.



M.
Dispatchers responsible for controlling the Operators and the performance of the
fleet shall be on duty, at the Contractor’s facility available and within
communication range at all times when Vehicles are in service.  Dispatch
personnel shall be trained in the use of ADEPT by Contractor's personnel who
have been trained by the Authority prior to the assumption of their duties.



N.
The Contractor shall have Road Supervisors in sufficient number to ensure
planned and random field supervision of Operator performance and to investigate
Accidents and provide assistance in the event of a Road Call. Road Supervisors
shall be trained by the Contractor in Accident investigation procedures and be
available to investigate an Accident site at all hours that the service is in
operation.



O.
All Contractor mechanics (maintenance personnel) shall be trade certified and
thoroughly trained and retrained to complete the maintenance tasks required by
this Contract.  Mechanics, mechanic helpers, service personnel performing
post-trip maintenance and/or fueling shall be dedicated to this Contract and
shall not share duties with other fleet services.



P.
The Contractor shall ensure that Operators hired for this service are reliable
and able to drive safely. Operators shall be employees of the Contractor.  The
use of an independant contractor or other such arrangements is prohibited for
this position. The Contractor is required by the New York State Department of
Motor Vehicles (NYS DMV) and by this Contract to comply with the requirements of
Article 19-A of the Vehicle and Traffic Law (VTL) and the NYS DMV regulations
published at 15 NYCRR Part 6, as well as all other applicable Federal, State and
local laws/regulations.



Q.
Throughout the term of this Contract, the Contractor shall comply with the the
Authority approved FTA Drug & Alcohol Testing Program for this Contract.



R.
Management, Road Supervisors, Dispatch supervisors, Dispatchers, Operators and
any other staff that interface with Customers shall be provided sensitivity
training in accordance with the Contract.



S.
The Contractor shall provide proper training and retraining for all paratransit
personnel.  The Contractor shall, as necessary, update all manuals, including
training manuals and procedures and assure that all of its personnel are
properly trained for the functions assigned to them.



T.
Operators shall not be placed into Revenue Service until an appropriate
Hire/Drop Notice, Attachment 18, has been submitted by the Contractor to the
Authority and the Operator is approved for Revenue Service by the Authority.
When an Operator resigns or is terminated by the Contractor, a Drop/Hire Notice
indicating the Operator has resigned or been terminated shall be provided to the
Authority within twenty-four (24) hours.





 
page 18

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
U.
The Contractor is solely responsible for any union/labor agreements required in
the operation of this service. The Contractor is responsible for entering labor
agreements and maintaining labor agreements where required that enable the
Contractor to perform the work of this Contract in keeping with all its terms.



V.
The Contractor is solely responsible for administering Contractor employee
discipline.  It is strongly recommended that the Contractor institute a
progressive disciplinary system which includes employee reinstruction,
suspension and termination as appropriate.



X.           OPERATOR QUALIFICATIONS


A.   Operators shall meet all of the following requirements:


 
·
Valid New York State (NYS) Commercial Driver’s License with Passenger
Endorsement;

 
·
Unrestricted license in effect for three (3) years;

 
·
Shall be at least 21 years old;

 
·
New York State Vehicle and Traffic Law Article 19-A and 21 NYCRR Part 6 of the
NYS DMV regulations, including the physical examination requirements.



B.
Operators  shall not have any one (1) of the following:



 
·
More than four (4) points accumulated within three (3) years immediately
preceding employment.  Allowance shall be given for taking the NYS DMV Defensive
Driving Course’s reduction in points accumulated during the eighteen (18) month
period preceding the date of hire. The Operator’s abstract shall reflect the
point reduction at the time of hire;

 
·
A conviction for driving any vehicle while impaired or intoxicated within the
five (5) years immediately preceding employment;

 
·
Any punitive suspension or revocation of license during the three (3) years
immediately preceding employment;

 
·
Three (3) or more moving violations within the three (3) years immediately
preceding employment;

 
·
Three (3) or more at-fault Accidents within the three (3) years immediately
preceding employment;

 
·
Any violation issued in connection with an Accident within the three (3) years
immediately preceding employment.



C.    Other Operator Qualifications:


 
·
Satisfactory results from a drug and alcohol test administered in accordance
with FTA regulations;

 
·
Satisfactory results from a NYS Department of Criminal Justice Services’ and
Federal Bureau of Investigation fingerprint checks in accordance with New York
State Department of Motor Vehicles, Commissioner’s Regulations Part 6, Special
Requirements for Bus Drivers;

 
·
Abilty to speak, read and write the English language;

 
·
Ability to read maps;



 
page 19

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
 
·
Familiarity with the five (5) Boroughs of New York City.



D.    Convictions Related to Violations Pending at Time of Hire:


 
1.
If an Operator is convicted of a moving violation that was pending at the time
he/she was hired:



 
a.
The Operator shall be terminated, if, as a result of this conviction he/she no
longer meets the requirements stated in Paragraph X.B;



 
b.
The Operator shall be suspended a minimum of five (5) working days if, despite
this conviction the Operator continues to meet the requirements stated in
Paragraph X.B.



XI.           OPERATOR TRAINING


A.
Operator training shall meet generally accepted paratransit industry standards
and shall include at a minimum, instruction in the areas described below.  The
Contractor shall identify a specific curriculum and training time for each
curriculum component.  The Authority reserves the right to approve or disapprove
training curricula and training manual(s). When deemed necessary by the
Authority, the Contractor may be directed to add, delete or amend components of
the training.  The Contractor shall develop, issue and maintain an adequate
number of all training manuals.



B.
The Contractor shall provide a minimum total of thirty-two (32) hours of behind
the wheel instruction with a trainer or experienced Operator. Eight (8) hours
shall be with the trainer or supervisor. Twenty-four (24) hours shall be in
service training with an experienced Operator. During the behind the wheel
instruction the following subjects shall be covered:



 
·
Operator’s Vehicle Condition Report;

 
·
Routes/Services and area street network;

 
·
Map Reading;

 
·
Fare structure and collection;

 
·
Manifest reading and completion;

 
·
System Familiarization.

C.
In addition, the Contractor shall provide the following:



 
·
A minimum of eight (8) hours of Vehicle orientation to include Pre-Trip and
Post-Trip Vehicle Inspection, use of communication systems, wheelchair lift and
securement device operating procedures, Customer assistance techniques, FTA
Substance Abuse Program and Authority procedures and policies as they apply to
this Contract;

 
·
An eight (8) hour Department of Motor Vehicle approved Accident prevention
course.  See Attachment 13 for approved providers;

 
·
A minimum of eight (8) hours of instruction in breakdowns and Accident reporting
procedures, emergency procedures and practices, including the emergency
evacuation of Vehicles;

 
·
A minimum of eight (8) hours to better identify medical emergencies.  Operators
shall be required to receive training in first aid and proper response (as
defined by the Contractor) to emergency medical needs of passengers;



 
page 20

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
 
·
A minimum of sixteen (16) hours of certified instruction in Customer and
passenger sensitivity and interaction with all persons including persons with
disabilities, persons of diverse races, cultures and sexual orientation, the
elderly and children.



D.
The Contractor shall provide within fourteen (14) calendar days prior to or
after the anniversary date that each Operator began Revenue Service a minimum of
eight (8) hours behind the wheel training, and a minimum one (1) hour evaluation
of the Operator’s driving skills.



E.
A continuing program of Operator safety and instruction shall be instituted by
the Contractor and fully detailed and maintained in a Training Policy/Procedure
Manual. Each Operator shall receive a minimum of sixteen (16) hours of
retraining each year.  A required component of this retraining shall be Customer
and passenger sensitivity and defensive driving.



F.
It shall be the sole responsibility of the Contractor to fully train all
Operators. The Authority will only become involved in Operator training if the
Authority determines that the Contractor is not doing proper, thorough
training.  In such case, the Contractor may be required to pay the Authority for
expenses incurred by the Authority related to the provision of such training. In
this event, the Contractor shall be responsible for the payroll costs of
Operators attending the Authority directed training.



G.
During the course of training, Operators shall be thoroughly trained in the
requirement to offer and provide assistance to Customers both on and off the
Vehicle.



XII.         OPERATOR DUTIES


A.
At all times while on duty, Operators shall be neatly dressed and well groomed.
Operators shall wear uniforms prescribed and provided by the Contractor and
approved by the Authority at all times while the Operator is in service. The
uniform shall consist of a white blouse or shirt, with pocket, dark blue slacks
or trousers, a dark baseball type cap and, depending upon the season, a dark
blue jacket and other dark blue outer garments. Dark blue uniform style A-line
skirts, culottes or dress shorts with dark blue socks will be permitted. Dress
shorts will be permitted to be worn during the period of May 1st through
September 30th. Shoes shall be black and serviceable having flat, nonskid soles.
No high heels, sneakers, or open sandals shall be worn. Tee shirts are
prohibited. At no time shall hair or anything else be worn so as to obscure
vision or create a safety hazard.



B.
While in Revenue Service no Operator shall have or display any insignia, patch,
or emblem other than those supplied by the Contractor and approved by the
Authority. Each Operator shall wear picture identification supplied by the
Contractor to be worn on the Operator’s shirt, blouse or jacket in a manner
visible to Customers and approved by the Authority. The badge shall contain the
names of the Contractor and the Operator, and the letters AAR.



C.
Each Operator shall carry a timepiece that keeps accurate time and a Hagstrom or
approved equivalent five (5) Borough street map.  Each Operator is to verify the
time with the Dispatcher at least once each day prior to leaving the facility or
during shift change.  An Operator shall carefully read each comment noted on the
Manifest to insure that he/she is at the correct pickup location.  If at any
time the Operator is unable to find a location, he/she shall promptly contact
the Dispatcher.



 
page 21

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
D.
Operators shall report to the Dispatcher any service problems as they
occur.  These are to include but not be limited to: Accidents; incidents;
injuries; Vehicle condition; Manifest error; schedule adherence problems;
Customer No Show; traffic condition; Customer problem; excessive Customer
assistance requirement; Customer identification problem; fare payment problem
and unusual occurrences.



E.
Operators shall record the time and mileage of Vehicles at the time of Pull-Out
and Pull-In.



F.
Operators shall be required to perform the Routes as shown on the
Manifests.  Deviation from the sequence without prior approval from the
Dispatcher is sufficient grounds to request permanent removal of any Operator
from service.



G.
If the Operator arrives prior to the Scheduled Pickup Window and the Customer is
not ready to travel, the Operator cannot require the Customer to board prior to
the Scheduled Pickup Time. The Operators shall report any arrival twenty-five
(25) minutes later than the Scheduled Pickup Time to the Contractor's
Dispatcher. The report shall be made as soon as the Operator can foresee a late
arrival.



H.
Prior to drop off, the Operator shall provide the Customer with their Trip
Ticket. The Operator shall assist any Customers unable to sign a Trip Ticket by
signing for them and noting on the ticket that the Operator has done so. In
addition, a PCA may sign the Trip Ticket for the Customer.



 
I.
Upon arrival at the pickup or drop off location, the Operator shall record the
time on the Manifest. The Operator shall exit the Vehicle to locate the Customer
and offer any assistance that the Customer may require in boarding and exiting
the Vehicle as authorized in this Contract.



 
J.
In the event that the Operator cannot locate a Customer, the Operator shall
immediately contact the Dispatcher for assistance, including confirmation of the
pickup location. The Dispatcher shall attempt by telephone to locate the
Customer and shall provide further instructions to the Operator.  The Operator
shall not leave the pickup location until authorized to do so by the
Dispatcher.  Prior to leaving the pickup location, the Operator shall note the
Customer No Show on the Trip Ticket and Manifest, and complete and sign the
Customer No Show Form, Attachment No. 22.



K.
Operators shall call out the name of the Customer at each pickup and drop off
location.



L.
The Contractor shall devise a procedure to ensure that the Operators wait for a
Customer when the Operator knows that the Customer is on the way to the Vehicle.



M.
Operators shall notify the Dispatcher at each pickup and drop off time if they
are more than twenty-five (25) minutes behind schedule.



 
page 22

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
N.
Operators shall ask a Customer to present an AAR photo identification card. If
the Customer does not have his or her AAR photo identification card, an
alternate photo identification shall be allowed.  If the Customer has no photo
identification, the trip shall not be provided. The Operator shall notify the
Dispatcher in order that the appropriate comments are entered in the tracking
log. For Customers travelling to and from eligibility centers, the Operator
shall ask the Customer to present the letter from the Authority authorizing the
trip.



O.
An Operator is required to know the paratransit fare at the time he/she begins
Revenue Service and to be advised as to any changes in the fare communicated by
the Authority to the Contractor.



P.
The Operator shall use the interior lighting of the Vehicle when alighting all
Customers at night to provide for a safe ingress and egress from the Vehicle.



Q.
The Operator shall operate heating and air conditioning systems to provide for
the comfort of Customers. The Operator is not authorized to open windows for
ventilation in lieu of air conditioning unless Vehicle air conditioning systems
have failed.



R.
Operators are prohibited from soliciting, accepting or in any way encouraging
payment of a tip, gratuity, additional payment or any service from any Customer
at any time. Engaging in such conduct is grounds for immediate removal from
service.



S.
Operators shall at all times be courteous to Customers.  Operators shall at all
times comport themselves as they have been trained to do in the sensitivity
training provided by the Contractor. Any inappropriate behavior of the Customer
shall be reported to the Dispatcher.



T.
If a Customer is required to travel with a PCA as shown on the Manifest and is
not accompanied by the PCA, the Operator shall not provide the ride.  The
Operator shall notify the Dispatcher in order to ensure that the appropriate
comments are entered into the track log. When the Operator’s experience with a
Customer who travels without a PCA leads him/her to conclude that the individual
cannot travel unattended, the Operator shall report the circumstances to the
Dispatcher.  The Contractor shall notify the Authority for follow up and further
instructions.

U.
In the event of a medical emergency, the Operator shall immediately pull the
Vehicle out of traffic and notify the Dispatcher of the emergency. The Operator
shall provide any first aid assistance reasonably required. The Operator shall
stay with the Customer until emergency assistance arrives.



V.
In the event that any Customer engages in any illegal act or other conduct that
is unsafe to himself/herself or any others on board the Vehicle, or strikes or
otherwise abuses the Operator or any other Customer or passenger, the Operator
shall, at the earliest safe moment, report the incident to the Dispatcher for
instructions.



W.
Operators shall operate wheelchair lifts from outside of the Vehicle using the
remote device. Operators shall provide assistance to Customers who use Assistive
Devices in entering and exiting the lift platform and the Operators shall know
how to operate the wheelchair lift manually.



 
page 23

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
X.
Operators are prohibited from going inside of buildings and from providing
assistance to persons attempting to navigate more than one (1) step.  Operators
found to be entering residences shall be removed from AAR service.



Y.
Operators shall require all Customers on board the Vehicle to observe rules of
carriage to include: no smoking; no drinking of any beverages; no eating, no
standing while Vehicle is in motion; no person shall put a wheelchair in motion,
occupied or unoccupied, while the Vehicle is moving; no person other than the
Operator shall be allowed to operate the Vehicle or the Vehicle's communication
system or wheelchair lift; no person shall be allowed to operate a radio, TV or
any other such device that can be heard by others on the Vehicle.



Z.
Operators shall not smoke, play radios, televisions or any other such devices
while on Vehicles.  Operators shall not consume food or beverage on the Vehicle
while in Revenue Service.  If food and beverages are consumed onboard during a
service break, the Operator shall dispose of the trash in an appropriate waste
receptacle off the Vehicle prior to recommencing Revenue Service.



XIII.        CUSTOMER SERVICE


A.
AAR service shall be operated on a door to door basis.  This requirement applies
only to the Customer, not to PCAs and Guests.



B.
Operators shall be ready, willing and able to offer assistance to every
Customer.  If the Customer accepts the offer of asistance, the Operator shall
provide boarding and exiting assistance from the front of the Vehicle.  If the
Customer refuses assistance, the Operator shall stand nearby in the event
assistance is necessary.  All Customers who request or require the use of the
lift shall be assisted by the Operator in boarding and exiting the lift. All
Customers shall be assisted in boarding or exiting by lift.  Customer assistance
includes fastening and unfastening safety belts and wheelchair tie downs. For
Customers with PCAs, the PCAs are responsible for providing all assistance
except boarding and deboarding from the wheelchair lift and the securement of
the wheelchair or scooter.



C.
Operators shall assist Customers boarding and exiting the Vehicle and while
inside the Vehicle.  Operators shall attempt to locate a Customer who is not
waiting at the pickup location at the scheduled time, by verifying the pickup
location, exiting the Vehicle, visually scanning the area, and calling out the
Customer’s name.



D.
Customers boarding in three (3) wheeled scooters may be requested but cannot be
required to transfer to a seat.  Operators are required to help in the transfer
if the transfer can be made without lifting or carrying the Customer, both of
which actions are strictly prohibited.



E.
Operators shall carry up to two (2) bags or parcels on and off the Vehicle, not
exceeding forty (40) pounds total.



F.    Operators shall help Customers secure packages brought onto the Vehicle.


G.
Operators shall help Customers secure portable oxygen bottles and other devices
necessary to the Customer’s transport.

 
 
page 24

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
H.
For the safety of all Customers and other passengers, Operators are not required
to assist Customers more than one hundred (100) feet from the Vehicle or provide
assistance that would cause the Operator to lose sight of the Vehicle.



 
I.
Generally, a Customer may bring an infant seat on board when traveling with a
child who is under forty (40) pounds or under one (1) year of age. The child is
considered a Guest of the Customer. PCAs and Guests may not bring children or
others with them.  The Vehicle is not equipped with infant seats. Operators
shall help secure infant seats brought by Customers.  If no infant seat is
brought, the infant shall ride on the Customer’s lap, or if the Customer is
accompanied by a PCA, on the PCA’s lap.



 
J.
Operators are required to give oral directions and provide physical assistance
to persons using wheelchair lifts with or without a wheelchair.



K.
In the event of an Accident or Vehicle breakdown that prevents an Operator from
being able to complete the scheduled trips for that tour, the Contractor shall
notify the Authority immediately and shall have one (1) hour to send a
replacement Vehicle to complete the remaining tour.  If the Contractor is unable
to dispatch a replacement Vehicle within the one (1) hour standard, the trips
that would have been delivered shall be considered Contractor No Shows.



XIV.       DISPATCH


A.
The Contractor shall ensure that a Dispatcher or other supervisor capable of
acting on behalf of the Contractor’s Project Director is on duty at all times
that any Vehicle is scheduled to be in service and to ensure proper Pull-Out and
Pull-In of Vehicles. Dispatch shall ensure that Vehicles operate in accordance
with the schedules unless otherwise instructed by the Command Center.



B.
The Dispatcher shall be required to inspect all Operators for fitness for duty
before they are allowed to operate a Vehicle.



C.
The Dispatcher or other supervisor designated by the Contractor shall be
required to provide Operators, prior to their departure from the facility, with
all materials necessary to perform their work. This shall include Vehicle keys,
an Operator clipboard with Trip Tickets, the Manifest and any special
instructions.



D.
The Contractor shall provide and maintain a means of direct communication
between Dispatch and the Command Center.



E.
The Dispatcher shall provide to the Command Center information concerning
service and receive and act upon instructions from the Command Center, including
trip Insertions. If available the Dispatch Liason shall perform this fuction.



F.
The Dispatcher shall maintain Vehicle Pull-Out and Pull-In records. The
Dispatcher shall record the Pull-Out and Pull-In times of each Operator on each
Manifest.



 
page 25

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
G.
The Dispatcher shall have copies of all Manifests for work assigned during the
day in the event of an ADEPT failure.



H.
The Dispatcher shall annotate to the ADEPT system Incidents. Annotations shall
include but not be limited to Vehicle breakdowns, radio failures, Late Pickups
or drop-offs, Customer or Contractor No Shows, substitution of Operator or
Vehicle for assigned Operator, etc.



 
I.
The Dispatcher shall immediately report to the Command Center any problems with
any Customer or other passenger, such as misbehavior or abusive conduct,
requests for assistance beyond those required by the Contract, Customers who do
not have appropriate identification, and all other Incidents which the Operator
is required to report to the Dispatcher.  The Dispatcher shall relay
instructions from the Authority in response to identified problems to Operators.



 
J.
The Dispatcher shall request and accept instructions from the Command Center
concerning any service problem.



K.
The Dispatcher shall receive from the Command Center notices of cancellations of
scheduled trips, Insertions, and other changes in Vehicle schedules.  The
Dispatcher shall relay the information to the Operator and the Dispatcher shall
record the information in ADEPT.



L.
The Dispatcher is required to communicate with each Operator in Revenue Service
minimally every sixty (60) minutes. The Dispatcher shall provide updates to the
Command Center minimally every sixty (60) minutes.  These updates include but
are not limited to, Vehicle location and loading, traffic conditions,
Vehicle condition, routing and schedule adherence.



M.
The Dispatchers shall be proactive in ensuring On Time Performance of Routes by
continuously monitoring of the progress of the Routes; initiating actions to
recover lost time, such as moving trips between proximately located Vehicles and
contacting the Command Center to determine whether trips can be moved to another
Contractor.



N.
The Dispatcher shall coordinate road service and/or towing service, if required
for an in service breakdown or Accident.



O.
The Dispatcher shall not dispatch a spare Vehicle under any circumstances
without permission from the Command Center.



XV.         DISPATCH LIAISON


A.
The Contractor shall provide Dispatch Liaison(s) at the Command Center or in the
field who have extensive Dispatch/Supervisory experience and are fully
knowlegeable with operations and the ADEPT system. Dispatch Liaison(s) are in
addition to the normal Dispatch and Supervisory staffing levels.  Dispatch
Liaison(s) are subject to prior Project Manager approval.



B.    The primary responsibilities of the Dispatch Liaison shall be to:


 
page 26

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
 
·
Act as a liaison between the Command Center and Dispatchers to ensure timely
ADEPT updates;

 
·
Assist the Command Center in providing Customers with timely trip information
regarding scheduled pickups;

 
·
Work in tandem with the Dispatchers on certain Dispatch functions;

 
·
Ensure quality of on-street service;

 
·
Perform Accident, event, and supervisory review of field operation and staff.



C.
When available, the Dispatch Liaison shall be the principal point of contact
between the Contractor and the Command Center for questions and concerns on
particular trips during operations. The Dispatch Liaison shall receive, accept
and act on instructions from the Authority.



D.
The Dispatch Liaison shall communicate with the Dispatchers and Operators in
service to ensure that the ADEPT system is updated every sixty (60)
minutes.  These updates include Vehicle location and loading, traffic
conditions, Vehicle condition and trip disposition.



 
·
The Dispatch Liaison shall be proactive to ensure On Time Performance of Routes.
The Dispatch Liaison shall monitor the progress of Vehicles, initiate actions to
recover lost time, move trips between proximately located Vehicles; and
interface with other AAR Contractor Dispatch Liaison’s and/or Command Center to
determine whether trips can be moved to or from another AAR Contractor; and

 
·
Monitoring on-street and Operator performance to insure service quality.  This
may include Operator reinstruction and discipline.



F.
The Dispatch Liaison shall work with the Dispatcher to coordinate Road Calls
and/or towing service for an in service breakdown or Accident.



G.
Customers call the Command Center for pickup information. In the event the
Command Center does not have up to date information concerning scheduled
pickups, the Customer’s call will be forwarded to the Dispatch Liaison. The
Dispatch Liaison shall coordinate the pickup with the Operator, Dispatcher and
Customer.



H.
The Dispatch Liaison shall sign in and out at the start and end of their tour
and at the start and end of their lunch. Meal periods shall be thirty (30)
minutes. Coverage is not required by Dispatch Liaison for the following
holidays: New Year’s Day, Martin Luther King’s Birthday, President’s Day, Good
Friday, Memorial Day, Independence Day, Labor Day, Columbus Day, Veteran’s Day,
Thanksgiving Day, The day after Thanksgiving Day, Christmas Eve Day, Christmas
Day and New Year’s Eve Day.



 
I.
The Contractor shall insure that Dispatch Liaison(s) report to a designated
field location or the Command Center located at 33-00 Northern Blvd., Long
Island City, NY or other Command Center location. If the Dispatch Liaison
scheduled to report is unavailable, the Contractor shall cover the tour with an
alternate Dispatch Liaison.  A Dispatch Liaison shall be required Monday through
Friday for two (2) tours per day consisting of two 8-hour tours for Contractors
with less than 150 Vehicles; or one 8-hour tour and one 10-hour tour for those
Contractors with 150 Vehicles or more. The Authority shall have the right to
eliminate the Dispatch Liaison position on thirty (30) days prior written notice
to the Contractor.  In such event, the Non-Vehicle Fixed Costs, Item 5 of the
Price Schedule shall be reduced by the then-current amount being paid by the
Authority for the Dispatch Liaison positions.



 
page 27

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
XVI.       ROAD SUPERVISION


A.
The Contractor shall have sufficient, dedicated Road Supervisors to ensure field
supervision, planned and random, of Operator performance.



B.
 The Contractor shall have sufficient numbers of qualified 19-A examiners to be
in compliance with NYS VTL Article 19-A and NYS DMV regulations, 15 NYCRR Part
6.



C. 
 The Contractor shall ensure that all Road Supervisors have a CDL with passenger
endorsement and be 19A certified.



D. 
Road Supervisors shall make an in service check of every Operator at least once
each month. Road Supervisors shall document and submit these in service checks
on the Authority approved in service Operator check form, Attachment 26.  The
Road Supervisor shall observe the Operator’s perfomance for all items on the
form and complete the entire form for each in service check.



E.
Road Supervisors shall be trained by the Contractor in Accident investigation
procedures and be available to investigate an Accident site at all hours that
the service is in operation.



F.
Road Supervisors shall be available while any Vehicle is in service in the event
of a Road Call.



G.
Road Supervisors shall provide increased supervision and checks of a particular
Operator or a particlar aspect of the service, if requested by the Authority.

 
H.
As required by the Authority, Road Supervisors may be required to coordinate
pickups and drop-offs at scheduled events.



XVII.      REPORTING


A.
The Contractor shall accurately keep, complete, and/or submit trip
reconciliation data, invoices and all other paperwork as required by and within
the time periods set forth in the Scope of Work, Attachment No. 1.

 
B.
In addition to reporting information specified in other Sections of this Scope
of Work, the Contractor shall provide to the Authority the documents and reports
specified in this Section within the specified frequency.



 
·
Supporting documentation for monthly billing within fifteen (15) business days
of the end of the month;

 
·
Customer signed Trip Tickets within three (3) business days of service;

 
·
Completed Manifests, including Operator name and Vehicle number, within three
(3) business days of service;

 
·
Preventative Maintenance Worksheet, Attachment 12;

 
·
Road Call Forms within three (3) business days, Attachment 14;



 
page 28

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
 
·
Accident/Incident Reports within twenty-four (24) hours of the occurance,
Attachment 15;

 
·
National Transit Database (NTD) Safety and Security Form on a monthly basis,
Attachment 16;

 
·
Driver Hire/Drop Notice – Driver Hire Notice shall be submitted and approved
prior to an Operator being placed in Revenue Service. The Drive Drop Notice
shall be submitted immediately upon separation form the Contractor. Attachment
18;

 
·
Midnight Fleet Verification Report on a daily basis, Attachment 19;

 
·
Completed Customer No Show Form on a monthly basis, Attachment 22;

 
·
Maintenance Performed/Supplies Usage Report on a monthly basis, Attachment 23;

 
·
FTA Drug and Alcohol Testing Program form on a monthly basis, Attachment No. 24;

 
·
Other information as deemed appropriate by the Authority summarizing the month's
activities and overall system performance.



C.
In addition to the above mentioned reports, the Contractor shall keep up to date
and accurate records of the following information throughout the term of this
Contract, and shall, at the request of the Authority, make such records
available to the Authority:



 
·
Operator Pre-Trip and Post-Trip Vehicle Inspection logs, and Operator Vehicle
Condition (OVC) Cards, Attachment No. 11;

 
·
Employee payroll reports;

 
·
Vehicle maintenance records;

 
·
Operator records demonstrating compliance with all qualifications and training
requirements of this Contract and of applicable Laws and regulations;



 
·
All records and reports required to be in compliance with the approved FTA Drug
and Alcohol Testing Program;

 
·
Other records relating to performance of this Contract.



XVIII.     ACCIDENT INVESTIGATION AND REPORTING


A.
The Authority shall be notified of all Accidents and Incidents.  Completed Daily
Accident/Incident Reports, on the required form(s), Attachment 15, shall be
submitted to the Project Manager within twenty-four (24) hours of the
occurrence. Simultaneously sending a copy to the Authority’s Third Party
Administrator (TPA) for auto liability insurance, Claims Service Bureau of New
York, Inc., 21 Hempstead Turnpike, P.O. Box 805, Lynbrook, NY  11563.  The
Contractor shall transmit to the TPA any notice of claim, claim, summons and/or
complaint promptly upon receipt.  The Contractor shall promptly supply all
information, documentation, witnesses or any other assistance requested by the
TPA, and otherwise fully cooperate with the TPA with regard to all claims
arising from such Incidents or Accidents.



B.
The Contractor shall verbally notify the Project Manager of all FTA reportable
Accidents, within one (1) hour of occurrence.  The following are the current
applicable FTA criteria for reportable Accidents:



 
·
An individual dies (all surviving covered employees on the Vehicle shall be
tested);



 
page 29

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
 
·
An individual suffers bodily injury and immediately receives medical treatment
away from the scene of an Accident;

 
·
One (1) or more Vehicles incurs disabling damages as a result of the occurrence
and is transported away by tow truck.



C.
The Contractor shall verbally notify the Project Manager of all Accidents within
one (1) hour of occurrence.



D.
The Contractor shall verbally notify the Project Manager of all otherwise
noteworthy Incidents within one (1) hour of occurrence.



E.
Accidents or Incidents that do not meet the above criteria in A above shall be
reported to the the Project Manager within twenty-four (24) hours.



F.
With respect to Accidents resulting in any personal injury, or in property
damage in excess of $1,000.00, the Contractor shall file with NYS DMV and submit
to the Project Manager a complete written Accident report on the NYS DMV
Accident form within twenty-four (24) hours of the Accident. The Contractor also
shall send a copy of the NYS DMV Accident form to the TPA.



G.
All drug and alcohol testing as a result of a FTA reportable Accident
(post-accident testing) is to be completed in accordance with the FTA Drug and
Alcohol Testing Program.



XIX.       CONTRACT MANAGEMENT


A.
The Contractor shall maintain records necessary to document that all Operator
licensing, training and other requirements are current and shall make them
available to the Authority upon request.



B.
The Contractor shall establish employee payroll, internal accounting and
budgeting systems sufficient to provide this service.  The Contractor shall
maintain books and records for this Contract independent of books and records
for other business.  Allocations to this Contract for overhead and other shared
costs of multiple businesses shall be certified as reasonable by the independent
accountant audit required herein.  The Contractor shall retain an independent
certified public accounting firm to perform an annual audit of the Contractor's
financial accounts in accordance with generally accepted accounting
principles.  An original copy of the audit shall be provided to the Authority
upon request.



C.
The Contractor shall maintain internal management information systems sufficient
to document the management of the service by the Contractor in keeping with the
terms of this Contract. Such information systems shall allow the Contractor to
provide on a monthly basis Federal Transit Administration (FTA) required safety
and security information detailing major incidents and non-major incidents and
any other information required (see Attachment 15).

 
 
page 30

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
D.
The Contractor shall maintain accurate service information and shall provide
such information to the Authority upon request. Trip Tickets, Manifests,
Pull-Out/Pull-In logs, Dispatch logs, Road Call logs, Accident, Incident,
Vehicle inventory and mileage reports and information required to complete the
FTA National Transit Database Annual Report requirements and other information
as required by the Authority shall be maintained by the Contractor in a
complete, current and professional manner.



E.
The Contractor shall be solely responsible for collection, custody and
submission of AAR Coupons to facilitate appropriate Contractor billing
adjustments. The amount in fares that the Contractor is required to collect each
month shall be deducted from monies owed to the Contractor by the Authority. The
Contractor shall be credited for each AAR Coupon provided to the Authority.
Fares shall not be collected from exempt passengers as noted on the Manifest,
such as PCA’s. Fares will not be deducted from the bill that the Contractor is
not instructed to collect as per the Manifest.



F.
The Contractor is responsible for repairs required to ensure proper maintenance
of Vehicles operated by the Contractor in Revenue Service and for ensuring a
minimum ninety percent (90%) fleet availability at all times.



G.
The Contractor is required to maintain and secure a minimum of one (1) spare key
for all Vehicles.  Replacement keys shall be furnished by the Contractor at no
additional cost to the Authority.



H.
The Contractor is responsible for the timely repair and servicing of any
equipment installed by the Contractor at the Contractor's facility, whether
provided by the Contractor or provided by the Authority. This includes hardware
maintenance of any computer equipment obtained by the Contractor required for
use by ADEPT.



 
I.
The Contractor shall maintain and manage an inventory of parts, fuel,
lubricants, fluids and tires required for routine servicing and maintenance of
all Vehicles.



 
J.
The Contractor shall be solely responsible for arranging for and maintaining all
utilities for the Contractor’s facilities.



K.
The Contractor shall maintain and replace missing or damaged Vehicle lettering
or logos. The Contractor shall procure and maintain adequate replacement
lettering and logos.  The Authority reserves the right to direct the Contractor
to replace all or part of the lettering and logos.  The Contractor is prohibited
from placing any decal, sign, paint or other marking identifying the service
with the Authority or any other MTA service.



L.
The Contractor shall be required to estimate and budget for any
highway/bridge/tunnel tolls reasonably required to operate the service in an
efficient manner. The Contractor is required to maintain an EZ-PASS account
sufficient for its fleet requirements.  The Contractor is required to maintain
all EZ-PASSes so that they properly function. Manual toll receipts will be
accepted on a limited basis subject to the Project Manager’s
approval.  Excessive manual tolls will be disallowed.  All Vehicles in operation
shall have a unique EZ-PASS number. EZ-PASSes are to be permanently affixed to
Vehicles.  The Contractor shall maintain and supply the Authority with a log
which lists the EZ-PASS tag number assigned to each Vehicle. Copies of EZ-PASS
bills shall be presented to the Authority monthly on a disk provided by MTA
Bridges & Tunnels. The Contractor is responsible for tolls that are for
Non-Revenue Vehicles.



 
page 31

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
M.
The Contractor shall be required to meet monthly or as otherwise required with
the Authority to discuss operations and Contract management issues.



N.
The Contractor is solely responsible for developing, implementing and
maintaining a system to assign Contractor employee Work.



O.
The Contractor is solely responsible for any and all office supplies required in
the performance of this Contract.



 
P.
The Contractor shall post signs in Vehicles as requested by the Authority and
shall distribute on board Customer notices and surveys when requested to do so
by the Authority.



Q.
The Contractor shall not sell any space or display any advertising on any
Vehicle used in the operation of this service without the approval of the
Authority. Bumper stickers and other similar materials are specifically not
allowed, except for Operator recruitment upon prior approval of the material by
the Authority. No literature of any sort shall be distributed on any Vehicle
without express prior authorization from the Authority.



R.
The Contractor is prohibited from placing any decal, sign, paint or other
marking on the Vehicle without the prior approval of the Authority.

S.
The Contractor is responsible for receiving and inspecting Vehicles, obtaining
proper insurance cards and completing Vehicle registration prior to the date a
Vehicle is scheduled to commence Revenue Service.



T.
The Contractor is required to present clean, defect free Vehicles for NYS DOT
inspection according to State requirements and shall meet the minimum NYS DOT
inspection passing standard of 90%.



U.
The Contractor is solely responsible for the payment of any tickets, fines or
penalties assessed by any government authority resulting from the Contractor's
operation of service.



V.
For Operators who transfer to another AAR Contractor, the Contractor shall
supply all initial and refresher training certificates to the hiring Contractor.
The hiring Contractor shall have the Operator complete the FTA Drug and Alcohol
Record Release form and an original of this form shall be provided to the AAR
Contractor that the Operator came from. The hiring AAR Contractor shall not
place any transferred Operators in Revenue Service prior to the transfer of
training certificates and the FTA Drug and Alcohol Record Release form, and the
approval of the Authority.



XX.         COMPLAINT MANAGEMENT REQUIREMENTS


 
A.The Authority’s Division of Customer Assistance will manage the complaints
receipt and distribution process as specified herein.  All Customers and other
persons who make a complaint by telephone shall be referred to the Division of
Customer Assistance at (718) 330-3322. The Contractor shall forward hard copy of
written complaints within three (3) business days of receipt to the Paratransit
Customer Correspondence Unit, 33-00 Northern Boulevard., Long Island City, NY
11101.



 
page 32

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
B.
The Contractor shall be required to provide a written response to any complaint
forwarded by the Authority to the Contractor.  The Contractor shall investigate
and respond to the Authority no later that three (3) business days after receipt
by the Contractor of the Project Manager's request.  The Authority shall
instruct the Contractor to whom the response and any copies should be directed.
In addition, the Contractor may be required to telephone Customers in response
to complaints.



C.
The Project Director is required to personally review and sign all complaint
correspondence.



D.
At the monthly meeting between the Contractor and the Authority, the Project
Director shall be required to discuss complaint trends, if any, and to recommend
and implement corrective action to be taken by the Contractor.



E.
Responsiveness to Customer complaints is a material performance standard of this
Contract.

 
XXI.       FUTURE SERVICE AND OPERATIONS CHANGES


A.   Interjurisdictional Access-A-Ride Service


It is anticipated that the Authority will initiate limited interjurisdictional
AAR service during the term of this Contract.  Subject to agreements between the
Authority and MTA Long Island Bus (“LIB”), Westchester County (NY) Department of
Transportation (“WCDOT”) and/or New Jersey Transit (“NJT”), the Authority will
coordinate paratransit services with these paratransit providers in order to
provide interjurisdictional trips to ADA eligible paratransit registrants
(Customers) who reside in any of the three (3) jurisdictions.  Initiation of
this service will require transfer of Customers from one paratransit service to
another.  It is expected to be a limited service with one (1) transfer point for
AAR and NJT, one (1) transfer point for AAR/WCDOT and one (1) transfer point for
AAR/LIB, and that the transfer points will be phased in.


B.
Feeder Service



It is anticipated that at some point during the term of this Contract, the
Authority will initiate AAR feeder service for Customers who can travel on fixed
route service.  Feeder service means that  AAR service is provided from the
pickup location to a bus stop or subway station or from a bus stop or subway
station pickup location to the Customer’s destination.


 
page 33

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
C.    Automatic Vehicle Location Monitoring (AVLM)


Currently, under a separate contract with the Authority, an Automated Vehicle
Location Monitoring (AVLM) system is being installed in Paratransit Vehicles and
facilities.  AVLM is a global positioning system (GPS) with mobile data
terminals (MDTs) for two-way wireless data communication.  The transmission of
data to and from the MDTs will be integrated with ADEPT and will provide Vehicle
location and status information and two-way data messaging.  It is anticipated
that the implementation of AVLM will produce service and management
efficiencies.  For example, Trip Reconciliation may be eliminated except upon
system failure.  Dispatch functions and Operator recordkeeping may be
reduced.  As efficiencies are identified, the Authority may seek to negotiate
corresponding reductions in Contract Price.


At the direction of the Project Manager, the Paratransit Contractor shall make
its facility available to the AVLM Contractor for installation of necessary
equipment for the AVLM system to connect to the NYCT network.  Upon
installation, the AVLM Contractor will also mount WLAN access points/bridges,
airtight sensors, associated antennas and required wiring for these devices to
provide necessary coverage for the yard.  Mounting locations may include
roof-tops and/or poles.


The Paratransit Contractor’s facility will include a server room approved by the
Project Manager to house the AVLM equipment which satisfies the following
requirements:


 
·
Minimum dimensions: width-9 feet, length-13 feet, height-8 feet

 
·
Dedicated Air Conditioning equipment to maintain temperature of approximately 65
degrees Fahrenheit.

 
·
A dedicated, 30 AMP NEMA twist lock 120 volt AC receptacle circuit shall be
provided to the rack mounted UPS from the electrical panel.

The AVLM Contractor will install the MDT and other equipment in the Vehicles.


To facilitate this installation , the Paratransit Contractor shall provide
access to its facility daily until the installation is complete from 7 PM to 3
AM. In addition the Paratransit Contractor shall provide:


 
·
Two heated and lighted interior installation bays.  Lifts are not required.

 
·
110 Volt AC.

 
·
Washroom facilities.



The AVLM system will update ADEPT Route performance in real time. The
Paratransit Contractors Operators shall record Route performance information
manually on their paper Manifest in addition to using the MDT, unless and until
the Project Manager directs otherwise.  Similarly, Dispatchers and Reconcilers
shall verify performance data and reconcile Route information manually, unless
and until the Project Manager directs otherwise.  Adjustments to the Contract
Price in accordance with the Price Schedule to reflect any cost savings to the
Paratransit Contractor shall be made by the Authority without the need for
formal amendment to the Contract.


 
page 34

--------------------------------------------------------------------------------

 
SCOPE OF WORK
 
The Paratransit Contractor shall provide first line troubleshooting and removal
or replacement of on-board devices which have failed. The AVLM Contractor will
train the Paratransit Contractor’s personnel in AVLM preventative maintenance
and troubleshooting procedures.  The Paratransit Contractor shall send a
sufficient number of its staff to be trained as part of the AVLM Train-the
Trainer program.  The Paratransit Contractor’s staff  who are trained in this
program shall  train Operators, Dispatchers, Reconcilers and maintenance
personnel in the proper use of AVLM equipment and software.


Failed MDTs shall be replaced by the Paratransit Contractor from spares provided
by the AVLM Contractor. A minimum spare ratio of 5% of the fleet size will be
provided.  The Paratransit Contractor shall provide a secure location for
storage of the spares.  The AVLM Contractor will repair failed devices. The
failed devices will be picked up by the AVLM Contractor who will return repaired
or replacement devices to the Paratransit Contractor’s inventory of spares.  The
Paratransit Contractor shall report any defects to the Authority and the AVLM
Contractor through a procedure to be established by the Project Manager.


 
page 35

--------------------------------------------------------------------------------

 
 